Exhibit 10.7

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

THIS AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT (this “Agreement”) dated
as of December 9, 2011 (the “Effective Date”) by and among SILICON VALLEY BANK,
a California corporation (“Bank”), MARIN SOFTWARE INCORPORATED, a Delaware
corporation (“Marin”), and MARIN SOFTWARE LIMITED, a company registered under
the laws of England and Wales (“Marin Ltd”; and together with Marin,
individually and collectively, the “Borrower”), provides the terms on which Bank
shall lend to Borrower and Borrower shall repay Bank. The parties agree as
follows:

RECITALS

A. Bank and Marin have entered into that certain Loan and Security Agreement
dated as of October 31, 2008 (as the same may from time to time be further
amended, modified, supplemented or restated, the “Prior Loan Agreement”). Marin
Ltd was added to the Loan Agreement as a Borrower pursuant to that certain
Joinder Agreement, dated January 10, 2010, by and among Bank, Marin and Marin
Ltd. Pursuant to the Prior Loan Agreement, Bank made certain loans and other
credit accommodations available to Borrower, including a secured revolving loan
in the principal amount of Four Million Dollars ($4,000,000) and a secured
growth capital loan in the principal amount of Five Million Dollars
($5,000,000).

B. Borrower has requested, and Bank has agreed to amend and restate the Prior
Loan Agreement in its entirety. The parties hereby agree that the Prior Loan
Agreement is hereby amended, restated and replaced in its entirety as follows:

 

  1 ACCOUNTING AND OTHER TERMS

Accounting terms not defined in this Agreement shall be construed following
GAAP. Calculations and determinations must be made following GAAP. Capitalized
terms not otherwise defined in this Agreement shall have the meanings set forth
in Section 13. All other terms contained in this Agreement, unless otherwise
indicated, shall have the meaning provided by the Code to the extent such terms
are defined therein.

 

  2 LOAN AND TERMS OF PAYMENT

 

  2.1 Promise to Pay.

Borrower hereby unconditionally promises to pay Bank the outstanding principal
amount of all Credit Extensions and accrued and unpaid interest thereon as and
when due in accordance with this Agreement.

 

  2.1.1 Revolving Advances.

(a) Availability. Subject to the terms and conditions of this Agreement and to
deduction of Reserves, Bank shall make Advances not exceeding the Availability
Amount. Amounts borrowed hereunder may be repaid and, prior to the Revolving
Line Maturity Date, reborrowed, subject to the applicable terms and conditions
precedent herein.



--------------------------------------------------------------------------------

(b) Termination; Repayment. The Revolving Line terminates on the Revolving Line
Maturity Date, when the principal amount of all Advances, the unpaid interest
thereon, and all other Obligations relating to the Revolving Line shall be
immediately due and payable.

 

  2.2 Prior Growth Capital Loan.

(a) Prior Growth Capital Loan. Borrower hereby acknowledges that, as part of the
Prior Loan Agreement, Bank made an advance to Borrower in an original principal
amount of Three Million Five Hundred Thousand Dollars ($3,500,000) (the “Prior
Growth Capital Loan”), a portion of which remains outstanding as of the
Effective Date. Bank and Borrower hereby agree that there is no further
availability under the Prior Growth Capital Loan. The Obligations owing with
respect to the Prior Growth Capital Loan have not been extinguished or
discharged hereby and the execution of this Agreement is not intended to and
shall not cause or result in a novation with respect to the Prior Growth Capital
Loan. The aggregate outstanding principal amount of the Prior Growth Capital
Loan as of November 30, 2011 is Six Hundred Twenty-Eight Thousand Five Hundred
Sixty-Eight Dollars and Sixteen Cents ($628,568.16).

(b) Principal and Interest Payments. Borrower hereby agrees to continue to make
equal monthly payments of principal and interest on the Prior Growth Capital
Loan of One Hundred Six Thousand Six Hundred Twenty-Five Dollars Eighty-One
Cents ($106,625.81) commencing on the first (1st) Business Day of the first
(1st) month after the Effective Date. All unpaid principal and accrued and
unpaid interest on the Prior Growth Capital Loan is due and payable in full on
the Prior Growth Capital Maturity Date. The Prior Growth Capital Loan shall
continue to accrue interest at a fixed per annum rate of six percent (6.0%).
Interest shall be computed on the basis of a 360-day year for the actual number
of days elapsed. Immediately upon the occurrence and during the continuance of
an Event of Default, the outstanding amount under Prior Growth Capital Loan
shall bear interest at the Default Rate unless the Bank otherwise elects from
time to time in its sole discretion to impose a smaller increase. Fees and
expenses which are required to be paid by Borrower pursuant to the Loan
Documents (including, without limitation, Bank Expenses) but are not paid when
due shall bear interest until paid at a rate equal to the highest rate
applicable to the Prior Growth Capital Loan. Payment or acceptance of the
increased interest rate provided in Section 2.6(a) is not a permitted
alternative to timely payment and shall not constitute a waiver of any Event of
Default or otherwise prejudice or limit any rights or remedies of Bank.

(c) Prepayment. At Borrower’s option, so long as no Event of Default has
occurred and is continuing, Borrower shall have the option to prepay all, but
not less than all, of the Prior Growth Capital Loan made by Bank under this
Agreement, provided Borrower (a) provides written notice to Bank of its election
to exercise to prepay the Prior Growth Capital Loan at least ten (10) days prior
to such prepayment, and (b) pays, on the date of the prepayment (i) all accrued
and unpaid interest with respect to the Prior Growth Capital Loan through the
date the prepayment is made; (ii) all unpaid principal with respect to the Prior
Growth Capital Loan; (iii) the Prior Growth Capital Final Payment, and (iv) all
other sums, if any, that shall have become due and payable hereunder as of the
date of prepayment with respect to this Agreement. Borrower may condition such
prepayment on the funding of another financing and provide that its prepayment
election shall terminate if such funding does not occur by a specific date.

 

2



--------------------------------------------------------------------------------

(d) Mandatory Prepayment Upon an Acceleration. If the Prior Growth Capital Loan
is accelerated following the occurrence and during the continuance of an Event
of Default, Borrower shall immediately pay to Bank an amount equal to the sum
of: (i) all accrued and unpaid interest with respect to the Prior Growth Capital
Loan through the date the prepayment is made, (ii) all unpaid principal with
respect to the Prior Growth Capital Loan; (iii) the Prior Growth Capital Final
Payment; and (iv) all other sums, if any, that shall have become due and payable
as of the date of repayment, including interest at the Default Rate with respect
to any past due amounts.

 

  2.3 Prior Equipment Loan.

(a) Prior Equipment Advances. Borrower hereby acknowledges that, as part of the
Prior Loan Agreement, Bank made advances (each, a “Prior Equipment Advance” and
collectively, the “Prior Equipment Advances”) available to Borrower in an
aggregate original principal amount of Two Million Dollars ($2,000,000) a
portion of which remains outstanding as of the Effective Date (the “Prior
Equipment Loan”). Bank and Borrower hereby agree that there is no further
availability under the Prior Equipment Loan. The Obligations owing with respect
to the Prior Equipment Loan have not been extinguished or discharged hereby and
the execution of this Agreement is not intended to and shall not cause or result
in a novation with respect to the Prior Equipment Loan. The aggregate
outstanding principal amount of the Prior Equipment Loan as of November 30, 2011
is One Million Six Hundred Ninety Thousand Four Hundred Ninety-Four Dollars and
Fifty-Four Cents ($1,690,494.54).

(b) Principal and Interest Payments. Borrower hereby agrees to continue to make
equal monthly payments of principal and interest on the Prior Equipment Loan of
Sixty Thousand Four Hundred Seventy Dollars and Eight-Two Cents ($60,470.82)
commencing on the first (1st) calendar day of the first (1st) month after the
Effective Date and continuing thereafter on the first (1st) calendar day of each
successive month (each, a “Payment Date”). All unpaid principal and accrued and
unpaid interest on the Prior Equipment Loan is due and payable in full on the
Prior Equipment Maturity Date. The Prior Equipment Loan shall continue to accrue
interest at a fixed per annum rate of five and one half of one percent (5.50%).

(c) Prepayment Upon an Event of Loss. Borrower shall bear the risk of any loss,
theft, destruction, or damage of or to the Financed Equipment. If, during the
term of this Agreement, any Event of Loss occurs with respect to Financed
Equipment financed by a Prior Equipment Advance, then, within ten (10) days
following such Event of Loss, Borrower shall (i) pay to Bank on account of the
Obligations all accrued interest to the date of the prepayment, plus all
outstanding principal owing with respect to the Financed Equipment subject to
the Event of Loss; or (ii) if no Event of Default has occurred and is
continuing, at Borrower’s option, repair or replace any Financed Equipment
subject to an Event of Loss provided the repaired or replaced Financed Equipment
is of equal or like value to the Financed Equipment subject to an Event of Loss
and provided further that Bank has a first priority perfected security interest
in such repaired or replaced Financed Equipment. Any partial prepayment of a
Prior Equipment Advance paid by Borrower on account of an Event of Loss shall be
applied to prepay amounts owing for such Prior Equipment Advance in inverse
order of maturity.

 

3



--------------------------------------------------------------------------------

(d) Mandatory Prepayment Upon an Acceleration. If the Prior Equipment Advances
are accelerated following the occurrence of an Event of Default or otherwise,
Borrower shall immediately pay to Bank an amount equal to the sum of: (i) all
outstanding principal plus accrued interest, plus (ii) an other sums, if any,
that shall have become due and payable, including interest at the Default Rate
with respect to any past due amounts.

(e) Permitted Prepayment of Prior Equipment Advances. Borrower shall have the
option to prepay all, but not less than all, of the Prior Equipment Advances
advanced by Bank under this Agreement, provided Borrower (i) provides written
notice to Bank of its election to prepay the Prior Equipment Advances at least
ten (10) days prior to such prepayment, and (ii) pays, on the date of such
prepayment (A) all outstanding principal plus accrued interest, plus (B) all
other sums, if any, that shall have become due and payable, including interest
at the Default Rate with respect to any past due amounts. Borrower may condition
such prepayment on the funding of another financing and provide that its
prepayment election shall terminate if such funding does not occur by a specific
date.

 

  2.4 Equipment Advances.

(a) Availability. Subject to the terms and conditions of this Agreement, during
the Draw Period, Bank shall make advances (each, an “Equipment Advance” and,
collectively, the “Equipment Advances”) not exceeding the Equipment Line.
Equipment Advances may only be used to finance Eligible Equipment purchased
within ninety (90) days (determined based upon the applicable invoice date of
such Eligible Equipment) before the Funding Date of each Equipment Advance;
provided, however, the first Equipment Advance may be used to finance Eligible
Equipment purchased on or after June 1, 2011. No Equipment Advance may exceed
one hundred percent (100%) of the total invoice for Eligible Equipment
(excluding taxes, shipping, warranty charges, freight discounts and installation
expenses relating to such Eligible Equipment except to the extent such are
allowed to be financed pursuant hereto as Other Equipment). Unless otherwise
agreed to by Bank, not more than twenty-five percent (25%) of the proceeds of
the Equipment Line shall be used to finance Other Equipment. Each Equipment
Advance must be in an amount equal to the lesser of One Hundred Thousand Dollars
($100,000) or the amount that has not yet been drawn under the Equipment Line.
After repayment, no Equipment Advance may be reborrowed.

(b) Repayment. For each Equipment Advance, Borrower shall make (i) monthly
payments of interest only commencing on the first (1st) calendar day of the
first (1st) month following the month in which the Funding Date occurs with
respect to a Equipment Advance and continuing thereafter during the Equipment
Interest Only Period on the first (1st) Business Day of each successive month
and (ii) thirty six (36) consecutive equal monthly installments of principal and
accrued interest commencing on the first (1st) calendar day of the first
(1st) month after the Equipment Interest Only Period (the “Equipment Conversion
Date”), which would fully amortize the outstanding Equipment Advances, as of the
Equipment Conversion Date, over the Repayment Period. Notwithstanding the
foregoing, all unpaid principal and interest on each Equipment Advance shall be
due on the applicable Maturity Date.

(c) Prepayment Upon an Event of Loss. Borrower shall bear the risk of any loss,
theft, destruction, or damage of or to the Financed Equipment. If, during the
term of this

 

4



--------------------------------------------------------------------------------

Agreement, any Event of Loss occurs with respect to Financed Equipment financed
by a Equipment Advance, then, within ten (10) days following such Event of Loss,
Borrower shall (i) pay to Bank on account of the Obligations all accrued
interest to the date of the prepayment, plus all outstanding principal owing
with respect to the Financed Equipment subject to the Event of Loss; or (ii) if
no Event of Default has occurred and is continuing, at Borrower’s option, repair
or replace any Financed Equipment subject to an Event of Loss provided the
repaired or replaced Financed Equipment is of equal or like value to the
Financed Equipment subject to an Event of Loss and provided further that Bank
has a first priority perfected security interest in such repaired or replaced
Financed Equipment. Any partial prepayment of an Equipment Advance paid by
Borrower on account of an Event of Loss shall be applied to prepay amounts owing
for such Equipment Advance in inverse order of maturity.

(d) Mandatory Prepayment Upon an Acceleration. If the Equipment Advances are
accelerated following the occurrence of an Event of Default or otherwise,
Borrower shall immediately pay to Bank an amount equal to the sum of: (i) all
outstanding principal plus accrued interest, plus (ii) all other sums, if any,
that shall have become due and payable, including interest at the Default Rate
with respect to any past due amounts.

(e) Permitted Prepayment of Equipment Advances. Borrower shall have the option
to prepay all, but not less than all, of the Equipment Advances advanced by Bank
under this Agreement, provided Borrower (i) provides written notice to Bank of
its election to prepay the Equipment Advances at least thirty (30) days prior to
such prepayment, and (ii) pays, on the date of such prepayment (A) all
outstanding principal plus accrued interest, plus (B) all other sums, if any,
that shall have become due and payable, including interest at the Default Rate
with respect to any past due amounts. Borrower may condition such prepayment on
the funding of another financing and provide that its prepayment election shall
terminate if such funding does not occur by a specific date.

 

  2.5 Overadvances.

It at any time, the outstanding principal amount of any Advances exceeds the
lesser of either the Revolving Line or the Borrowing Base (such sum being an
“Overadvance”), Borrower shall immediately pay to Bank in cash such excess.
Without limiting Borrower’s obligation to repay Bank any amount of the
Overadvance, Borrower agrees to pay Bank interest on the outstanding amount of
any Overadvance, on demand, at the Default Rate.

 

  2.6 Payment of Interest on the Credit Extensions.

(a) Advances. Subject to Section 2.6(c), the principal amount outstanding under
the Revolving Line shall accrue interest at a floating per annum rate equal to
the Prime Rate, plus three quarters of one percent (0.75%), which interest shall
be payable monthly in accordance with Section 2.6(f) below.

(b) Equipment Advances. Subject to Section 2.6(c), the principal amount
outstanding for each Equipment Advance shall accrue interest at a fixed per
annum rate equal to five and one half of one percent (5.50%), which interest
shall be payable monthly in accordance with Section 2.6(f) below.

 

5



--------------------------------------------------------------------------------

(c) Default Rate. Immediately upon the occurrence and during the continuance of
an Event of Default, Obligations shall bear interest at a rate per annum which
is five percentage points (5.00%) above the rate that is otherwise applicable
thereto (the “Default Rate”) unless Bank otherwise elects from time to time in
its sole discretion to impose a smaller increase. Fees and expenses which are
required to be paid by Borrower pursuant to the Loan Documents (including,
without limitation, Bank Expenses) but are not paid when due shall bear interest
until paid at a rate equal to the highest rate applicable to the Obligations.
Payment or acceptance of the increased interest rate provided in this
Section 2.6(c) is not a permitted alternative to timely payment and shall not
constitute a waiver of any Event of Default or otherwise prejudice or limit any
rights or remedies of Bank.

(d) Adjustment to Interest Rate. Changes to the interest rate of any Credit
Extension based on changes to the Prime Rate shall be effective on the effective
date of any change to the Prime Rate and to the extent of any such change.

(e) Debit of Accounts. Bank may debit any of Borrower’s deposit accounts,
including the Designated Deposit Account, for principal and interest payments or
any other amounts Borrower owes Bank when due. These debits shall not constitute
a set-off.

(f) Payment; Interest Computation; Float Charge. Interest is payable monthly on
the last calendar day of each month and shall be computed on the basis of a
360-day year for the actual number of days elapsed. In computing interest,
(i) all Payments received after 12:00 p.m. Pacific time on any day shall be
deemed received at the opening of business on the next Business Day, and
(ii) the date of the making of any Credit Extension shall be included and the
date of payment shall be excluded; provided, however, that if any Credit
Extension is repaid on the same day on which it is made, such day shall be
included in computing interest on such Credit Extension. Bank shall not,
however, be required to credit Borrower’s account for the amount of any item of
payment which is unsatisfactory to Bank in its good faith business judgment, and
Bank may charge Borrower’s Designated Deposit Account for the amount of any item
of payment which is returned to Bank unpaid.

 

  2.7 Fees.

Borrower shall pay to Bank:

(a) Commitment Fee. A fully earned, non-refundable commitment fee of Forty-Two
Thousand Five Hundred Dollars ($42,500) (the “Revolving Commitment Fee”) of
which, (i) Twenty Thousand Dollars ($20,000), shall be paid on the Effective
Date, (ii) Ten Thousand Dollars ($10,000) shall be paid on January 11, 2012, and
(ii) the balance (Twelve Thousand Five Hundred Dollars ($12,500)) shall be paid
to Bank on January 10, 2013.

(b) Equipment Commitment Fee. A fully earned, non-refundable commitment fee of
Seven Thousand Dollars ($7,000) (the “Equipment Commitment Fee”) shall be paid
on the Effective Date;

(c) Termination Fee. Subject to the terms of Section 12.1, a termination fee;

 

6



--------------------------------------------------------------------------------

(d) Prior Growth Capital Final Payment. A Prior Growth Capital Final Payment due
on the Prior Growth Capital Maturity Date, or at the time of a prepayment
pursuant to the terms of Sections 2.2(c) and 2.2(d); and

(e) Bank Expenses. All Bank Expenses (including reasonable attorneys’ fees and
expenses for documentation and negotiation of this Agreement) incurred through
and after the Effective Date, when due.

 

  2.8 Payments; Application of Payments.

(a) All payments (including prepayments) to be made by Borrower under any Loan
Document shall be made in immediately available funds in U.S. Dollars, without
setoff or counterclaim, before 12:00 p.m. Pacific time on the date when due.
Payments of principal and/or interest received after 12:00 p.m. Pacific time are
considered received at the opening of business on the next Business Day. When a
payment is due on a day that is not a Business Day, the payment shall be due the
next Business Day, and additional fees or interest, as applicable, shall
continue to accrue until paid.

(b) All payments with respect to the Obligations may be applied in such order
and manner as Bank shall determine in its sole discretion. Borrower shall have
no right to specify the order or the accounts to which Bank shall allocate or
apply any payments required to be made by Borrower to Bank or otherwise received
by Bank under this Agreement when any such allocation or application is not
specified elsewhere in this Agreement.

 

  3 CONDITIONS OF LOANS

 

  3.1 Conditions Precedent to Initial Credit Extension.

Bank’s obligation to make the initial Credit Extension is subject to the
condition precedent that Bank shall have received, in form and substance
satisfactory to Bank, such documents, and completion of such other matters, as
Bank may reasonably deem necessary or appropriate, including, without
limitation:

(a) duly executed original signatures to the Loan Documents;

(b) duly executed original signatures to the Warrant;

(c) duly executed original signatures to the Control Agreements;

(d) Borrower’s Operating Documents and a good standing certificate of Borrower
certified by the Secretary of State of the State of Delaware as of a date no
earlier than thirty (30) days prior to the Effective Date;

(e) duly executed original signatures to the completed Borrowing Resolutions for
Borrower;

(f) certified copies, dated as of a recent date, of financing statement
searches, as Bank shall request, accompanied by written evidence (including any
UCC termination

 

7



--------------------------------------------------------------------------------

statements) that the Liens indicated in any such financing statements either
constitute Permitted Liens or have been or, in connection with the initial
Credit Extension, will be terminated or released;

(g) the Perfection Certificates of Borrower, together with the duly executed
original signatures thereto;

(h) a copy of its Registration Rights Agreement, Investors’ Rights Agreement,
and any amendments thereto;

(i) evidence satisfactory to Bank that the insurance policies required by
Section 6.7 hereof are in full force and effect, together with appropriate
evidence showing lender loss payable and/or additional insured clauses and
cancellation notice to Bank (or endorsements reflecting the same) in favor of
Bank; and

(j) payment of the fees and Bank Expenses then due as specified in Section 2.7
hereof.

 

  3.2 Conditions Precedent to all Credit Extensions.

Bank’s obligations to make each Credit Extension, including the initial Credit
Extension, is subject to the following conditions precedent:

(a) except as otherwise provided in Section 3.4(a), timely receipt of an
executed Transaction Report or Loan Supplement;

(b) the representations and warranties in this Agreement shall be true,
accurate, and complete in all material respects on the date of the Transaction
Report or Loan Supplement and on the Funding Date of each Credit Extension;
provided, however, that such materiality qualifier shall not be applicable to
any representations and warranties that already are qualified or modified by
materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date, and no
Event of Default shall have occurred and be continuing or result from the Credit
Extension. Each Credit Extension is Borrower’s representation and warranty on
that date that the representations and warranties in this Agreement remain true,
accurate, and complete in all material respects; provided, however, that such
materiality qualifier shall not -be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof; and provided, further that those representations and warranties
expressly referring to a specific date shall be true, accurate and complete in
all material respects as of such date; and

(c) in Bank’s sole discretion, any material impairment in the general affairs,
management, results of operation, financial condition or the prospect of
repayment of the Obligations, or any material adverse deviation by Borrower from
the most recent business plan of Borrower presented to and accepted by Bank. If
any event, condition, circumstance or other factor (collectively,
“Circumstances”) exists or does not exist whose existence or non-existence
serves as justification under this Section 3.2(c) for Bank’s refusal to make a
requested Credit Extension, the existence or non-existence of such Circumstance
shall not constitute an Event of

 

8



--------------------------------------------------------------------------------

Default under Section 8 unless it independently constitutes an Event of Default
pursuant to another provision of this Agreement.

 

  3.3 Covenant to Deliver.

Borrower agrees to deliver to Bank each item required to be delivered to Bank
under this Agreement as a condition precedent to any Credit Extension. Borrower
expressly agrees that a Credit Extension made prior to the receipt by Bank of
any such item shall not constitute a waiver by Bank of Borrower’s obligation to
deliver such item, and the making of any Credit Extension in the absence of a
required item shall be in Bank’s sole discretion.

 

  3.4 Procedures for Borrowing.

(a) Revolving Line Advances. Subject to the prior satisfaction of all other
applicable conditions to the making of an Advance set forth in this Agreement,
to obtain an Advance, Borrower shall notify Bank (which notice shall be
irrevocable) by electronic mail, facsimile, or telephone by 12:00 p.m. Pacific
time on the Funding Date of the Advance. Together with such notification,
Borrower must promptly deliver to Bank by electronic mail or facsimile a
completed Transaction Report executed by a Responsible Officer or his or her
designee. Bank shall credit Advances to the Designated Deposit Account. Bank may
make Advances under this Agreement based on instructions from a Responsible
Officer or his or her designee or without instructions if the Advances are
necessary to meet Obligations which have become due. Bank may rely on any
telephone notice given by a person whom Bank believes is a Responsible Officer
or designee.

(b) Equipment Advances. Subject to the prior satisfaction of all other
applicable conditions to the making of an Equipment Advance set forth in this
Agreement, to obtain an Equipment Advance, Borrower must notify Bank (which
notice shall be irrevocable) by electronic mail or facsimile no later than 12:00
p.m. Pacific time one (1) Business Day before the proposed Funding Date. The
notice shall be a Payment/Advance Form, must be signed by a Responsible Officer
or designee, and shall include a copy of the invoice for the Equipment being
financed. Borrower shall also deliver to Bank by electronic mail or facsimile a
completed Loan Supplement, executed by a Responsible Officer or his or her
designee, copies of invoices for the Financed Equipment and such additional
information as Bank may reasonably request at least five (5) Business Days
before the proposed Funding Date. At Bank’s discretion, Bank shall have the
opportunity to confirm that, upon filing the UCC-1 financing statement covering
the Equipment described on the Loan Supplement, Bank shall have a first priority
perfected security interest in such Equipment. If Borrower satisfies the
conditions of each Equipment Advance, Bank shall disburse such Equipment Advance
by transfer to the Designated Deposit Account.

 

  4 CREATION OF SECURITY INTEREST

 

  4.1 Grant of Security Interest.

Borrower hereby grants Bank, to secure the payment and performance in full of
all of the Obligations, a continuing security interest in, and pledges to Bank,
the Collateral, wherever located, whether now owned or hereafter acquired or
arising, and all proceeds and products thereof.

 

9



--------------------------------------------------------------------------------

Borrower acknowledges that it previously has entered, and/or may in the future
enter, into Bank Services Agreements with Bank. Regardless of the terms of any
Bank Services Agreement, Borrower agrees that any amounts Borrower owes Bank
thereunder shall be deemed to be Obligations hereunder and that it is the intent
of Borrower and Bank to have all such Obligations secured by the first priority
perfected security interest in the Collateral granted herein (subject only to
Permitted Liens that may have superior priority to Bank’s Lien in this
Agreement).

If this Agreement is terminated, Bank’s Lien in the Collateral shall continue
until the Obligations (other than inchoate indemnity obligations) are satisfied
in full, and at such time, Bank shall, at Borrower’s sole cost and expense,
terminate its security interest in the Collateral and all rights therein shall
revert to Borrower. In the event (x) all Obligations (other than inchoate
indemnity obligations), except for Bank Services, are satisfied in full, and
(y) this Agreement is terminated, Bank shall terminate the security interest
granted herein upon Borrower providing cash collateral acceptable to Bank in its
good faith business judgment for Bank Services, if any. In the event such Bank
Services consist of outstanding Letters of Credit, Borrower shall provide to
Bank cash collateral in an amount equal to 105% of the Dollar Equivalent (or
110% if the Dollar Equivalent is denominated in Foreign Currency) of the face
amount of all such Letters of Credit plus all interest, fees, and costs due or
to become due in connection therewith (as estimated by Bank in its good faith
business judgment), to secure all of the Obligations relating to such Letters of
Credit.

 

  4.2 Priority of Security Interest.

Borrower represents, warrants, and covenants that the security interest granted
herein is and shall at all times continue to be a first priority perfected
security interest in the Collateral (subject only to Permitted Liens that may
have superior priority to Bank’s Lien under this Agreement). If Borrower shall
acquire a commercial tort claim, Borrower shall promptly notify Bank in a
writing signed by Borrower of the general details thereof and grant to Bank in
such writing a security interest therein and in the proceeds thereof, all upon
the terms of this Agreement, with such writing to be in form and substance
reasonably satisfactory to Bank.

 

  4.3 Authorization to File Financing Statements.

Borrower hereby authorizes Bank to file financing statements, without notice to
Borrower, with all appropriate jurisdictions to perfect or protect Bank’s
interest or rights hereunder, including a notice that any disposition of the
Collateral, by either Borrower or any other Person, shall be deemed to violate
the rights of Bank under the Code. Such financing statements may indicate the
Collateral as “all assets of the Debtor” or words of similar effect, or as being
of an equal or lesser scope, or with greater detail, all in Bank’s discretion.

 

  4.4 Reaffirmation of UK Debenture.

Marin Ltd hereby covenants and agrees with Bank that (a) the UK Debenture, is
and shall continue in full force and effect for the benefit of Bank with respect
to the Secured Obligations (as such term is defined in the UK Debenture);
(b) the Secured Obligations shall include, without limitation, the Obligations
of Borrower as increased, amended, and restated by this Agreement

 

10



--------------------------------------------------------------------------------

and the other Loan Documents; (c) there are no offsets, claims or defenses of
Marin Ltd with respect to the UK Debenture or with respect to the Secured
Obligations; and (d) the UK Debenture is hereby ratified and confirmed in all
respects and shall continue in full force and effect, shall be valid and
enforceable and shall not be impaired or otherwise affected by the execution of
this Agreement or any other document or instrument delivered in connection
herewith. All terms and provisions of the UK Debenture shall remain unchanged
and in full force and effect and Marin Ltd hereby reaffirms its obligations
under the UK Debenture.

 

  5 REPRESENTATIONS AND WARRANTIES

Borrower represents and warrants as follows:

 

  5.1 Due Organization, Authorization; Power and Authority.

Borrower is duly existing and in good standing as a Registered Organization in
its jurisdiction of formation and is qualified and licensed to do business and
is in good standing in any jurisdiction in which the conduct of its business or
its ownership of property requires that it be qualified except where the failure
to do so could not reasonably be expected to have a material adverse effect on
Borrower’s business. In connection with this Agreement, Borrower has delivered
to Bank a completed certificate signed by Borrower, entitled “Perfection
Certificate”. Borrower represents and warrants to Bank that (a) Borrower’s exact
legal name is that indicated on the Perfection Certificate and on the signature
page hereof; (b) Borrower is an organization of the type and is organized in the
jurisdiction set forth in the Perfection Certificate; (c) the Perfection
Certificate accurately sets forth Borrower’s organizational identification
number or accurately states that Borrower has none; (d) the Perfection
Certificate accurately sets forth Borrower’s place of business, or, if more than
one, its chief executive office as well as Borrower’s mailing address (if
different than its chief executive office); (e) Borrower (and each of its
predecessors) has not, in the past five (5) years, changed its jurisdiction of
formation, organizational structure or type, or any organizational number
assigned by its jurisdiction; and (f) all other information set forth on the
Perfection Certificate pertaining to Borrower and each of its Subsidiaries is
accurate and complete (it being understood and agreed that Borrower may from
time to time update certain information in the Perfection Certificate after the
Effective Date to the extent permitted by one or more specific provisions in
this Agreement). If Borrower is not now a Registered Organization but later
becomes one, Borrower shall promptly notify Bank of such occurrence and provide
Bank with Borrower’s organizational identification number.

The execution, delivery and performance by Borrower of the Loan Documents to
which it is a party have been duly authorized, and do not (i) conflict with any
of Borrower’s organizational documents, (ii) contravene, conflict with,
constitute a default under or violate any material Requirement of Law,
(iii) contravene, conflict or violate any applicable order, writ, judgment,
injunction, decree, determination or award of any Governmental Authority by
which Borrower or any of its Subsidiaries or any of their property or assets may
be bound or affected, (iv) require any action by, filing, registration, or
qualification with, or Governmental Approval from, any Governmental Authority
(except such Governmental Approvals which have already been obtained and are in
full force and effect) or (v) constitute an event of default under any material
agreement by which Borrower is bound. Borrower is not in default under any

 

11



--------------------------------------------------------------------------------

agreement to which it is a party or by which it is bound in which the default
could reasonably be expected to have a material adverse effect on Borrower’s
business.

 

  5.2 Collateral.

Borrower has good title to, has rights in, and the power to transfer each item
of the Collateral upon which it purports to grant a Lien hereunder, free and
clear of any and all Liens except Permitted Liens. Borrower has no deposit
accounts other than the deposit accounts with Bank, the deposit accounts, if
any, described in the Perfection Certificate delivered to Bank in connection
herewith, or of which Borrower has given Bank notice and taken such actions as
are necessary to give Bank a perfected security interest therein. The Accounts
are bona fide, existing obligations of the Account Debtors.

The Collateral is not in the possession of any third party bailee (such as a
warehouse) except as otherwise provided in the Perfection Certificate. None of
the components of the Collateral shall be maintained at locations other than as
provided in the Perfection Certificate or as permitted pursuant to Section 7.2.

All Inventory is in all material respects of good and marketable quality, free
from material defects.

All Financed Equipment is new, except for such Financed Equipment that has been
disclosed in writing to Bank by Borrower as “used” and that Bank, in its sole
discretion, has agreed to finance.

Borrower is the sole owner of the Intellectual Property which it owns or
purports to own except for (a) non-exclusive licenses granted to its customers
in the ordinary course of business, (b) over-the-counter software that is
commercially available to the public, and (c) non-material Intellectual Property
licensed to Borrower and material Intellectual Property licensed to Borrower
noted on the Perfection Certificate. Each Patent which it owns or purports to
own and which is material to Borrower’s business is valid and enforceable, and
no part of the Intellectual Property which Borrower owns or purports to own and
which is material to Borrower’s business has been judged invalid or
unenforceable, in whole or in part. To the best of Borrower’s knowledge, no
claim has been made that any part of the Intellectual Property violates the
rights of any third party except to the extent such claim would not reasonably
be expected to have a material adverse effect on Borrower’s business.

Except as noted on the Perfection Certificate, Borrower is not a party to, nor
is it bound by, any Restricted License.

 

  5.3 Accounts Receivable.

(a) For each Account with respect to which Advances are requested, on the date
each Advance is requested and made, such Account shall be an Eligible Account.

(b) All statements made and all unpaid balances appearing in all invoices,
instruments and other documents evidencing the Eligible Accounts are and shall
be true and correct and all such invoices, instruments and other documents, and
all of Borrower’s Books are genuine and in

 

12



--------------------------------------------------------------------------------

all respects what they purport to be. Whether or not an Event of Default has
occurred and is continuing, Bank may notify any Account Debtor owing Borrower
money of Bank’s security interest in such funds and verify the amount of such
Eligible Account. All sales and other transactions underlying or giving rise to
each Eligible Account shall comply in all material respects with all applicable
laws and governmental rules and regulations. Borrower has no knowledge of any
actual or imminent Insolvency Proceeding of any Account Debtor whose accounts
are Eligible Accounts in any Transaction Report. To the best of Borrower’s
knowledge, all signatures and endorsements on all documents, instruments, and
agreements relating to all Eligible Accounts are genuine, and all such
documents, instruments and agreements are legally enforceable in accordance with
their terms.

 

  5.4 Litigation.

There are no actions or proceedings pending or, to the knowledge of the
Responsible Officers, threatened in writing by or against Borrower or any of its
Subsidiaries involving more than Two Hundred Fifty Thousand Dollars ($250,000),
except as disclosed on the Perfection Certificate delivered to the Bank on the
Effective Date.

 

  5.5 Financial Statements; Financial Condition.

All consolidated financial statements for Borrower and any of its Subsidiaries
delivered to Bank fairly present in all material respects Borrower’s
consolidated financial condition and Borrower’s consolidated results of
operations. There has not been any material deterioration in Borrower’s
consolidated financial condition since the date of the most recent financial
statements submitted to Bank.

 

  5.6 Solvency.

The fair salable value of Borrower’s assets (including goodwill minus
disposition costs) exceeds the fair value of its liabilities; Borrower is not
left with unreasonably small capital after the transactions in this Agreement;
and Borrower is able to pay its debts (including trade debts) as they mature.

 

  5.7 Regulatory Compliance.

Borrower is not an “investment company” or a company “controlled” by an
“investment company” under the Investment Company Act of 1940, as amended.
Borrower is not engaged as one of its important activities in extending credit
for margin stock (under Regulations X, T and U of the Federal Reserve Board of
Governors). Borrower has complied in all material respects with the Federal Fair
Labor Standards Act. Neither Borrower nor any of its Subsidiaries is a “holding
company” or an “affiliate” of a “holding company” or a “subsidiary company” of a
“holding company” as each term is defined and used in the Public Utility Holding
Company Act of 2005. Borrower has not violated any laws, ordinances or rules,
the violation of which could reasonably be expected to have a material adverse
effect on its business. None of Borrower’s or any of its Subsidiaries’
properties or assets has been used by Borrower or any Subsidiary or, to the best
of Borrower’s knowledge, by previous Persons, in disposing, producing, storing,
treating, or transporting any hazardous substance other than legally. Borrower
and each of its Subsidiaries have obtained all consents, approvals and
authorizations of, made all declarations or

 

13



--------------------------------------------------------------------------------

filings with, and given all notices to, all Governmental Authorities that are
necessary to continue their respective businesses as currently conducted.

 

  5.8 Subsidiaries; Investments.

Borrower does not own any stock, partnership interest or other equity securities
except for Permitted Investments.

 

  5.9 Tax Returns and Payments; Pension Contributions.

Borrower has timely filed all required tax returns and reports, and Borrower has
timely paid all foreign, federal, state and local taxes, assessments, deposits
and contributions owed by Borrower, other than taxes which in the aggregate do
not at any time exceed Ten Thousand Dollars ($10,000). Borrower may defer
payment of any contested taxes, provided that Borrower (a) in good faith
contests its obligation to pay the taxes by appropriate proceedings promptly and
diligently instituted and conducted, (b) notifies Bank in writing of the
commencement of, and any material development in, the proceedings, (c) posts
bonds or takes any other steps required to prevent the governmental authority
levying such contested taxes from obtaining a Lien upon any of the Collateral
that is other than a “Permitted Lien”. Borrower is unaware of any claims or
adjustments proposed for any of Borrower’s prior tax years which could result in
additional taxes becoming due and payable by Borrower. Borrower has paid all
amounts necessary to fund all present pension, profit sharing and deferred
compensation plans in accordance with their terms, and Borrower has not
withdrawn from participation in, and has not permitted partial or complete
termination of, or permitted the occurrence of any other event with respect to,
any such plan which could reasonably be expected to result in any liability of
Borrower, including any liability to the Pension Benefit Guaranty Corporation or
its successors or any other governmental agency.

 

  5.10 Use of Proceeds.

Borrower shall use the proceeds of the Credit Extensions solely as working
capital, to purchase Eligible Equipment, and to fund its general business
requirements and not for personal, family, household or agricultural purposes.

 

  5.11 Full Disclosure.

No written representation, warranty or other statement of Borrower in any
certificate or written statement given to Bank, as of the date such
representation, warranty, or other statement was made, taken together with all
such written certificates and written statements given to Bank, contains any
untrue statement of a material fact or omits to state a material fact necessary
to make the statements contained in the certificates or statements not
misleading (it being recognized by Bank that the projections and forecasts
provided by Borrower in good faith and based upon reasonable assumptions are not
viewed as facts and that actual results during the period or periods covered by
such projections and forecasts may differ from the projected or forecasted
results).

 

14



--------------------------------------------------------------------------------

  5.12 Definition of “Knowledge.”

For purposes of the Loan Documents, whenever a representation or warranty is
made to Borrower’s knowledge or awareness, to the “best of Borrower’s knowledge,
or with a similar qualification, knowledge or awareness means the actual
knowledge, after reasonable investigation, of the Responsible Officers.

 

  6 AFFIRMATIVE COVENANTS

Borrower shall do all of the following:

 

  6.1 Government Compliance.

(a) Maintain its and all its Subsidiaries’ legal existence and good standing in
their respective jurisdictions of formation and maintain qualification in each
jurisdiction in which the failure to so qualify would reasonably be expected to
have a material adverse effect on Borrower’s business or operations. Borrower
shall comply, and have each Subsidiary comply, with all laws, ordinances and
regulations to which it is subject, noncompliance with which could have a
material adverse effect on Borrower’s business.

(b) Use commercially reasonable efforts to obtain all of the Governmental
Approvals necessary for the performance by Borrower of its obligations under the
Loan Documents to which it is a party and the grant of a security interest to
Bank in all of its property. Borrower shall promptly provide copies of any such
obtained Governmental Approvals to Bank.

 

  6.2 Financial Statements, Reports, Certificates.

Provide Bank with the following:

(a) a Transaction Report (and any schedules related thereto), (i) in the event
that Borrower is Streamline Eligible and provided no Event of Default has
occurred and is continuing, no later than thirty (30) days after the end of each
month and (ii) in all other cases, on a weekly basis;

(b) within thirty (30) days after the end of each month, (A) monthly accounts
receivable agings, aged by invoice date, (B) monthly accounts payable agings,
aged by invoice date, and outstanding or held check registers, if any,
(C) monthly reconciliations of accounts receivable agings (aged by invoice
date), transaction reports and general ledger, and (D) Borrower’s Deferred
Revenue report in form satisfactory to Bank in its sole discretion, but
reasonable discretion;

(c) as soon as available, but no later than thirty (30) days after the last day
of each month, a company prepared consolidated and consolidating balance sheet
and income statement covering Borrower’s consolidated and consolidating
operations for such month certified by a Responsible Officer and in a form
acceptable to Bank (the “Monthly Financial Statements”);

(d) within thirty (30) days after the last day of each month and together with
the Monthly Financial Statements, a duly completed Compliance Certificate signed
by a Responsible

 

15



--------------------------------------------------------------------------------

Officer, certifying that as of the end of such month, Borrower was in full
compliance with all of the terms and conditions of this Agreement, and setting
forth calculations showing compliance with the financial covenants set forth in
this Agreement and such other information as Bank shall reasonably request,
including, without limitation, a statement that at the end of such month there
were no held checks;

(e) Within thirty (30) days after the last day of each month, deliver to Bank
monthly recurring revenue roll forward reports, including new monthly revenues
added and revenues lost for each month, and SaaS metrics (including Monthly
Recurring Revenue and Churn Rate reports for both U.S. and UK operations) in
form and substance reasonably satisfactory to Bank;

(f) as soon as available, but no later than seven (7) days after approval by the
Board of Directors, (A) annual operating budgets (including income statements,
balance sheets and cash flow statements, by month) for the following fiscal year
and (B) Board approved financial projections for the following fiscal year,
commensurate in form and substance with those provided to Borrower’s venture
capital investors (it being understood that the budgets and projections set
forth in this Section for the 2012 fiscal year are expected to be received not
later than January 31, 2012);

(g) As soon as available, but no later than one hundred eighty (180) days after
the last day of Borrower’s fiscal year, audited consolidated and consolidating
financial statements prepared under GAAP, consistently applied, together with an
unqualified opinion on the financial statements from an independent certified
public accounting firm acceptable to Bank in its reasonable discretion (it being
understood that the audited financial statements for the 2010 fiscal year are
expected to be received not later than January 31, 2012), provided, however,
Borrower’s unqualified opinion on financial statements may contain a
qualification as to going concern typical for venture backed companies similar
to Borrower;

(h) in the event that Borrower becomes subject to the reporting requirements
under the Exchange Act within five (5) days of filing, copies of all periodic
and other reports, proxy statements and other materials filed by Borrower with
the SEC, any Governmental Authority succeeding to any or all of the functions of
the SEC or with any national securities exchange, or distributed to its
shareholders, as the case may be. Documents required to be delivered pursuant to
the terms hereof (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date on which Borrower
posts such documents, or provides a link thereto, on Borrower’s website on the
Internet at Borrower’s website address;

(i) within five (5) days of delivery, copies of all statements, reports and
notices made available to Borrower’s security holders or to any holders of
Subordinated Debt;

(j) prompt report of any legal actions pending or threatened in writing against
Borrower or any of its Subsidiaries that could result in damages or costs to
Borrower or any of its Subsidiaries of, individually or in the aggregate, Two
Hundred Fifty Thousand Dollars ($250,000) or more; and

(k) other financial information reasonably requested by Bank.

 

16



--------------------------------------------------------------------------------

  6.3 Accounts Receivable.

(a) Schedules and Documents Relating to Accounts. Borrower shall deliver to Bank
transaction reports and schedules of collections, as provided in Section 6.2, on
Bank’s standard forms; provided, however, that Borrower’s failure to execute and
deliver the same shall not affect or limit Bank’s Lien and other rights in all
of Borrower’s Accounts, nor shall Bank’s failure to advance or lend against a
specific Account affect or limit Bank’s Lien and other rights therein. If
requested by Bank, Borrower shall furnish Bank with copies (or, at Bank’s
request, originals) of all contracts, orders, invoices, and other similar
documents, and all shipping instructions, delivery receipts, bills of lading,
and other evidence of delivery, for any goods the sale or disposition of which
gave rise to such Accounts. In addition, Borrower shall deliver to Bank, on its
request, the originals of all instruments, chattel paper, security agreements,
guarantees and other documents and property evidencing or securing any Accounts,
in the same form as received, with all necessary indorsements, and copies of all
credit memos.

(b) Disputes. Borrower shall promptly notify Bank of all disputes or claims
which in the aggregate exceeds One Hundred Thousand Dollars ($100,000) in any
calendar month relating to Accounts. Borrower may forgive (completely or
partially), compromise, or settle any Account for less than payment in full, or
agree to do any of the foregoing so long as (i) Borrower does so in good faith,
in a commercially reasonable manner, in the ordinary course of business, in
arm’s-length transactions, and reports the same to Bank in the regular reports
provided to Bank; (ii) no Event of Default has occurred and is continuing; and
(iii) after taking into account all such discounts, settlements and forgiveness,
the total outstanding Advances will not exceed the lesser of the Revolving Line
or the Borrowing Base.

(c) Collection of Accounts. Borrower shall have the right to collect all
Accounts, unless and until an Event of Default has occurred and is continuing.
Bank shall require that all proceeds of Accounts from Account Debtors which have
their principal place of business in the United States be deposited by Borrower
into a lockbox account, or such other “blocked account” as specified by Bank,
pursuant to a blocked account agreement in such form as Bank may specify in its
good faith business judgment. Whether or not an Event of Default has occurred
and is continuing, Borrower shall immediately deliver all payments on and
proceeds of such Accounts to an account maintained with Bank to be applied
(i) prior to an Event of Default, pursuant to the terms of Section 2.8(b)
hereof, and (ii) after the occurrence and during the continuance of an Event of
Default, pursuant to the terms of Section 9.4 hereof. At all times when Borrower
is Streamline Eligible, provided no Event of Default has occurred and is
continuing, funds in the blocked account will be remitted to Borrower’s
Designated Deposit Account, but at all other times, such collections shall be
applied to reduce the Obligations on a daily basis, prior to being deposited
into Borrower’s Designated Deposit Account.

(d) Returns. Provided no Event of Default has occurred and is continuing, if any
Account Debtor returns any Inventory to Borrower, Borrower shall promptly
(i) determine the reason for such return, (ii) issue a credit memorandum to the
Account Debtor in the appropriate amount, and (iii) provide a copy of such
credit memorandum to Bank, upon request from Bank. In the event any attempted
return occurs after the occurrence and during the continuance of any Event of
Default, Borrower shall immediately promptly notify Bank of the return of the
Inventory.

 

17



--------------------------------------------------------------------------------

(e) Verification. Bank may, from time to time, verify directly with the
respective Account Debtors the validity, amount and other matters relating to
the Accounts, either in the name of Borrower or Bank or such other name as Bank
may choose.

(f) No Liability. Bank shall not be responsible or liable for any shortage or
discrepancy in, damage to, or loss or destruction of, any goods, the sale or
other disposition of which gives rise to an Account, or for any error, act,
omission, or delay of any kind occurring in the settlement, failure to settle,
collection or failure to collect any Account, or for settling any Account in
good faith for less than the full amount thereof, nor shall Bank be deemed to be
responsible for any of Borrower’s obligations under any contract or agreement
giving rise to an Account. Nothing herein shall, however, relieve Bank from
liability for its own gross negligence or willful misconduct.

 

  6.4 Remittance of Proceeds.

Except as otherwise provided in Section 6.3(c), deliver, in kind, all proceeds
arising from the disposition of any Collateral to Bank in the original form in
which received by Borrower not later than the following Business Day after
receipt by Borrower, to be applied to the Obligations (1) prior to an Event of
Default, pursuant to the terms of Section 2.8(b) hereof, and (2) after the
occurrence and during the continuance of an Event of Default, pursuant to the
terms of Section 9.4 hereof; provided that, if no Event of Default has occurred
and is continuing, Borrower shall not be obligated to remit to Bank the proceeds
of the sale of surplus, worn out or obsolete Equipment disposed of by Borrower
in good faith in an arm’s length transaction for an aggregate purchase price of
Two Hundred Thousand Dollars ($200,000) or less (for all such transactions in
any fiscal year). Borrower agrees that it will maintain all proceeds of
Collateral in an account maintained with Bank. Nothing in this Section limits
the restrictions on disposition of Collateral set forth elsewhere in this
Agreement.

 

  6.5 Taxes; Pensions.

Timely file, and require each of its Subsidiaries to timely file, all required
tax returns and reports and timely pay, and require each of its Subsidiaries to
timely pay, all foreign, federal, state and local taxes, assessments, deposits
and contributions owed by Borrower and each of its Subsidiaries, other than
taxes which in the aggregate do not at any time exceed Ten Thousand Dollars
($10,000), and except for deferred payment of any taxes contested pursuant to
the terms of Section 5.9 hereof, and shall deliver to Bank, on demand,
appropriate certificates attesting to such payments, and pay all amounts
necessary to fund all present pension, profit sharing and deferred compensation
plans in accordance with their terms.

 

  6.6 Access to Collateral; Books and Records.

Allow Bank, or its agents, at reasonable times, on one (1) Business Day’s notice
(provided no notice is required if an Event of Default has occurred and is
continuing), to inspect the Collateral and audit and copy Borrower’s Books.
Unless an Event of Default has occurred and is continuing, such inspections or
audits shall be conducted no more often than once every six (6) months (or more
frequently as Bank shall determine conditions warrant, in its sole discretion).
The foregoing inspections and audits shall be at Borrower’s expense, and the
charge

 

18



--------------------------------------------------------------------------------

therefore shall be $850 per person per day (or such higher amount as shall
represent Bank’s then-current standard charge for the same), plus reasonable
out-of-pocket expenses. In the event Borrower and Bank schedule an audit more
than ten (10) days in advance, and Borrower cancels or seeks to reschedule the
audit with less than ten (10) days written notice to Bank, then (without
limiting any of Bank’s rights or remedies), Borrower shall pay Bank a fee of
$1,000 plus any out-of-pocket expenses incurred by Bank to compensate Bank for
the anticipated costs and expenses of the cancellation or rescheduling.

 

  6.7 Insurance.

Keep its business and the Collateral insured for risks and in amounts standard
for companies in Borrower’s industry and location and as Bank may reasonably
request. Insurance policies shall be in a form, with companies, and in amounts
that are satisfactory to Bank. All property policies shall have a lender’s loss
payable endorsement showing Bank as a lender loss payee and waive subrogation
against Bank. All liability policies shall show, or have endorsements showing,
Bank as an additional insured. All policies (or their respective endorsements)
shall provide that the insurer shall give Bank at least thirty (30) days notice
before canceling, amending, or declining to renew its policy. At Bank’s request,
Borrower shall deliver certified copies of policies and evidence of all premium
payments. Proceeds payable under any policy shall, at Bank’s option, be payable
to Bank on account of the Obligations. If Borrower fails to obtain insurance as
required under this Section 6.7 or to pay any amount or furnish any required
proof of payment to third persons and Bank, Bank may make all or part of such
payment or obtain such insurance policies required in this Section 6.7, and take
any action under the policies Bank deems prudent.

 

  6.8 Operating Accounts.

(a) Maintain all of its domestic operating and other deposit accounts and
securities accounts, including all excess cash, with Bank and Bank’s Affiliates.
Borrower shall consider maintaining its foreign primary banking relationship
with Bank and Bank’s Affiliates.

(b) Provide Bank five (5) days prior written notice before establishing any
Collateral Account at or with any bank or financial institution in the United
States other than Bank or Bank’s Affiliates. For each Collateral Account that
Borrower at any time maintains in the United States, Borrower shall cause the
applicable bank or financial institution (other than Bank) at or with which any
Collateral Account is maintained to execute and deliver a Control Agreement or
other appropriate instrument with respect to such Collateral Account to perfect
Bank’s Lien in such Collateral Account in accordance with the terms hereunder
which Control Agreement may not be terminated without the prior written consent
of Bank. The provisions of the previous sentence shall not apply to deposit
accounts exclusively used for payroll, payroll taxes and other employee wage and
benefit payments to or for the benefit of Borrower’s employees and identified to
Bank by Borrower as such.

 

  6.9 Financial Covenants.

Maintain at all times, to be tested as of the last day of each month, unless
otherwise noted, on a consolidating basis with respect to Borrower and its
Subsidiaries:

 

19



--------------------------------------------------------------------------------

(a) Monthly Recurring Revenue. Commencing with the month ending August 31, 2011,
and as of the last day of each month thereafter, and beginning with the month
ending March 31, 2012 for the trailing three (3) month period then ended,
Monthly Recurring Revenue of not less than the following amounts at the
following times:

 

Month Ending

   Monthly
Recurring
Revenue  

August 31, 2011

   $ 2,920,000   

September 30, 2011

   $ 2,940,000   

October 31, 2011

   $ 2,960,000   

November 30, 2011

   $ 2,980,000   

December 31, 2011

   $ 3,000,000   

January 31, 2012

   $ 3,135,000   

February 29, 2012

   $ 3,276,075   

March 31, 2012

   $ 9,835,000   

April 30, 2012

   $ 10,277,000   

May 31, 2012

   $ 10,740,000   

June 30, 2012

   $ 11,223,000   

July 31, 2012

   $ 11,728,000   

August 31, 2012

   $ 12,255,000   

September 30, 2012

   $ 12,807,000   

October 31, 2012

   $ 13,384,000   

November 30, 2012

   $ 13,986,000   

December 31, 2012

   $ 14,615,000   

For purposes of calculating the Monthly Recurring Revenue for February, such
calculation will be prorated on the basis of twenty-nine (29) calendar days.

Notwithstanding the foregoing, commencing with the month ending January 31,
2012, Borrower’s Monthly Recurring Revenue is subject to change based on
Borrower’s annual financial projections approved by Borrower’s Board of
Directors for the December 31, 2012 fiscal year, which shall be equal to or
greater than seventy-five percent (75%) of Borrower’s projected performance for
such month, as determined by Bank in its sole discretion (the “2012 MMR
Covenant”). Borrower’s failure to reach an agreement with Bank on the 2012 MMR
Covenant and to execute and deliver to Bank an amendment to this Agreement,
shall constitute an immediate Event of Default under this Agreement.

 

20



--------------------------------------------------------------------------------

(b) Churn Rate. A Churn Rate, tested as of the last day of each month for the
immediately preceding three (3) month period then ended, not to exceed three
percent (3%) at any time averaged over such three (3) month period.

 

  6.10 Protection of Intellectual Property Rights.

(a) (i) Protect, defend and maintain the validity and enforceability of its
Intellectual Property (other than intellectual property which Borrower licenses
from one or more third parties); (ii) promptly advise Bank in writing of
material infringements of its Intellectual Property (other than intellectual
property which Borrower licenses from one or more third parties); and (iii) not
allow any Intellectual Property material to Borrower’s business to be abandoned,
forfeited or dedicated to the public without Bank’s written consent.

(b) Provide written notice to Bank within thirty (30) days of entering or
becoming bound by any Restricted License (other than over-the-counter software
that is commercially available to the public). Borrower shall take such steps as
Bank reasonably requests to attempt to obtain the consent of, or waiver by, any
person whose consent or waiver is necessary for (i) any Restricted License to be
deemed “Collateral” and for Bank to have a security interest in it that might
otherwise be restricted or prohibited by law or by the terms of any such
Restricted License, whether now existing or entered into in the future, and
(ii) Bank to have the ability in the event of a liquidation of any Collateral to
dispose of such Collateral in accordance with Bank’s rights and remedies under
this Agreement and the other Loan Documents.

 

  6.11 Litigation Cooperation.

From the date hereof and continuing through the termination of this Agreement,
make available to Bank, without expense to Bank, Borrower and its officers,
employees and agents and Borrower’s books and records, to the extent that Bank
may deem them reasonably necessary to prosecute or defend any third-party suit
or proceeding instituted by or against Bank with respect to any Collateral or
relating to Borrower.

 

  6.12 Further Assurances.

Execute any further instruments and take further action as Bank reasonably
requests to perfect or continue Bank’s Lien in the Collateral or to effect the
purposes of this Agreement.

 

  7 NEGATIVE COVENANTS

Borrower shall not do any of the following without Bank’s prior written consent:

 

  7.1 Dispositions.

Convey, sell, lease, transfer, assign, or otherwise dispose of (collectively,
“Transfer”), or permit any of its Subsidiaries to Transfer, all or any part of
its business or property, except for Transfers (a) of Inventory in the ordinary
course of business; (b) of worn-out or obsolete Equipment that does not
constitute Financed Equipment; (c) in connection with Permitted Liens and
Permitted Investments; and (d) consisting of cash payments to trade creditors
and the use of

 

21



--------------------------------------------------------------------------------

cash, in each case, in the ordinary course of business in a manner that is not
prohibited by the terms of this Agreement or the other Loan Documents.

 

  7.2 Changes in Business, Management, Ownership, or Business Locations.

(a) Engage in or permit any of its Subsidiaries to engage in any business other
than the businesses currently engaged in by Borrower and such Subsidiary, as
applicable, or reasonably related thereto; (b) liquidate or dissolve; or
(c) (i) have a change in the Key Person such that the Key Person ceases to hold
such office with Borrower and a replacement satisfactory to Borrower’s Board of
Directors are not made within ninety (90) days after the Key Person’s departure
from Borrower; or (ii) enter into any transaction or series of related
transactions in which the stockholders of Borrower who were not stockholders
immediately prior to the first such transaction own more than 40% of the voting
stock of Borrower immediately after giving effect to such transaction or related
series of such transactions (other than by the sale of Borrower’s equity
securities in a public offering or to venture capital investors so long as
Borrower identifies to Bank the venture capital investors prior to the closing
of the transaction and provides to Bank a description of the material terms of
the transaction).

Borrower shall not, without at least ten (10) days prior written notice to Bank:
(1) add any new offices or business locations, including warehouses (unless such
new offices or business locations contain less than Two Hundred Fifty Thousand
Dollars ($250,000) in Borrower’s assets or property) or deliver any portion of
the Collateral valued, individually or in the aggregate, in excess of Fifty
Thousand Dollars ($50,000) to a bailee at a location other than to a bailee and
at a location already disclosed in the Perfection Certificate, (2) change its
jurisdiction of organization, (3) change its organizational structure or type,
(4) change its legal name, or (5) change any organizational number (if any)
assigned by its jurisdiction of organization. If Borrower intends to deliver any
portion of the Collateral valued, individually or in the aggregate, in excess of
Fifty Thousand Dollars ($50,000) to a bailee, and Bank and such bailee are not
already parties to a bailee agreement governing both the Collateral and the
location to which Borrower intends to deliver the Collateral, then Borrower will
first receive the written consent of Bank, and such bailee shall execute and
deliver a bailee agreement in form and substance satisfactory to Bank in its
sole discretion. Notwithstanding the foregoing, bailee agreements shall not be
required with collocation facilities.

 

  7.3 Mergers or Acquisitions.

Merge or consolidate, or permit any of its Subsidiaries to merge or consolidate,
with any other Person, or acquire, or permit any of its Subsidiaries to acquire,
all or substantially all of the capital stock or property of another Person. A
Subsidiary may merge or consolidate into another Subsidiary or into Borrower.

 

  7.4 Indebtedness.

Create, incur, assume, or be liable for any Indebtedness, or permit any
Subsidiary to do so, other than Permitted Indebtedness.

 

22



--------------------------------------------------------------------------------

  7.5 Encumbrance.

Create, incur, allow, or suffer any Lien on any of the Collateral, or assign or
convey any right to receive income, including the sale of any Accounts, or
permit any of its Subsidiaries to do so, except for Permitted Liens, permit any
Collateral not to be subject to the first priority security interest granted
herein, or enter into any agreement, document, instrument or other arrangement
(except with or in favor of Bank) with any Person which directly or indirectly
prohibits or has the effect of prohibiting Borrower or any Subsidiary from
assigning, mortgaging, pledging, granting a security interest in or upon, or
encumbering any of Borrower’s or any Subsidiary’s Intellectual Property, except
as is otherwise permitted in Section 7.1 hereof and the definition of “Permitted
Liens” herein.

 

  7.6 Maintenance of Collateral Accounts.

Maintain any Collateral Account except pursuant to the terms of Section 6.8(b)
hereof.

 

  7.7 Distributions; Investments.

(a) Pay any dividends or make any distribution or payment or redeem, retire or
purchase any capital stock provided, that Borrower may repurchase the stock of
former employees or consultants pursuant to stock repurchase agreements so long
as an Event of Default does not exist at the time of such repurchase and would
not exist after giving effect to such repurchase, and further, provided, that
such repurchases do not exceed in the aggregate of Two Hundred Fifty Thousand
Dollars ($250,000) per fiscal year; or (b) directly or indirectly make any
Investment other than Permitted Investments, or permit any of its Subsidiaries
to do so.

 

  7.8 Transactions with Affiliates.

Directly or indirectly enter into or permit to exist any material transaction
with any Affiliate of Borrower, except for transactions that are in the ordinary
course of Borrower’s business, upon fair and reasonable terms that are no less
favorable to Borrower than would be obtained in an arm’s length transaction with
a non-affiliated Person.

 

  7.9 Subordinated Debt.

(a) Make or permit any payment on any Subordinated Debt, except under the terms
of the subordination, intercreditor, or other similar agreement to which such
Subordinated Debt is subject, or (b) amend any provision in any document
relating to the Subordinated Debt which would increase the amount thereof or
adversely affect the subordination thereof to Obligations owed to Bank.

 

  7.10 Compliance.

Become an “investment company” or a company controlled by an “investment
company”, under the Investment Company Act of 1940, as amended, or undertake as
one of its important activities extending credit to purchase or carry margin
stock (as defined in Regulation U of the Board of Governors of the Federal
Reserve System), or use the proceeds of any Credit Extension for that purpose;
fail to meet the minimum funding requirements of ERISA, permit a

 

23



--------------------------------------------------------------------------------

Reportable Event or Prohibited Transaction, as defined in ERISA, to occur; fail
to comply with the Federal Fair Labor Standards Act or violate any other law or
regulation, if the violation could reasonably be expected to have a material
adverse effect on Borrower’s business, or permit any of its Subsidiaries to do
so; withdraw or permit any Subsidiary to withdraw from participation in, permit
partial or complete termination of, or permit the occurrence of any other event
with respect to, any present pension, profit sharing and deferred compensation
plan which could reasonably be expected to result in any liability of Borrower,
including any liability to the Pension Benefit Guaranty Corporation or its
successors or any other governmental agency.

 

  8 EVENTS OF DEFAULT

Any one of the following shall constitute an event of default (an “Event of
Default”) under this Agreement:

 

  8.1 Payment Default.

Borrower fails to (a) make any payment of principal or interest on any Credit
Extension on its due date, or (b) pay any other Obligations within three
(3) Business Days after such Obligations are due and payable (which three
(3) day grace period shall not apply to payments due on the Revolving Line
Maturity Date, the Growth Capital Maturity Date, the Equipment Maturity Date, or
the Prior Equipment Maturity Date). During the cure period, the failure to cure
the payment default is not an Event of Default (but no Credit Extension will be
made during the cure period).

 

  8.2 Covenant Default.

(a) Borrower fails or neglects to perform any obligation in Sections 6.2, 6.5,
6.6, 6.7, 6.8, 6.9, or violates any covenant in Section 7; or

(b) Borrower fails or neglects to perform, keep, or observe any other term,
provision, condition, covenant or agreement contained in this Agreement or any
Loan Documents, and as to any default (other than those specified in this
Section 8) under such other term, provision, condition, covenant or agreement
that can be cured, has failed to cure the default within ten (10) days after the
occurrence thereof; provided, however, that if the default cannot by its nature
be cured within the ten (10) day period or cannot after diligent attempts by
Borrower be cured within such ten (10) day period, and such default is likely to
be cured within a reasonable time, then Borrower shall have an additional period
(which shall not in any case exceed thirty (30) days) to attempt to cure such
default, and within such reasonable time period the failure to cure the default
shall not be deemed an Event of Default (but no Credit Extensions shall be made
during such cure period). Cure periods provided under this section shall not
apply, among other things, to financial covenants or any other covenants set
forth in clause (a) above;

 

  8.3 Investor Abandonment; Priority of Security Interest.

If Bank determines in its good faith judgment that it is the clear intention of
Borrower’s current and future investors to not continue to fund Borrower in the
amounts and timeframe to the extent necessary to enable Borrower to satisfy the
Obligations as they become due and payable, or there is a material impairment in
the perfection or priority of the Bank’s security

 

24



--------------------------------------------------------------------------------

interest in the Collateral; provided, however, any Transfer permitted under
Section 7.1 shall not constitute an Event of Default under this Section 8.3;

 

  8.4 Attachment; Levy; Restraint on Business.

(a) (i) The service of process seeking to attach, by trustee or similar process,
any funds of Borrower or of any entity under the control of Borrower (including
a Subsidiary) on deposit or otherwise maintained with Bank or any Bank
Affiliate, or (ii) a notice of lien or levy is filed against any of Borrower’s
assets by any government agency, and the same under subclauses (i) and
(ii) hereof are not, within ten (10) days after the occurrence thereof,
discharged or stayed (whether through the posting of a bond or otherwise);
provided, however, no Credit Extensions shall be made during any ten (10) day
cure period; or

(b) (i) any material portion of Borrower’s assets is attached, seized, levied
on, or comes into possession of a trustee or receiver, or (ii) any court order
enjoins, restrains, or prevents Borrower from conducting any material part of
its business;

 

  8.5 Insolvency.

(a) Borrower is unable to pay its debts (including trade debts) as they become
due or otherwise becomes insolvent (b) Borrower begins an Insolvency Proceeding;
or (c) an Insolvency Proceeding is begun against Borrower and not dismissed or
stayed within thirty (30) days (but no Credit Extensions shall be made while of
any of the conditions described in clause (a) exist and/or until any Insolvency
Proceeding is dismissed);

 

  8.6 Other Agreements.

There is, under any agreement to which Borrower is a party with a third party or
parties, (a) any default resulting in a right by such third party or parties,
whether or not exercised, to accelerate the maturity of any Indebtedness in an
amount individually or in the aggregate in excess of Two Hundred Fifty Thousand
Dollars ($250,000); or (b) any default by Borrower, the result of which could
have a material adverse effect on Borrower’s business;

 

  8.7 Judgments.

One or more final judgments, orders, or decrees for the payment of money in an
amount, individually or in the aggregate, of at least Two Hundred Fifty Thousand
Dollars ($250,000) (not covered by independent third-party insurance as to which
liability has been accepted by such insurance carrier) shall be rendered against
Borrower and the same are not, within ten (10) days after the entry thereof,
discharged or execution thereof stayed or bonded pending appeal, or such
judgments are not discharged prior to the expiration of any such stay (provided
that no Credit Extensions will be made prior to the discharge, stay, or bonding
of such judgment, order, or decree);

 

  8.8 Misrepresentations.

Borrower or any Person acting for Borrower makes any representation, warranty,
or other statement now or later in this Agreement, any Loan Document or in any
writing delivered to

 

25



--------------------------------------------------------------------------------

Bank or to induce Bank to enter this Agreement or any Loan Document, and such
representation, warranty, or other statement is incorrect in any material
respect when made;

 

  8.9 Subordinated Debt.

Any document, instrument, or agreement evidencing any Subordinated Debt shall
for any reason be revoked or invalidated or otherwise cease to be in full force
and effect, any Person shall be in breach thereof or contest in any manner the
validity or enforceability thereof or deny that it has any further liability or
obligation thereunder, or the Obligations shall for any reason be subordinated
or shall not have the priority contemplated by this Agreement; or

 

  8.10 Cross-Default with UK Debenture.

A default shall occur under the UK Debenture and such default is not cured
within any applicable grace period provided therein.

 

  9 BANK’S RIGHTS AND REMEDIES

 

  9.1 Rights and Remedies.

While an Event of Default occurs and continues Bank may, without notice or
demand, do any or all of the following:

(a) declare all Obligations immediately due and payable (but if an Event of
Default described in Section 8.5 occurs all Obligations are immediately due and
payable without any action by Bank);

(b) stop advancing money or extending credit for Borrower’s benefit under this
Agreement or under any other agreement between Borrower and Bank;

(c) for any Letters of Credit, demand that Borrower (i) deposit cash with Bank
in an amount equal to 105% of the Dollar Equivalent (or 110% if the Dollar
Equivalent is denominated in Foreign Currency) of the aggregate face amount of
all Letters of Credit remaining undrawn (plus all interest, fees, and costs due
or to become due in connection therewith (as estimated by Bank in its good faith
business judgment)), to secure all of the Obligations relating to such Letters
of Credit, as collateral security for the repayment of any future drawings under
such Letters of Credit, and Borrower shall forthwith deposit and pay such
amounts, and (ii) pay in advance all letter of credit fees scheduled to be paid
or payable over the remaining term of any Letters of Credit;

(d) terminate any FX Forward Contracts;

(e) settle or adjust disputes and claims directly with Account Debtors for
amounts on terms and in any order that Bank considers advisable, notify any
Person owing Borrower money of Bank’s security interest in such funds, and
verify the amount of such account;

(f) make any payments and do any acts it considers necessary or reasonable to
protect the Collateral and/or its security interest in the Collateral. Borrower
shall assemble the

 

26



--------------------------------------------------------------------------------

Collateral if Bank requests and make it available as Bank designates. Bank may
enter premises where the Collateral is located, take and maintain possession of
any part of the Collateral, and pay, purchase, contest, or compromise any Lien
which appears to be prior or superior to its security interest and pay all
expenses incurred. Borrower grants Bank a license to enter and occupy any of its
premises, without charge, to exercise any of Bank’s rights or remedies;

(g) apply to the Obligations any (i) balances and deposits of Borrower it holds,
or (ii) any amount held by Bank owing to or for the credit or the account of
Borrower;

(h) ship, reclaim, recover, store, finish, maintain, repair, prepare for sale,
advertise for sale, and sell the Collateral. Bank is hereby granted a
non-exclusive, royalty-free license or other right to use, without charge,
Borrower’s labels, Patents, Copyrights, mask works, rights of use of any name,
trade secrets, trade names, Trademarks, and advertising matter, or any similar
property as it pertains to the Collateral, in completing production of,
advertising for sale, and selling any Collateral and, in connection with Bank’s
exercise of its rights under this Section, Borrower’s rights under all licenses
and all franchise agreements inure to Bank’s benefit;

(i) place a “hold” on any account maintained with Bank and/or deliver a notice
of exclusive control, any entitlement order, or other directions or instructions
pursuant to any Control Agreement or similar agreements providing control of any
Collateral;

(j) demand and receive possession of Borrower’s Books; and

(k) exercise all rights and remedies available to Bank under the Loan Documents
or at law or equity, including all remedies provided under the Code (including
disposal of the Collateral pursuant to the terms thereof).

 

  9.2 Power of Attorney.

Borrower hereby irrevocably appoints Bank as its lawful attorney-in-fact,
exercisable upon the occurrence and during the continuance of an Event of
Default, to: (a) endorse Borrower’s name on any checks or other forms of payment
or security; (b) sign Borrower’s name on any invoice or bill of lading for any
Account or drafts against Account Debtors; (c) settle and adjust disputes and
claims about the Accounts directly with Account Debtors, for amounts and on
terms Bank determines reasonable; (d) make, settle, and adjust all claims under
Borrower’s insurance policies; (e) pay, contest or settle any Lien, charge,
encumbrance, security interest, and adverse claim in or to the Collateral, or
any judgment based thereon, or otherwise take any action to terminate or
discharge the same; and (f) transfer the Collateral into the name of Bank or a
third party as the Code permits. Borrower hereby appoints Bank as its lawful
attorney-in-fact to sign Borrower’s name on any documents necessary to perfect
or continue the perfection of Bank’s security interest in the Collateral
regardless of whether an Event of Default has occurred until all Obligations
have been satisfied in full and Bank is under no further obligation to make
Credit Extensions hereunder. Bank’s foregoing appointment as Borrower’s attorney
in fact, and all of Bank’s rights and powers, coupled with an interest, are
irrevocable until all Obligations have been fully repaid and performed and
Bank’s obligation to provide Credit Extensions terminates.

 

27



--------------------------------------------------------------------------------

  9.3 Protective Payments.

If Borrower fails to obtain the insurance called for by Section 6.7 or fails to
pay any premium thereon or fails to pay any other amount which Borrower is
obligated to pay under this Agreement or any other Loan Document, Bank may
obtain such insurance or make such payment, and all amounts so paid by Bank are
Bank Expenses and immediately due and payable, bearing interest at the then
highest rate applicable to the Obligations, and secured by the Collateral. Bank
will make reasonable efforts to provide Borrower with notice of Bank obtaining
such insurance at the time it is obtained or within a reasonable time
thereafter. No payments by Bank are deemed an agreement to make similar payments
in the future or Bank’s waiver of any Event of Default.

 

  9.4 Application of Payments and Proceeds.

If an Event of Default has occurred and is continuing, Bank may apply any funds
in its possession, whether from Borrower account balances, payments, proceeds
realized as the result of any collection of Accounts or other disposition of the
Collateral, or otherwise, to the Obligations in such order as Bank shall
determine in its sole discretion. Any surplus shall be paid to Borrower by
credit to the Designated Deposit Account or to other Persons legally entitled
thereto; Borrower shall remain liable to Bank for any deficiency. If Bank, in
its good faith business judgment, directly or indirectly enters into a deferred
payment or other credit transaction with any purchaser at any sale of
Collateral, Bank shall have the option, exercisable at any time, of either
reducing the Obligations by the principal amount of the purchase price or
deferring the reduction of the Obligations until the actual receipt by Bank of
cash therefor.

 

  9.5 Bank’s Liability for Collateral.

So long as Bank complies with reasonable banking practices regarding the
safekeeping of the Collateral in the possession or under the control of Bank,
Bank shall not be liable or responsible for: (a) the safekeeping of the
Collateral; (b) any loss or damage to the Collateral; (c) any diminution in the
value of the Collateral; or (d) any act or default of any carrier, warehouseman,
bailee, or other Person. Borrower bears all risk of loss, damage or destruction
of the Collateral.

 

  9.6 No Waiver; Remedies Cumulative.

Bank’s failure, at any time or times, to require strict performance by Borrower
of any provision of this Agreement or any other Loan Document shall not waive,
affect, or diminish any right of Bank thereafter to demand strict performance
and compliance herewith or therewith. No waiver hereunder shall be effective
unless signed by the party granting the waiver and then is only effective for
the specific instance and purpose for which it is given. Bank’s rights and
remedies under this Agreement and the other Loan Documents are cumulative. Bank
has all rights and remedies provided under the Code, by law, or in equity.
Bank’s exercise of one right or remedy is not an election and shall not preclude
Bank from exercising any other remedy under this Agreement or other remedy
available at law or in equity, and Bank’s waiver of any Event of Default is not
a continuing waiver. Bank’s delay in exercising any remedy is not a waiver,
election, or acquiescence.

 

28



--------------------------------------------------------------------------------

  9.7 Demand Waiver.

Borrower waives demand, notice of default or dishonor, notice of payment and
nonpayment, notice of any default, nonpayment at maturity, release, compromise,
settlement, extension, or renewal of accounts, documents, instruments, chattel
paper, and guarantees held by Bank on which Borrower is liable.

 

  9.8 Borrower Liability.

Either Borrower may, acting singly, request Advances hereunder. Each Borrower
hereby appoints the other as agent for the other for all purposes hereunder,
including with respect to requesting Advances hereunder. Each Borrower hereunder
shall be jointly and severally obligated to repay all Advances made hereunder,
regardless of which Borrower actually receives said Advance, as if each Borrower
hereunder directly received all Advances. Each Borrower waives (a) any
suretyship defenses available to it under the Code or any other applicable law,
though referencing CA Civil Code sections may be duplicative, for Agreements
governed by CA law, add the following - including, without limitation, the
benefit of California Civil Code Section 2815 permitting revocation as to future
transactions and the benefit of California Civil Code Sections 1432, 2809, 2810,
2819, 2839, 2845, 2847, 2848, 2849, 2850, and 2899 and 3433, and (b) any right
to require Bank to: (i) proceed against any Borrower or any other person;
(ii) proceed against or exhaust any security; or (iii) pursue any other remedy.
Bank may exercise or not exercise any right or remedy it has against any
Borrower or any security it holds (including the right to foreclose by judicial
or non-judicial sale) without affecting any Borrower’s liability.
Notwithstanding any other provision of this Agreement or other related document,
each Borrower irrevocably waives all rights that it may have at law or in equity
(including, without limitation, any law subrogating Borrower to the rights of
Bank under this Agreement) to seek contribution, indemnification or any other
form of reimbursement from any other Borrower, or any other Person now or
hereafter primarily or secondarily liable for any of the Obligations, for any
payment made by Borrower with respect to the Obligations in connection with this
Agreement or otherwise and all rights that it might have to benefit from, or to
participate in, any security for the Obligations as a result of any payment made
by Borrower with respect to the Obligations in connection with this Agreement or
otherwise. Any agreement providing for indemnification, reimbursement or any
other arrangement prohibited under this Section shall be null and void. If any
payment is made to a Borrower in contravention of this Section, such Borrower
shall hold such payment in trust for Bank and such payment shall be promptly
delivered to Bank for application to the Obligations, whether matured or
unmatured.

 

  9.9 Borrowers are Integrated Group.

Each Person included in the term “Borrower” hereby represents and warrants to
Bank that each of them will derive benefits, directly and indirectly, from each
Credit Extension, each in their separate capacity and as a member of the
integrated group to which each such Person belongs and because the successful
operation of the integrated group is dependent upon the continued successful
performance of the functions of the integrated group as a whole, because each
Borrower believes (i) the terms of the Credit Extensions provided under this
Agreement are more favorable than would otherwise would be obtainable by such
Persons individually, and (ii) the additional administrative and other costs and
reduced flexibility associated with

 

29



--------------------------------------------------------------------------------

individual loan arrangements which would otherwise be required if obtainable
would substantially reduce the value to such Persons of the Credit Extensions.

 

  9.10 Inter-Company Debt.

Without implying any limitation on the joint and several nature of the
Obligations, Bank agrees that, notwithstanding any other provision of this
Agreement, the Persons included in the term “Borrower” may create reasonable
inter-company indebtedness between or among the Persons included in the term
“Borrower” with respect to the allocation of the benefits and proceeds of the
Credit Extensions under this Agreement.

 

  10 NOTICES

All notices, consents, requests, approvals, demands, or other communication by
any party to this Agreement or any other Loan Document must be in writing and
shall be deemed to have been validly served, given, or delivered: (a) upon the
earlier of actual receipt and three (3) Business Days after deposit in the U.S.
mail, first class, registered or certified mail return receipt requested, with
proper postage prepaid; (b) upon transmission, when sent by electronic mail or
facsimile transmission; (c) one (1) Business Day after deposit with a reputable
overnight courier with all charges prepaid; or (d) when delivered, if
hand-delivered by messenger, all of which shall be addressed to the party to be
notified and sent to the address, facsimile number, or email address indicated
below. Bank or Borrower may change its mailing or electronic mail address or
facsimile number by giving the other party written notice thereof in accordance
with the terms of this Section 10.

 

If to Borrower:

Marin Software Incorporated

123 Mission Street, 25th Floor

San Francisco, California 94105

Attn: Mr. John Kaelle

Fax: [personally identifiable information withheld]

Email: [personally identifiable information withheld]

If to Bank:

Silicon Valley Bank

2400 Hanover Street

Palo Alto, California 94304

Attn: Julia Bobrovich

Fax: [personally identifiable information withheld]

Email: [personally identifiable information withheld]

 

  11 CHOICE OF LAW, VENUE, JURY TRIAL WAIVER AND JUDICIAL REFERENCE

California law governs the Loan Documents without regard to principles of
conflicts of law. Borrower and Bank each submit to the exclusive jurisdiction of
the State and Federal courts in Santa Clara County, California; provided,
however, that nothing in this Agreement shall be deemed to operate to preclude
Bank from bringing suit or taking other legal action in any other jurisdiction
to realize on the Collateral or any other security for the Obligations, or to
enforce a judgment or other court order in favor of Bank. Borrower expressly
submits and consents in

 

30



--------------------------------------------------------------------------------

advance to such jurisdiction in any action or suit commenced in any such court,
and Borrower hereby waives any objection that it may have based upon lack of
personal jurisdiction, improper venue, or forum non conveniens and hereby
consents to the granting of such legal or equitable relief as is deemed
appropriate by such court. Borrower hereby waives personal service of the
summons, complaints, and other process issued in such action or suit and agrees
that service of such summons, complaints, and other process may be made by
registered or certified mail addressed to Borrower at the address set forth in,
or subsequently provided by Borrower in accordance with, Section 10 of this
Agreement and that service so made shall be deemed completed upon the earlier to
occur of Borrower’s actual receipt thereof or three (3) days after deposit in
the U.S. mails, proper postage prepaid.

TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, BORROWER AND BANK EACH WAIVE
THEIR RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION ARISING OUT OF OR
BASED UPON THIS AGREEMENT, THE LOAN DOCUMENTS OR ANY CONTEMPLATED TRANSACTION,
INCLUDING CONTRACT, TORT, BREACH OF DUTY AND ALL OTHER CLAIMS. THIS WAIVER IS A
MATERIAL INDUCEMENT FOR BOTH PARTIES TO ENTER INTO THIS AGREEMENT. EACH PARTY
HAS REVIEWED THIS WAIVER WITH ITS COUNSEL.

WITHOUT INTENDING IN ANY WAY TO LIMIT THE PARTIES’ AGREEMENT TO WAIVE THEIR
RESPECTIVE RIGHT TO A TRIAL BY JURY, if the above waiver of the right to a trial
by jury is not enforceable, the parties hereto agree that any and all disputes
or controversies of any nature between them arising at any time shall be decided
by a reference to a private judge, mutually selected by the parties (or, if they
cannot agree, by the Presiding Judge of the Santa Clara County, California
Superior Court) appointed in accordance with California Code of Civil Procedure
Section 638 (or pursuant to comparable provisions of federal law if the dispute
falls within the exclusive jurisdiction of the federal courts), sitting without
a jury, in Santa Clara County, California; and the parties hereby submit to the
jurisdiction of such court. The reference proceedings shall be conducted
pursuant to and in accordance with the provisions of California Code of Civil
Procedure §§ 638 through 645.1, inclusive. The private judge shall have the
power, among others, to grant provisional relief, including without limitation,
entering temporary restraining orders, issuing preliminary and permanent
injunctions and appointing receivers. All such proceedings shall be closed to
the public and confidential and all records relating thereto shall be
permanently sealed. If during the course of any dispute, a party desires to seek
provisional relief, but a judge has not been appointed at that point pursuant to
the judicial reference procedures, then such party may apply to the Santa Clara
County, California Superior Court for such relief. The proceeding before the
private judge shall be conducted in the same manner as it would be before a
court under the rules of evidence applicable to judicial proceedings. The
parties shall be entitled to discovery which shall be conducted in the same
manner as it would be before a court under the rules of discovery applicable to
judicial proceedings. The private judge shall oversee discovery and may enforce
all discovery rules and orders applicable to judicial proceedings in the same
manner as a trial court judge. The parties agree that the selected or appointed
private judge shall have the power to decide all issues in the action or
proceeding, whether of fact or of law, and shall report a statement of decision
thereon pursuant to California Code of Civil Procedure § 644(a). Nothing in this
paragraph shall limit the right of any party at any time to exercise self-help
remedies, foreclose against collateral, or

 

31



--------------------------------------------------------------------------------

obtain provisional remedies. The private judge shall also determine all issues
relating to the applicability, interpretation, and enforceability of this
paragraph.

 

  12 GENERAL PROVISIONS

 

  12.1 Termination Prior to Revolving Line Maturity Date.

This Agreement may be terminated prior to the Revolving Line Maturity Date by
Borrower, effective three (3) Business Days after written notice of termination
is given to Bank. Notwithstanding any such termination, Bank’s lien and security
interest in the Collateral shall continue until Borrower fully satisfies its
Obligations. If such termination is at Borrower’s election or at Bank’s election
due to the occurrence and continuance of an Event of Default, Borrower shall pay
to Bank, in addition to the payment of any other expenses or fees then-owing, a
termination fee in an amount equal to Fifty Thousand Dollars ($50,000),
provided, that no termination fee shall be charged if the credit facility
hereunder is replaced with a new facility from another division of Bank or upon
the consummation of an initial public offering of Borrower’s common stock.

 

  12.2 Successors and Assigns.

This Agreement binds and is for the benefit of the successors and permitted
assigns of each party. Borrower may not assign this Agreement or any rights or
obligations under it without Bank’s prior written consent (which may be granted
or withheld in Bank’s discretion). Bank has the right, without the consent of or
notice to Borrower, to sell, transfer, assign, negotiate, or grant participation
in all or any part of, or any interest in, Bank’s obligations, rights, and
benefits under this Agreement and the other Loan Documents (other than the
Warrant, as to which assignment, transfer and other such actions are governed by
the terms of the Warrant).

 

  12.3 Indemnification.

Borrower agrees to indemnify, defend and hold Bank and its directors, officers,
employees, agents, attorneys, or any other Person affiliated with or
representing Bank (each, an “Indemnified Person”) harmless against: (a) all
obligations, demands, claims, and liabilities (collectively, “Claims”) claimed
or asserted by any other party in connection with the transactions contemplated
by the Loan Documents; and (b) all losses or expenses (including Bank Expenses)
in any way suffered, incurred, or paid by such Indemnified Person as a result
of, following from, consequential to, or arising from transactions between Bank
and Borrower contemplated by the Loan Documents (including reasonable attorneys’
fees and expenses), except for Claims and/or losses directly caused by such
Indemnified Person’s gross negligence or willful misconduct.

 

  12.4 Time of Essence.

Time is of the essence for the performance of all Obligations in this Agreement.

 

32



--------------------------------------------------------------------------------

  12.5 Severability of Provisions.

Each provision of this Agreement is severable from every other provision in
determining the enforceability of any provision.

 

  12.6 Correction of Loan Documents.

Bank may correct patent errors and fill in any blanks in the Loan Documents
consistent with the agreement of the parties.

 

  12.7 Amendments in Writing; Waiver; Integration.

No purported amendment or modification of any Loan Document, or waiver,
discharge or termination of any obligation under any Loan Document, shall be
enforceable or admissible unless, and only to the extent, expressly set forth in
a writing signed by the party against which enforcement or admission is sought.
Without limiting the generality of the foregoing, no oral promise or statement,
nor any action, inaction, delay, failure to require performance or course of
conduct shall operate as, or evidence, an amendment, supplement or waiver or
have any other effect on any Loan Document. Any waiver granted shall be limited
to the specific circumstance expressly described in it, and shall not apply to
any subsequent or other circumstance, whether similar or dissimilar, or give
rise to, or evidence, any obligation or commitment to grant any further waiver.
The Loan Documents represent the entire agreement about this subject matter and
supersede prior negotiations or agreements. All prior agreements,
understandings, representations, warranties, and negotiations between the
parties about the subject matter of the Loan Documents merge into the Loan
Documents.

 

  12.8 Counterparts.

This Agreement may be executed in any number of counterparts and by different
parties on separate counterparts, each of which, when executed and delivered, is
an original, and all taken together, constitute one Agreement.

 

  12.9 Survival.

All covenants, representations and warranties made in this Agreement continue in
full force until this Agreement has terminated pursuant to its terms and all
Obligations (other than inchoate indemnity obligations and any other obligations
which, by their terms, are to survive the termination of this Agreement) have
been satisfied. Without limiting the foregoing, except as otherwise provided in
Section 4.1, the grant of security interest by Borrower in Section 4.1 shall
survive until the termination of all Bank Services Agreements. The obligation of
Borrower in Section 12.3 to indemnify Bank shall survive until the statute of
limitations with respect to such claim or cause of action shall have run.

 

  12.10 Confidentiality.

In handling any confidential information, Bank shall exercise the same degree of
care that it exercises for its own proprietary information, but disclosure of
information may be made: (a) to Bank’s Subsidiaries or Affiliates (such
Subsidiaries and Affiliates, together with Bank,

 

33



--------------------------------------------------------------------------------

collectively, “Bank Entities”); (b) to prospective transferees or purchasers of
any interest in the Credit Extensions (provided, however, Bank shall use its
best efforts to obtain any prospective transferee’s or purchaser’s agreement to
the terms of this provision); (c) as required by law, regulation, subpoena, or
other order; (d) to Bank’s regulators or as otherwise required in connection
with Bank’s examination or audit; (e) as Bank considers appropriate in
exercising remedies under the Loan Documents; and (f) to third-party service
providers of Bank so long as such service providers have executed a
confidentiality agreement with Bank with terms no less restrictive than those
contained herein. Confidential information does not include information that is
either: (i) in the public domain or in Bank’s possession when disclosed to Bank,
or becomes part of the public domain after disclosure to Bank; or (ii) disclosed
to Bank by a third party if Bank does not know that the third party is
prohibited from disclosing the information.

Bank Entities may use the confidential information for reporting purposes and
the development and distribution of databases and market analyses so long as
such confidential information is aggregated and anonymized prior to distribution
unless otherwise expressly prohibited by Borrower. The provisions of the
immediately preceding sentence shall survive the termination of this Agreement.

 

  12.11 Attorneys’ Fees, Costs and Expenses.

In any action or proceeding between Borrower and Bank arising out of or relating
to the Loan Documents, the prevailing party shall be entitled to recover its
reasonable attorneys’ fees and other costs and expenses incurred, in addition to
any other relief to which it may be entitled.

 

  12.12 Electronic Execution of Documents.

The words “execution,” “signed,” “signature” and words of like import in any
Loan Document shall be deemed to include electronic signatures or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity and enforceability as a manually executed signature or the use of a
paper-based recordkeeping systems, as the case may be, to the extent and as
provided for in any applicable law, including, without limitation, any state law
based on the Uniform Electronic Transactions Act.

 

  12.13 Captions.

The headings used in this Agreement are for convenience only and shall not
affect the interpretation of this Agreement.

 

  12.14 Construction of Agreement.

The parties mutually acknowledge that they and their attorneys have participated
in the preparation and negotiation of this Agreement. In cases of uncertainty
this Agreement shall be construed without regard to which of the parties caused
the uncertainty to exist.

 

  12.15 Relationship.

The relationship of the parties to this Agreement is determined solely by the
provisions of this Agreement. The parties do not intend to create any agency,
partnership, joint venture, trust,

 

34



--------------------------------------------------------------------------------

fiduciary or other relationship with duties or incidents different from those of
parties to an arm’s-length contract.

 

  12.16 Third Parties.

Nothing in this Agreement, whether express or implied, is intended to:
(a) confer any benefits, rights or remedies under or by reason of this Agreement
on any persons other than the express parties to it and their respective
permitted successors and assigns; (b) relieve or discharge the obligation or
liability of any person not an express party to this Agreement; or (c) give any
person not an express party to this Agreement any right of subrogation or action
against any party to this Agreement.

 

  12.17 Transitional Arrangements.

On the Effective Date, this Agreement shall amend, restate and supersede the
Prior Loan Agreement in its entirety, except as provided in this Section. On the
Effective Date, the rights and obligations of the parties evidenced by the Prior
Loan Agreement shall be evidenced by this Agreement and the other Loan Documents
and the grant of security interest in the Collateral by the Borrower under the
Prior Loan Agreement and the other “Loan Documents” (as defined in the Prior
Loan Agreement) shall continue under this Agreement and the other Loan
Documents, and shall not in any event be terminated, extinguished or annulled
but shall hereafter be governed by this Agreement and the other Loans Documents.
All references to the Prior Loan Agreement in any Loan Document or other
document or instrument delivered in connection therewith shall be deemed to
refer to this Agreement and the provisions hereof. Without limiting the
generality of the foregoing and to the extent necessary, the Bank reserves all
of its rights under the Prior Loan Agreement.

 

  13 DEFINITIONS

 

  13.1 Definitions.

As used in the Loan Documents, the word “shall” is mandatory, the word “may” is
permissive, the word “or” is not exclusive, the words “includes” and “including”
are not limiting, the singular includes the plural, and numbers denoting amounts
that are set off in brackets are negative. As used in this Agreement, the
following capitalized terms have the following meanings:

“2008 Warrant” is that certain Warrant to Purchase Stock dated the October 31,
2008 executed by Borrower in favor of Bank.

“Account” is any “account” as defined in the Code with such additions to such
term as may hereafter be made, and includes, without limitation, all accounts
receivable and other sums owing to Borrower.

“Account Debtor” is any “account debtor” as defined in the Code with such
additions to such term as may hereafter be made.

 

35



--------------------------------------------------------------------------------

“Additional Borrower” means each Person that has executed and delivered a
Joinder Agreement that has been accepted and approved by the Bank.

“Advance” or “Advances” means an advance (or advances) under the Revolving Line.

“Affiliate” is, with respect to any Person, each other Person that owns or
controls directly or indirectly the Person, any Person that controls or is
controlled by or is under common control with the Person, and each of that
Person’s senior executive officers, directors, partners and, for any Person that
is a limited liability company, that Person’s managers and members.

“Agreement” is defined in the preamble hereof.

“Availability Amount” is (a) the lesser of (i) the Revolving Line or (ii) the
amount available under the Borrowing Base minus (b) the outstanding principal
balance of any Advances.

“Bank” is defined in the preamble hereof.

“Bank Expenses” are all audit fees and expenses, costs, and expenses (including
reasonable attorneys’ fees and expenses) for preparing, amending, negotiating,
administering, defending and enforcing the Loan Documents (including, without
limitation, those incurred in connection with appeals or Insolvency Proceedings)
or otherwise incurred with respect to Borrower.

“Bank Services” are any products, credit services, and/or financial
accommodations previously, now, or hereafter provided to Borrower or any of its
Subsidiaries by Bank or any Bank Affiliate, including, without limitation, any
letters of credit, cash management services (including, without limitation,
merchant services, direct deposit of payroll, business credit cards, and check
cashing services), interest rate swap arrangements, and foreign exchange
services as any such products or services may be identified in Bank’s various
agreements related thereto (each, a “Bank Services Agreement”).

“Bankruptcy-Related Defaults” is defined in Section 9.1.

“Borrower” means the Borrower as set forth on the cover page of this Agreement
and each Additional Borrower.

“Borrower’s Books” are all Borrower’s books and records including ledgers,
federal and state tax returns, records regarding Borrower’s assets or
liabilities, the Collateral, business operations or financial condition, and all
computer programs or storage or any equipment containing such information.

“Borrowing Base” is 80% of Eligible Accounts, as determined by Bank from
Borrower’s most recent Transaction Report; provided, however, that Bank may
decrease the foregoing percentage in its good faith business judgment based on
events, conditions, contingencies, or risks which, as determined by Bank, may
adversely affect Collateral.

 

36



--------------------------------------------------------------------------------

“Borrowing Resolutions” are, with respect to any Person, those resolutions
substantially in the form attached hereto as Exhibit D.

“Business Day” is any day that is not a Saturday, Sunday or a day on which Bank
is closed.

“Cash Equivalents” means (a) marketable direct obligations issued or
unconditionally guaranteed by the United States or any agency or any State
thereof having maturities of not more than one (1) year from the date of
acquisition; (b) commercial paper maturing no more than one (1) year after its
creation and having the highest rating from either Standard & Poor’s Ratings
Group or Moody’s Investors Service, Inc.; (c) Bank’s certificates of deposit
issued maturing no more than one (1) year after issue; and (d) money market
funds at least ninety-five percent (95%) of the assets of which constitute Cash
Equivalents of the kinds described in clauses (a) through (c) of this
definition.

“Churn Rate” means, for any period as at any date of determination, the sum of
the Monthly Recurring Revenue lost as a result of Closed Accounts divided by the
aggregate Monthly Recurring Revenue for such period.

“Closed Accounts” are, during any calendar month, the number of customer
Accounts that are closed, cancelled, or otherwise terminated.

“Code” is the Uniform Commercial Code, as the same may, from time to time, be
enacted and in effect in the State of California; provided, that, to the extent
that the Code is used to define any term herein or in any Loan Document and such
term is defined differently in different Articles or Divisions of the Code, the
definition of such term contained in Article or Division 9 shall govern;
provided further, that in the event that, by reason of mandatory provisions of
law, any or all of the attachment, perfection, or priority of, or remedies with
respect to, Bank’s Lien on any Collateral is governed by the Uniform Commercial
Code in effect in a jurisdiction other than the State of California, the term
“Code” shall mean the Uniform Commercial Code as enacted and in effect in such
other jurisdiction solely for purposes of the provisions thereof relating to
such attachment, perfection, priority, or remedies and for purposes of
definitions relating to such provisions.

“Collateral” is any and all properties, rights and assets of Borrower described
as Collateral on Exhibit A.

“Collateral Account” is any Deposit Account, Securities Account, or Commodity
Account.

“Commodity Account” is any “commodity account” as defined in the Code with such
additions to such term as may hereafter be made.

“Compliance Certificate” is that certain certificate in the form attached hereto
as Exhibit B.

“Contingent Obligation” is, for any Person, any direct or indirect liability,
contingent or not, of that Person for (a) any indebtedness, lease, dividend,
letter of credit or other obligation of

 

37



--------------------------------------------------------------------------------

another such as an obligation, in each case, directly or indirectly guaranteed,
endorsed, co-made, discounted or sold with recourse by that Person, or for which
that Person is directly or indirectly liable; (b) any obligations for undrawn
letters of credit for the account of that Person; and (c) all obligations from
any interest rate, currency or commodity swap agreement, interest rate cap or
collar agreement, or other agreement or arrangement designated to protect a
Person against fluctuation in interest rates, currency exchange rates or
commodity prices; but “Contingent Obligation” does not include endorsements in
the ordinary course of business. The amount of a Contingent Obligation is the
stated or determined amount of the primary obligation for which the Contingent
Obligation is made or, if not determinable, the maximum reasonably anticipated
liability for it determined by the Person in good faith; but the amount may not
exceed the maximum of the obligations under any guarantee or other support
arrangement.

“Control Agreement” is any control agreement entered into among the depository
institution at which Borrower maintains a Deposit Account or the securities
intermediary or commodity intermediary at which Borrower maintains a Securities
Account or a Commodity Account, Borrower, and Bank pursuant to which Bank
obtains control (within the meaning of the Code) over such Deposit Account,
Securities Account, or Commodity Account.

“Copyrights” are any and all copyright rights, copyright applications, copyright
registrations and like protections in each work or authorship and derivative
work thereof, whether published or unpublished and whether or not the same also
constitutes a trade secret.

“Credit Extension” is any Advance, Prior Growth Capital Loan, Prior Equipment
Advance, Equipment Advance, or any other extension of credit by Bank for
Borrower’s benefit.

“Default Rate” is defined in Section 2.6(a).

“Deferred Revenue” is all amounts received or invoiced in advance of performance
under contracts and not yet recognized as revenue.

“Deposit Account” is any “deposit account” as defined in the Code with such
additions to such term as may hereafter be made.

“Designated Deposit Account” is Borrower’s deposit account, account number
                                                 , maintained with Bank.

“Dollars,” “dollars” or use of the sign “$” means only lawful money of the
United States and not any other currency, regardless of whether that currency
uses the “$” sign to denote its currency or may be readily converted into lawful
money of the United States.

“Dollar Equivalent” is, at any time, (a) with respect to any amount denominated
in Dollars, such amount, and (b) with respect to any amount denominated in a
Foreign Currency, the equivalent amount therefor in Dollars as determined by
Bank at such time on the basis of the then-prevailing rate of exchange in San
Francisco, California, for sales of the Foreign Currency for transfer to the
country issuing such Foreign Currency.

“Draw Period” is the period of time from the Effective Date through the earlier
to occur of (a) June 30, 2012, or (b) an Event of Default.

 

38



--------------------------------------------------------------------------------

“Effective Date” is defined in the preamble hereof.

“Eligible Accounts” means Accounts which arise in the ordinary course of
Borrower’s business that meet all Borrower’s representations and warranties in
Section 5.3. Bank reserves the right at any time after the Effective Date to
adjust any of the criteria set forth below and to establish new criteria in its
good faith business judgment. Unless Bank otherwise agrees in writing, Eligible
Accounts shall not include:

(a) Accounts for which the Account Debtor is Borrower’s Affiliate, officer,
employee, or agent;

(b) Accounts that the Account Debtor has not paid within ninety (90) days (or
one hundred twenty (120) days for UK Accounts) of invoice date regardless of
invoice payment period terms;

(c) Accounts with credit balances over ninety (90) days from invoice date;

(d) Accounts owing from an Account Debtor, in which fifty percent (50%) or more
of the Accounts have not been paid within ninety (90) days (or one hundred
twenty (120) days for UK Accounts) of invoice date;

(e) Accounts owing from an Account Debtor which does not have its principal
place of business in the United States unless such Accounts are otherwise
Eligible Accounts and (i) such Accounts do not exceed Twenty Thousand Dollars
($20,000) or (ii) that Bank otherwise approves of in writing; provided, however
that Accounts owing from Omnicon Media Group, Tradedoubler Software AB,
Neo@Ogilvy, Marks and Spencer p.l.c., Razorfish, Philips Consumer, iProspect,
MEC, Performics, Publicis, Starcom, Vivaki, and Zenith Optimedia are deemed
“Eligible Accounts” as of the Effective Date, provided, further, that continuing
eligibility and the determination of which Accounts are eligible hereunder is a
matter of Bank discretion in each instance and may be changed at any time with
notice to Borrower;

(f) Accounts billed and/or payable outside of the United States, including,
without limitation UK Accounts, unless Bank has a first priority, perfected
security interest or other enforceable Lien in such Accounts under all
applicable laws, including foreign laws;

(g) Accounts owing from an Account Debtor to the extent that Borrower is
indebted or obligated in any manner to the Account Debtor (as creditor, lessor,
supplier or otherwise - sometimes called “contra” accounts, accounts payable,
customer deposits or credit accounts).

(h) Accounts owing from an Account Debtor which is a United States government
entity or any department, agency, or instrumentality thereof unless Borrower has
assigned its payment rights to Bank and the assignment has been acknowledged
under the Federal Assignment of Claims Act of 1940, as amended;

(i) Accounts for demonstration or promotional equipment, or in which goods are
consigned, or sold on a “sale guaranteed”, “sale or return”, “sale on approval”,
or other terms if Account Debtor’s payment may be conditional;

 

39



--------------------------------------------------------------------------------

(j) Accounts owing from an Account Debtor where goods or services have not yet
been rendered to the Account Debtor (sometimes called memo billings or
pre-billings);

(k) Accounts subject to contractual arrangements between Borrower and an Account
Debtor where payments shall be scheduled or due according to completion or
fulfillment requirements where the Account Debtor has a right of offset for
damages suffered as a result of Borrower’s failure to perform in accordance with
the contract (sometimes called contracts accounts receivable, progress billings,
milestone billings, or fulfillment contracts);

(l) Accounts owing from an Account Debtor the amount of which may be subject to
withholding based on the Account Debtor’s satisfaction of Borrower’s complete
performance (but only to the extent of the amount withheld; sometimes called
retainage billings);

(m) Accounts subject to trust provisions, subrogation rights of a bonding
company, or a statutory trust;

(n) Accounts owing from an Account Debtor that has been invoiced for goods that
have not been shipped to the Account Debtor unless Bank, Borrower, and the
Account Debtor have entered into an agreement acceptable to Bank in its sole
discretion wherein the Account Debtor acknowledges that (i) it has title to and
has ownership of the goods wherever located, (ii) a bona fide sale of the goods
has occurred, and (iii) it owes payment for such goods in accordance with
invoices from Borrower (sometimes called “bill and hold” accounts);

(o) Accounts for which the Account Debtor has not been invoiced;

(p) Accounts that represent non-trade receivables or that are derived by means
other than in the ordinary course of Borrower’s business;

(q) Accounts for which Borrower has permitted Account Debtor’s payment to extend
beyond 90 days;

(r) Accounts arising from chargebacks, debit memos or others payment deductions
taken by an Account Debtor;

(s) Accounts arising from product returns and/or exchanges (sometimes called
“warranty” or “RMA” accounts);

(t) Accounts in which the Account Debtor disputes liability or makes any claim
(but only up to the disputed or claimed amount), or if the Account Debtor is
subject to an Insolvency Proceeding, or becomes insolvent, or goes out of
business;

(u) Accounts owing from an Account Debtor with respect to which Borrower has
received Deferred Revenue (but only to the extent of such Deferred Revenue);

(v) Accounts owing from an Account Debtor, whose total obligations to Borrower
exceed thirty percent (30%) of all Accounts, for the amounts that exceed that
percentage, unless Bank approves in writing; and

 

40



--------------------------------------------------------------------------------

(w) Accounts for which Bank in its good faith business judgment determines
collection to be doubtful, including, without limitation, accounts represented
by “refreshed” or “recycled” invoices.

“Eligible Equipment” is the following to the extent it complies with all of
Borrower’s representations and warranties to Bank, is acceptable to Bank in all
respects, (i) is located at 123 Mission Street, 25th Floor, San Francisco,
California 94105 or in such other locations in the United States which Bank has
received prior written notice of such location and, at Bank’s request, a bailee
agreement executed by the bailee of such location in form and substance
satisfactory to Bank, and (ii) is subject to a first priority Lien in favor of
Bank: (a) general purpose equipment, computer equipment, manufacturing
equipment, office equipment, test and laboratory equipment, telephone systems,
furnishings, subject to the limitations set forth herein, and (b) Other
Equipment.

“Equipment” is all “equipment” as defined in the Code with such additions to
such term as may hereafter be made, and includes without limitation all
machinery, fixtures, goods, vehicles (including motor vehicles and trailers),
and any interest in any of the foregoing.

“Equipment Advance” is defined in Section 2.4(a).

“Equipment Conversion Date” is defined in Section 2.4(b).

“Equipment Interest Only Period” means, for each Equipment Advance, a three
(3) month period commencing on the first (1st) calendar day of the first
(1st) month immediately following the Funding Date of an Equipment Advance.

“Equipment Line” is an Equipment Advance in an aggregate amount of up to Two
Million Dollars ($2,000,000).

“Equipment Maturity Date” is, for each Equipment Advance, the thirty-ninth
(39th) Payment Date for such Equipment Advance, but no later than September 1,
2015.

“ERISA” is the Employee Retirement Income Security Act of 1974, and its
regulations.

“Event of Default” is defined in Section 8.

“Exchange Act” is the Securities Exchange Act of 1934, as amended.

“Financed Equipment” is all present and future Eligible Equipment in which
Borrower has any interest which is financed by an Equipment Advance or a Prior
Equipment Advance.

“Foreign Currency” means lawful money of a country other than the United States.

“Funding Date” is any date on which a Credit Extension is made to or for the
account of Borrower which shall be a Business Day.

 

41



--------------------------------------------------------------------------------

“FX Forward Contract” is any foreign exchange contract by and between Borrower
and Bank under which Borrower commits to purchase from or sell to Bank a
specific amount of Foreign Currency on a specified date.

“GAAP” is generally accepted accounting principles set forth in the opinions and
pronouncements of the Accounting Principles Board of the American Institute of
Certified Public Accountants and statements and pronouncements of the Financial
Accounting Standards Board or in such other statements by such other Person as
may be approved by a significant segment of the accounting profession, which are
applicable to the circumstances as of the date of determination.

“General Intangibles” is all “general intangibles” as defined in the Code in
effect on the date hereof with such additions to such term as may hereafter be
made, and includes without limitation, all Intellectual Property, claims, income
and other tax refunds, security and other deposits, payment intangibles,
contract rights, options to purchase or sell real or personal property, rights
in all litigation presently or hereafter pending (whether in contract, tort or
otherwise), insurance policies (including without limitation key man, property
damage, and business interruption insurance), payments of insurance and rights
to payment of any kind.

“Governmental Approval” is any consent, authorization, approval, order, license,
franchise, permit, certificate, accreditation, registration, filing or notice,
of, issued by, from or to, or other act by or in respect of, any Governmental
Authority.

“Governmental Authority” is any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization.

“Indebtedness” is (a) indebtedness for borrowed money or the deferred price of
property or services, such as reimbursement and other obligations for surety
bonds and letters of credit, (b) obligations evidenced by notes, bonds,
debentures or similar instruments, (c) capital lease obligations, and
(d) Contingent Obligations.

“Indemnified Person” is defined in Section 12.3.

“Insolvency Proceeding” is any proceeding by or against any Person under the
United States Bankruptcy Code, or any other bankruptcy or insolvency law,
including assignments for the benefit of creditors, compositions, extensions
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief.

“Intellectual Property” means all of Borrower’s right, title, and interest in
and to the following:

(a) its Copyrights, Trademarks and Patents;

(b) any and all trade secrets and trade secret rights, including, without
limitation, any rights to unpatented inventions, know-how, operating manuals;

 

42



--------------------------------------------------------------------------------

(c) any and all source code;

(d) any and all design rights which may be available to a Borrower;

(e) any and all claims for damages by way of past, present and future
infringement of any of the foregoing, with the right, but not the obligation, to
sue for and collect such damages for said use or infringement of the
Intellectual Property rights identified above; and.

(f) all amendments, renewals and extensions of any of the Copyrights, Trademarks
or Patents

“Inventory” is all “inventory” as defined in the Code in effect on the date
hereof with such additions to such term as may hereafter be made, and includes
without limitation all merchandise, raw materials, parts, supplies, packing and
shipping materials, work in process and finished products, including without
limitation such inventory as is temporarily out of Borrower’s custody or
possession or in transit and including any returned goods and any documents of
title representing any of the above.

“Investment” is any beneficial ownership interest in any Person (including
stock, partnership interest or other securities), and any loan, advance or
capital contribution to any Person.

“Investor Support” means it is the clear intention of Borrower’s investors to
continue to fund the Borrower in the amounts and timeframe necessary to enable
Borrower to satisfy the Obligations as they become due and payable.

“Joinder Agreement” means an Additional Borrower Joinder Supplement in
substantially the form attached hereto as Exhibit F, with the blanks
appropriately completed and executed and delivered by the Additional Borrower to
the Bank.

“Key Person” means Borrower’s Chief Executive Officer, who is, as of the
Effective Date, Christopher Lien.

“Letter of Credit” is a standby or commercial letter of credit issued by Bank
upon request of Borrower based upon an application, guarantee, indemnity, or
similar agreement.

“Lien” is a claim, mortgage, deed of trust, levy, charge, pledge, security
interest or other encumbrance of any kind, whether voluntarily incurred or
arising by operation of law or otherwise against any property.

“Loan Documents” are, collectively, this Agreement, the UK Debenture, the
Warrant, 2008 Warrant, the Perfection Certificate, the Joinder Agreement, the
Stock Pledge Agreements, any Bank Services Agreement, any subordination
agreement, any note, or notes or guaranties executed by Borrower, and any other
present or future agreement between Borrower and/or for the benefit of Bank in
connection with this Agreement, all as amended, restated, or otherwise modified.

 

43



--------------------------------------------------------------------------------

“Loan Supplement” is that certain form attached hereto as Exhibit E with respect
to each Prior Equipment Advance or Equipment Advance.

“Monthly Financial Statements” is defined in Section 6.2(c).

“Monthly Recurring Revenue” means, for any period as at any date of
determination, the sum of the aggregate value of all (a) billed Accounts of
Borrower for such period taken as a single accounting period under GAAP, plus
(b) monthly services performed by the Borrower on all service contracts for
billed Accounts, as reported by Borrower in its Monthly Financial Statements
delivered to the Bank pursuant to Section 6.2(c), minus (c) Closed Accounts,
minus (d) one-time credits applied to any of Borrower’s Accounts.

“Net Cash” is the sum of all of Borrower’s unrestricted cash less outstanding
Obligations with respect to any Advances.

“Net Cash Threshold” is greater than One Dollar ($1.00).

“Net Income” means, as calculated on a consolidated basis for Borrower and its
Subsidiaries for any period as at any date of determination, the net profit (or
loss), after provision for taxes, of Borrower and its Subsidiaries for such
period taken as a single accounting period.

“Obligations” are Borrower’s obligation to pay when due any debts, principal,
interest, Bank Expenses, and other amounts Borrower owes Bank now or later,
whether under this Agreement, the other Loan Documents, or otherwise, including,
without limitation, any interest accruing after Insolvency Proceedings begin and
debts, liabilities, or obligations of Borrower assigned to Bank, and the
performance of Borrower’s duties under the Loan Documents.

“Operating Documents” are, for any Person, such Person’s formation documents, as
certified with the Secretary of State of such Person’s state of formation on a
date that is no earlier than 30 days prior to the Effective Date, and, (a) if
such Person is a corporation, its bylaws in current form, (b) if such Person is
a limited liability company, its limited liability company agreement (or similar
agreement), and (c) if such Person is a partnership, its partnership agreement
(or similar agreement), each of the foregoing with all current amendments or
modifications thereto.

“Other Equipment” is leasehold improvements, intangible property such as
computer software and software licenses, equipment specifically designed or
manufactured for Borrower, other intangible property, limited use property and
other similar property and soft costs approved by Bank, including taxes,
shipping, warranty charges, freight discounts and installation expenses.

“Overadvance” is defined in Section 2.5.

“Patents” means all patents, patent applications and like protections including
without limitation improvements, divisions, continuations, renewals, reissues,
extensions and continuations-in-part of the same.

“Payment” means all checks, wire transfers and other items of payment received
by Bank (including proceeds of Accounts and payment of the Obligations in full)
for credit to

 

44



--------------------------------------------------------------------------------

Borrower’s outstanding Credit Extensions or, if the balance of the Credit
Extensions has been reduced to zero, for credit to its deposit accounts.

“Perfection Certificate” is defined in Section 5.1.

“Permitted Indebtedness” is:

(a) Borrower’s Indebtedness to Bank under this Agreement and the other Loan
Documents;

(b) Indebtedness existing on the Effective Date and shown on the Perfection
Certificate;

(c) Subordinated Debt;

(d) unsecured Indebtedness to trade creditors incurred in the ordinary course of
business;

(e) Indebtedness incurred as a result of endorsing negotiable instruments
received in the ordinary course of business;

(f) Indebtedness secured by Liens permitted under clauses (a) and (c) of the
definition of “Permitted Liens” hereunder;

(g) guarantees of real property lease obligations of Subsidiaries in the
ordinary course of business; and

(h) extensions, refinancings, modifications, amendments and restatements of any
items of Permitted Indebtedness (a) through (f) above, provided that the
principal amount thereof is not increased or the terms thereof are not modified
to impose more burdensome terms upon Borrower or its Subsidiary, as the case may
be.

“Permitted Investments” are:

(a) Investments (including, without limitation, Subsidiaries) existing on the
Effective Date and shown on the Perfection Certificate;

(b) Investments consisting of Cash Equivalents;

(c) Investments consisting of the endorsement of negotiable instruments for
deposit or collection or similar transactions in the ordinary course of
Borrower;

(d) Investments consisting of deposit accounts in which Bank has a perfected
security interest;

(e) Investments accepted in connection with Transfers permitted by Section 7.1;

(f) Investments by Marin in Subsidiaries (other than Marin Ltd.) not to exceed
(i) One Million Four Hundred Thousand Dollars ($1,400,000) in the aggregate for
the 2011 fiscal

 

45



--------------------------------------------------------------------------------

year and (ii) Five Million Five Hundred Thousand Dollars ($5,500,000) in the
aggregate for the 2012 fiscal year;

(g) Investments consisting of (i) travel advances and employee relocation loans
and other employee loans and advances in the ordinary course of business, and
(ii) loans to employees, officers or directors relating to the purchase of
equity securities of Borrower or its Subsidiaries pursuant to employee stock
purchase plans or agreements approved by Borrower’s Board of Directors;

(h) Investments (including debt obligations) received in connection with the
bankruptcy or reorganization of customers or suppliers and in settlement of
delinquent obligations of, and other disputes with, customers or suppliers
arising in the ordinary course of business; and

(i) Investments consisting of notes receivable of, or prepaid royalties and
other credit extensions, to customers and suppliers who are not Affiliates, in
the ordinary course of business; provided that this paragraph (i) shall not
apply to Investments of Borrower in any Subsidiary.

“Permitted Liens” are:

(a) Liens existing on the Effective Date and shown on the Perfection Certificate
or arising under this Agreement and the other Loan Documents;

(b) Liens for taxes, fees, assessments or other government charges or levies,
either (i) not due and payable or (ii) being contested in good faith and for
which Borrower maintains adequate reserves on its Books, provided that no notice
of any such Lien has been filed or recorded under the Internal Revenue Code of
1986, as amended, and the Treasury Regulations adopted thereunder;

(c) purchase money Liens (i) on Equipment (other than Financed Equipment)
acquired or held by Borrower incurred for financing the acquisition of the
Equipment securing no more than Five Hundred Thousand Dollars ($500,000) in the
aggregate amount outstanding, or (ii) existing on Equipment (other than Financed
Equipment) when acquired, if the Lien is confined to the property and
improvements and the proceeds of the Equipment;

(d) Liens of carriers, warehousemen, suppliers, or other Persons that are
possessory in nature arising in the ordinary course of business so long as such
Liens attach only to Inventory, securing liabilities in the aggregate amount not
to exceed Seventy-Five Thousand Dollars ($75,000) and which are not delinquent
or remain payable without penalty or which are being contested in good faith and
by appropriate proceedings which proceedings have the effect of preventing the
forfeiture or sale of the property subject thereto;

(e) Liens to secure payment of workers’ compensation, employment insurance,
old-age pensions, social security and other like obligations incurred in the
ordinary course of business (other than Liens imposed by ERISA);

(f) Liens incurred in the extension, renewal or refinancing of the indebtedness
secured by Liens described in (a) through (c), but any extension, renewal or
replacement Lien

 

46



--------------------------------------------------------------------------------

must be limited to the property encumbered by the existing Lien and the
principal amount of the indebtedness may not increase;

(g) leases or subleases of real property granted in the ordinary course of
Borrower’s business (or, if referring to another Person, in the ordinary course
of such Person’s business), and leases, subleases, non-exclusive licenses or
sublicenses of personal property (other than Intellectual Property) granted in
the ordinary course of Borrower’s business (or, if referring to another Person,
in the ordinary course of such Person’s business), if the leases, subleases,
licenses and sublicenses do not prohibit granting Bank a security interest
therein;

(h) non-exclusive license of Intellectual Property granted to third parties in
the ordinary course of business;

(i) Liens arising from attachments or judgments, orders, or decrees in
circumstances not constituting an Event of Default under Sections 8.4 and 8.7;
and

(j) Liens in favor of other financial institutions arising in connection with
Borrower’s deposit and/or securities accounts held at such institutions,
provided that Bank has a perfected security interest in the amounts held in such
deposit and/or securities accounts.

“Person” is any individual, sole proprietorship, partnership, limited liability
company, joint venture, company, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or government agency.

“Prime Rate” is the “prime rate” of interest, as published from time to time by
The Wall Street Journal in the “Money Rates” section of its Western Edition
newspaper. In the event The Wall Street Journal or such rate is no longer
published or available, Bank shall select a comparable rate.

“Prior Equipment Advances” is defined in Section 2.3(a).

“Prior Equipment Loan” is defined in Section 2.3(a).

“Prior Equipment Maturity Date” is, for each Prior Equipment Advance, the
thirty-ninth (39th) Payment Date for such Equipment Advance, but no later than
December 1, 2014.

“Prior Growth Capital Final Payment” is a payment (in addition to and not a
substitution for the regular monthly payments of principal and accrued interest)
due on the earlier of (a) the final payment date for the Prior Growth Capital
Loan or (b) the date set forth in Section 2.7(d), equal to one and three
quarters of one percent (1.75%) of the aggregate amount of such Prior Growth
Capital Loan made under the Prior Loan Agreement.

“Prior Growth Capital Loan” is defined in Section 2.2(a).

“Prior Growth Capital Maturity Date” is May 1, 2012.

“Registered Organization” is any “registered organization” as defined in the
Code with such additions to such term as may hereafter be made

 

47



--------------------------------------------------------------------------------

“Repayment Period” is a period of time equal to thirty-six (36) consecutive
months commencing on the first (1st) calendar day of the first (1st) month
following the Conversion Date.

“Requirement of Law” is as to any Person, the organizational or governing
documents of such Person, and any law (statutory or common), treaty, rule or
regulation or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.

“Reserves” means, as of any date of determination, such amounts as Bank may from
time to time establish and revise in its good faith business judgment, reducing
the amount of Advances and other financial accommodations which would otherwise
be available to Borrower (a) to reflect events, conditions, contingencies or
risks which, as determined by Bank in its good faith business judgment, do or
may adversely affect (i) the Collateral or any other property which is security
for the Obligations or its value (including without limitation any increase in
delinquencies of Accounts), (ii) the assets, business or prospects of Borrower,
or (iii) the security interests and other rights of Bank in the Collateral
(including the enforceability, perfection and priority thereof); or (b) to
reflect Bank’s good faith belief that any collateral report or financial
information furnished by or on behalf of Borrower to Bank is or may have been
incomplete, inaccurate or misleading in any material respect; or (c) in respect
of any state of facts which Bank determines in good faith constitutes an Event
of Default or may, with notice or passage of time or both, constitute an Event
of Default.

“Responsible Officer” is any of the Chief Executive Officer, President, Chief
Financial Officer, VP Finance, General Counsel, and Controller of Borrower.

“Restricted License” is any material license or other agreement with respect to
which Borrower is the licensee (a) that prohibits or otherwise restricts
Borrower from granting a security interest in Borrower’s interest in such
license or agreement or any other property, or (b) for which a default under or
termination of could interfere with the Bank’s right to sell any Collateral.

“Revolving Line is an Advance or Advances in an amount equal to Ten Million
Dollars ($10,000,000), provided, however, that Advances supported by Accounts
which arise out of and are billed and collected by Marin Ltd, shall not exceed
Three Million Dollars ($3,000,000) in the aggregate at any time outstanding.

“Revolving Line Maturity Date” is July 10, 2013.

“SEC” shall mean the Securities and Exchange Commission, any successor thereto,
and any analogous Governmental Authority.

“Securities Account” is any “securities account” as defined in the Code with
such additions to such term as may hereafter be made.

“Stock Pledge Agreements” are collectively those certain Stock Pledge
Agreements, dated the Effective Date, from Marin for the benefit of Bank.

 

48



--------------------------------------------------------------------------------

“Streamline Eligible” shall mean at all times that Borrower’s Net Cash for the
immediately preceding month is greater than the Net Cash Threshold. Borrower
will not be Streamline Eligible until such time as Bank confirms that the Net
Cash is greater than the Net Cash Threshold at all times during the immediately
preceding month.

“Subordinated Debt” is indebtedness incurred by Borrower subordinated to all of
Borrower’s now or hereafter indebtedness to Bank (pursuant to a subordination,
intercreditor, or other similar agreement in form and substance satisfactory to
Bank entered into between Bank and the other creditor), on terms acceptable to
Bank.

“Subsidiary” is, as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person. Unless the context otherwise requires, each reference
to a Subsidiary herein shall be a reference to a Subsidiary of Borrower.

“Trademarks” means any trademark and servicemark rights, whether registered or
not, applications to register and registrations of the same and like
protections, and the entire goodwill of the business of Borrower connected with
and symbolized by such trademarks.

“Transaction Report” is that certain report of transactions and schedule of
collections in the form attached hereto as Exhibit C.

“Transfer” is defined in Section 7.1.

“UK Accounts” means Accounts that are billed and collected by the Borrower in
the United Kingdom which contain selling terms and conditions acceptable to Bank
in its sole but reasonable discretion.

“UK Debenture” means that certain Mortgage Debenture by and between Marin
Software Ltd and Bank dated as of the January 10, 2011, as amended, restated, or
otherwise modified.

“Warrant” is that certain Warrant to Purchase Stock dated the Effective Date
executed by Borrower in favor of Bank.

[Signature page follows.]

 

49



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the Effective Date.

 

BORROWER: MARIN SOFTWARE INCORPORATED By:

/s/ Chris Lien

Name: Chris Lien Title: CEO MARIN SOFTWARE LIMITED By:

/s/ John Kaelle

Name: John Kaelle Title: Director BANK: SILICON VALLEY BANK By:

/s/ Julia Bobrovich

Name: Julia Bobrovich Title: Relationship Manager



--------------------------------------------------------------------------------

EXHIBIT A

The Collateral consists of all of Borrower’s right, title and interest in and to
the following personal property:

All goods, Accounts (including health-care receivables), Equipment, Inventory,
contract rights or rights to payment of money, leases, license agreements,
franchise agreements, General Intangibles (except as provided below), commercial
tort claims, documents, instruments (including any promissory notes), chattel
paper (whether tangible or electronic), cash, deposit accounts, fixtures,
letters of credit rights (whether or not the letter of credit is evidenced by a
writing), securities, and all other investment property, supporting obligations,
and financial assets, whether now owned or hereafter acquired, wherever located;
and

All Borrower’s Books relating to the foregoing, and any and all claims, rights
and interests in any of the above and all substitutions for, additions,
attachments, accessories, accessions and improvements to and replacements,
products, proceeds and insurance proceeds of any or all of the foregoing.

Notwithstanding the foregoing, the Collateral does not include any of the
following, whether now owned or hereafter acquired (a) more than sixty five
percent (65%) of the presently existing and hereafter arising issued and
outstanding shares of capital stock owned by Borrower of any “controlled foreign
corporation” (as defined in the Internal Revenue code of 1986, as amended) which
shares entitle the holder thereof to vote for directors or any other matter,
(b) any copyright rights, copyright applications, copyright registrations and
like protections in each work of authorship and derivative work, whether
published or unpublished, any patents, patent applications and like protections,
including improvements, divisions, continuations, renewals, reissues,
extensions, and continuations-in-part of the same, trademarks, service marks
and, to the extent permitted under applicable law, any applications therefor,
whether registered or not, and the goodwill of the business of Borrower
connected with and symbolized thereby, know-how, operating manuals, trade secret
rights, rights to unpatented inventions, and any claims for damage by way of any
past, present, or future infringement of any of the foregoing; provided,
however, the Collateral shall include all Accounts, license and royalty fees and
other revenues, proceeds, or income arising out of or relating to any of the
foregoing, or (c) any interest of Borrower as a lessee or sublessee under a real
property lease or as a licensee under an inbound license of intellectual
property if Borrower is prohibited by the terms of such lease or license from
granting a security interest in such lease or license or under which such an
assignment or lien would cause a default to occur under such lease or license
(other than to the extent that any such term would be rendered ineffective
pursuant to Section 9-407 or 9-408 of the Code or any other applicable law or
principles of equity); provided, however, that upon termination of such
prohibition, such interest shall immediately become Collateral without any
action by Borrower or Bank.

Borrower has agreed not to encumber any of its copyright rights, copyright
applications, copyright registrations and like protections in each work of
authorship and derivative work, whether published or unpublished, any patents,
patent applications and like protections, including improvements, divisions,
continuations, renewals, reissues, extensions, and continuations-in-part of the
same, trademarks, service marks and, to the extent permitted under



--------------------------------------------------------------------------------

applicable law, any applications therefor, whether registered or not, and the
goodwill of the business of Borrower connected with and symbolized thereby,
know-how, operating manuals, trade secret rights, rights to unpatented
inventions, and any claims for damage by way of any past, present, or future
infringement of any of the foregoing, without Bank’s prior written consent.

 

2



--------------------------------------------------------------------------------

EXHIBIT B

COMPLIANCE CERTIFICATE

 

TO:    SILICON VALLEY BANK                                Date:     FROM:   
MARIN SOFTWARE INCORPORATED MARIN SOFTWARE LIMITED     

The undersigned authorized officers of MARIN SOFTWARE INCORPORATED AND MARIN
SOFTWARE LIMITED (collectively, the “Borrower”) certifies that under the terms
and conditions of the Loan and Security Agreement between Borrower and Bank (the
“Agreement”), (1) Borrower is in complete compliance for the period ending
                     with all required covenants except as noted below,
(2) there are no Events of Default, (3) all representations and warranties in
the Agreement are true and correct in all material respects on this date except
as noted below; provided, however, that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date,
(4) Borrower, and each of its Subsidiaries, has timely filed all required tax
returns and reports, and Borrower has timely paid all foreign, federal, state
and local taxes, assessments, deposits and contributions owed by Borrower except
as otherwise permitted pursuant to the terms of Section 5.9 of the Agreement,
and (5) no Liens have been levied or claims made against Borrower or any of its
Subsidiaries relating to unpaid employee payroll or benefits of which Borrower
has not previously provided written notification to Bank. Attached are the
required documents supporting the certification. The undersigned certifies that
these are prepared in accordance with GAAP consistently applied from one period
to the next except as explained in an accompanying letter or footnotes. The
undersigned acknowledges that no borrowings may be requested at any time or date
of determination that Borrower is not in compliance with any of the terms of the
Agreement, and that compliance is determined not just at the date this
certificate is delivered. Capitalized terms used but not otherwise defined
herein shall have the meanings given them in the Agreement.

Please indicate compliance status by circling Yes/No under “Complies” column.

 

Reporting Covenant

  

Required

    

Complies

Monthly financial statements with Compliance Certificate    Monthly within 30
days      Yes No Annual financial statement (CPA Audited) + CC   

FYE within 180 days; 2010 FYE not

later than January 31, 2012

     Yes No Borrowing Base Certificate A/R & A/P Agings    Monthly within 30
days      Yes No Deferred Revenue Reports    Monthly within 30 days      Yes No
Transaction Reports   

Weekly; or monthly within 30 days, if

Streamline Eligible,

     Recurring monthly revenue roll forward reports and SaaS    Monthly within
30 days      Yes No



--------------------------------------------------------------------------------

Metrics (incl. monthly recurring revenue and churn

reports)

        Board Projections    Within 7 days of Board approval      Yes No

 

       Required        Actual        Complies  

Maintain on a Monthly Basis:

              

Minimum Monthly Recurring Revenue (beginning with the month ending March 31,
2012 for the trailing three (3) month period then ended)

              

August 31, 2011

     $ 2,920,000         $                        Yes No   

September 30, 2011

     $ 2,940,000         $                        Yes No   

October 31, 2011

     $ 2,960,000         $                        Yes No   

November 30, 2011

     $ 2,980,000         $                        Yes No   

December 31, 2011

     $ 3,000,000         $                        Yes No   

January 31, 2012

     $ 3,135,000         $                        Yes No   

February 29, 2012

     $ 3,276,075         $                        Yes No   

March 31, 2012

     $ 9,835,000         $                        Yes No   

April 30, 2012

     $ 10,277,000         $                        Yes No   

May 31, 2012

     $ 10,740,000         $                        Yes No   

June 30, 2012

     $ 11,223,000         $                        Yes No   

July 31, 2012

     $ 11,728,000         $                        Yes No   

August 31, 2012

     $ 12,255,000         $                        Yes No   

September 30, 2012

     $ 12,807,000         $                        Yes No   

October 31, 2012

     $ 13,384,000         $                        Yes No   

November 30, 2012

     $ 13,986,000         $                        Yes No   

December 31, 2012

     $ 14,615,000         $                        Yes No   

Churn Rate not to exceed 3% for the immediately preceding three (3) months then
ended

       3 %                      %         Yes No   

The following financial covenant analysis and information set forth in Schedule
1 attached hereto are true and accurate as of the date of this Certificate.



--------------------------------------------------------------------------------

The following are the exceptions with respect to the certification above and
these exceptions also are intended to update the Perfection Certificate: (If no
exceptions exist, state “No exceptions to note.”)

 

 

 

 

 

 

 

MARIN SOFTWARE INCORPORATED By:    

Name: Title: MARIN SOFTWARE LIMITED

By:    

Name: Title:

BANK USE ONLY Received by:     AUTHORIZED SIGNER

Date:    

Verified:     AUTHORIZED SIGNER

Date:    

Compliance Status:    Yes  No

 



--------------------------------------------------------------------------------

Schedule 1 to Compliance Certificate

Financial Covenants of Borrower

In the event of a conflict between this Schedule and the Loan Agreement, the
terms of the Loan Agreement shall govern.

Dated:                     

Monthly Recurring Revenue (Section 6.9(a))

Required:    Commencing with the month ending August 31, 2011, and as of the
last day of each month thereafter, and beginning with the month ending March 31,
2012 for the trailing three (3) month period then ended, Monthly Recurring
Revenue of not less than the following amounts at the following times:

 

Month Ending

   Monthly Recurring Revenue

August 31, 2011

     $ 2,920,000  

September 30, 2011

     $ 2,940,000  

October 31, 2011

     $ 2,960,000  

November 30, 2011

     $ 2,980,000  

December 31, 2011

     $ 3,000,000  

January 31, 2012

     $ 3,135,000  

February 29, 2012

     $ 3,276,075  

March 31, 2012

     $ 9,835,000  

April 30, 2012

     $ 10,277,000  

May 31, 2012

     $ 10,740,000  

June 30, 2012

     $ 11,223,000  

July 31, 2012

     $ 11,728,000  

August 31, 2012

     $ 12,255,000  

September 30, 2012

     $ 12,807,000  

October 31, 2012

     $ 13,384,000  

November 30, 2012

     $ 13,986,000  

December 31, 2012

     $ 14,615,000  

For purposes of calculating the Monthly Recurring Revenue for February, such
calculation will be prorated on the basis of twenty-nine (29) calendar days.



--------------------------------------------------------------------------------

Actual:

 

A. Aggregate value of all Billed Accounts of Borrower for such period taken as a
single accounting period under GAAP $             B. Aggregate value of all
monthly services performed by the on all service contracts for billed Accounts $
C. Aggregate value of the number of customer Accounts that are closed,
cancelled, or otherwise terminated $ D. Aggregate value of all one-time credits
applied to any of Borrower’s Accounts $ E. Monthly Recurring Revenue (sum of
line A, plus line B, minus line C, minus line D) $

Is line H equal to or greater than the required amount?

             No, not in compliance                                        
             Yes, in compliance

Churn Rate (Section 6.9(b))

Required:    A Churn Rate, tested as of the last day of each month for the
immediately preceding three (3) month period then ended, not to exceed three
percent (3%) at any time averaged over such three (3) month period

Actual:

 

A. Churn Rate (Line B above divided by Line E above)             %

Is line A in excess of 3%?

             No, not in compliance                                        
             Yes, in compliance



--------------------------------------------------------------------------------

EXHIBIT C

Transaction Report



--------------------------------------------------------------------------------

EXHIBIT D

Form of Borrowing Resolution

(See attached)



--------------------------------------------------------------------------------

 

LOGO [g845721logo2.jpg]

CORPORATE BORROWING CERTIFICATE

 

BORROWER:    Marin Software Incorporated      DATE:             , 20     BANK:
   Silicon Valley Bank     

I hereby certify as follows, as of the date set forth above:

 

1. I am the Secretary, Assistant Secretary or other officer of the Borrower. My
title is as set forth below.

 

2. Borrower’s exact legal name is set forth above. Borrower is a corporation
existing under the laws of the State of Delaware.

 

3. Attached hereto are true, correct and complete copies of Borrower’s
Articles/Certificate of Incorporation (including amendments), as filed with the
Secretary of State of the state in which Borrower is incorporated as set forth
in paragraph 2 above. Such Articles/Certificate of Incorporation have not been
amended, annulled, rescinded, revoked or supplemented, and remain in full force
and effect as of the date hereof.

 

4. The following resolutions were duly and validly adopted by Borrower’s Board
of Directors at a duly held meeting of such directors (or pursuant to a
unanimous written consent or other authorized corporate action). Such
resolutions are in full force and effect as of the date hereof and have not been
in any way modified, repealed, rescinded, amended or revoked, and Bank may rely
on them until Bank receives written notice of revocation from Borrower.

RESOLVED, that any one of the following officers or employees of Borrower, whose
names, titles and signatures are below, may act on behalf of Borrower:

 

Name

  

Title

  

Signature

  

Authorized to Add

or Remove

Signatories

         ¨          ¨          ¨          ¨

RESOLVED FURTHER, that any one of the persons designated above with a checked
box beside his or her name may, from time to time, add or remove any individuals
to and from the above list of persons authorized to act on behalf of Borrower.



--------------------------------------------------------------------------------

RESOLVED FURTHER, that such individuals may, on behalf of Borrower:

Borrow Money. Borrow money from Silicon Valley Bank (“Bank”).

Execute Loan Documents. Execute any loan documents Bank requires.

Grant Security. Grant Bank a security interest in any of Borrower’s assets,
excluding Borrower’s intellectual property.

Negotiate Items. Negotiate or discount all drafts, trade acceptances, promissory
notes, or other indebtedness in which Borrower has an interest and receive cash
or otherwise use the proceeds.

Letters of Credit. Apply for letters of credit from Bank.

Foreign Exchange Contracts. Execute spot or forward foreign exchange contracts.

Issue Warrants. Issue a warrant exercisable for up to 36,900 shares of
Borrower’s common stock.

Further Acts. Designate other individuals to request advances, pay fees and
costs and execute other documents or agreements (including documents or
agreement that waive Borrowers right to a jury trial) they believe to be
necessary to effectuate such resolutions.

RESOLVED FURTHER, that all acts authorized by the above resolutions and any
prior acts relating thereto are ratified.

 

5. The persons listed above are Borrower’s officers or employees with their
titles and signatures shown next to their names.

 

By:

 

Name: Title:

*** If the Secretary, Assistant Secretary or other certifying officer executing
above is designated by the resolutions set forth in paragraph 4 as one of the
authorized signing officers, this Certificate must also be signed by a second
authorized officer or director of Borrower.

I, the              of Borrower, hereby certify as to paragraphs 1 through 5
above, as of the date set forth above.

 

By:

 

Name: Title:

 

2



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF LOAN AGREEMENT SUPPLEMENT

LOAN AGREEMENT SUPPLEMENT No. [    ]

LOAN AGREEMENT SUPPLEMENT No. [    ], dated             , 20     (“Loan
Supplement”), to the Amended and Restated Loan and Security Agreement dated as
of November 2011 (as amended, restated, or otherwise modified from time to time,
the “Loan Agreement) by and between the undersigned Marin Software Incorporated
and Marin Software Limited (“Borrower”) and Silicon Valley Bank (“Bank”).
Capitalized terms used herein but not otherwise defined herein are used with the
respective meanings given to such terms in the Loan Agreement.

To secure the prompt payment by Borrower of all amounts from time to time
outstanding under the Loan Agreement, and the performance by Borrower of all the
terms contained in the Loan Agreement, Borrower grants Bank, a first priority
security interest in each item of equipment and other property described in
Annex A hereto, which equipment and other property shall be deemed to be
additional Financed Equipment and Collateral. The Loan Agreement is hereby
incorporated by reference herein and is hereby ratified, approved and confirmed.
Annex A (Equipment Schedule) is attached hereto. The proceeds of the Equipment
Advance should be transferred to Borrower’s account with Bank set forth below:

 

Bank Name: Silicon Valley Bank Account No.:

 

Borrower hereby certifies that (a) the foregoing information is true and correct
and authorizes Bank to endorse in its respective books and records, the interest
rate applicable to the Funding Date of the Equipment Advance contemplated in
connection with this Supplement and the principal amount set forth below;
(b) the representations and warranties made by Borrower in the Loan Agreement
are true and correct on the date hereof and shall be true and correct on such
Funding Date. No Event of Default has occurred and is continuing under the Loan
Agreement. This Supplement may be executed by Borrower and Bank in separate
counterparts, each of which when so executed and delivered shall be an original,
but all such counterparts shall together constitute but one and the same
instrument.

Equipment Advance Funding Date:             , 20    

Equipment Advance Amount: $        

Interest Rate: 5.5%



--------------------------------------------------------------------------------

This Supplement is delivered as of this day and year first above written.

 

SILICON VALLEY BANK MARIN SOFTWARE INCORPORATED By:

 

By:

 

Name: Name Title: Title: MARIN SOFTWARE LIMITED By:

 

Name Title:

Annex A - Description of Financed Equipment

 

2



--------------------------------------------------------------------------------

Annex A to Supplement

The Financed Equipment being financed with the Equipment Advance which this
Supplement is being executed is listed below. Upon the funding of such Equipment
Advance, this schedule and the property described below automatically shall be a
part of the Collateral.

 

Description of Equipment

   Make    Model    Serial #    Quantity    PO #    Invoice Date    Invoice #   
Cost    Tax/Freight/Install
and Soft Costs    Total                                                         
                                

 

1



--------------------------------------------------------------------------------

Annex B to Supplement

LOAN TERMS SCHEDULE NO.     

Equipment Advance Funding Date:             , 20    

Equipment Advance Amount: $        

Basic Rate:     %

Scheduled Payment Dates and Amounts*:

One (1) payment of $         due             

             payment of $         due monthly in advance from             
through             .

One (1) payment of $         due             

Final Payment Date:             

 

Payment No.

  

Payment Date

1    2    3    4    …    35    [36]    …   

* - The amount of each Scheduled Payment shall change as the amount outstanding
changes.



--------------------------------------------------------------------------------

EXHIBIT F

Form of Additional Borrower Joinder Supplement

(See attached)



--------------------------------------------------------------------------------

ADDITIONAL BORROWER JOINDER SUPPLEMENT

THIS ADDITIONAL BORROWER JOINDER SUPPLEMENT (this “Agreement”) is made this     
day of             , 2011, by and among MARIN SOFTWARE INCORPORATED,
             a              Delaware corporation (“Company”),             , a
corporation (the “Additional Borrower” and together with Company, each a
“Borrower” and collectively, the “Borrowers”), and SILICON VALLEY BANK, a
California corporation (the “Bank”).

RECITALS

A. Bank and Borrower have entered into that certain Amended and Restated Loan
and Security Agreement dated as of November 30, 2011 (as the same may from time
to time be further amended, modified, supplemented or restated, the “Loan
Agreement”) Capitalized terms not otherwise defined in this Agreement shall have
the meanings given to them in the Loan Agreement.

B. Bank has extended credit to Company for the purposes permitted in the Loan
Agreement.

C. Borrower has requested that Bank amend the Loan Agreement to add the
Additional Borrower as a co-borrower under the Loan Agreement.

D. Additional Borrower agrees to become a “Borrower” under the Loan Documents in
accordance with the terms and conditions contained herein.

NOW, THEREFORE, for value received the undersigned agree as follows:

1. (a) The Additional Borrower and the Company hereby acknowledge, confirm and
agree that on and as of the date of this Agreement the Additional Borrower has
become a “Borrower” (as that term is defined in the Loan Agreement), and, along
with the Company, is included in the definition of “Borrower” under the Loan
Agreement and the other Loan Documents for all purposes thereof, and as such
shall be jointly and severally liable, as provided in the Loan Documents, for
all Obligations thereunder (whether incurred or arising prior to, on, or
subsequent to the date hereof) and otherwise bound by all of the terms,
provisions and conditions thereof.

(b) Without in any way implying any limitation on any of the provisions of his
Agreement, the Additional Borrower agrees to execute such financing statements,
instruments, and other documents as the Bank may require.

(c) Without in any way implying any limitation on any of the provisions of this
Agreement, the Additional Borrower hereby represents and warrants that all of
the representations and warranties contained in the Loan Documents are true and
correct on and as of the date hereof as if made on and as of such date, both
before and after giving effect to this Agreement, and that no Event of Default
or Default has occurred and is continuing or exists or would occur or exist
after giving effect to this Agreement.



--------------------------------------------------------------------------------

2. Each Person included in the term “Borrower” hereby covenants and agrees with
the Bank as follows:

(a) The Obligations include all present and future indebtedness, duties,
obligations, and liabilities, whether now existing or contemplated or hereafter
arising, of any one or more of the Additional Borrower or the Company.

(b) Reference in this Agreement to the Loan Agreement and the other Loan
Documents to the “Borrower” or otherwise with respect to any one or more of the
Persons now or hereafter included in the definition of “Borrower” shall mean
each and every such Borrower, jointly and severally, unless the context requires
otherwise (by way of example, and not limitation, if only one such Borrower is
the owner of the real property which is the subject of a mortgage or if only one
such Borrower files reports with the Securities and Exchange Commission).

(c) Each Borrower, in the discretion of its respective management, is to agree
among themselves as to the allocation of the benefits of the proceeds of the
Credit Extensions, provided, however, that each such Borrower be deemed to have
represented and warranted to the Bank at the time of allocation that each
benefit and use of proceeds is permitted under the terms of the Loan Agreement
and Loan Documents.

(d) For administrative convenience, each Borrower hereby irrevocably appoints
Company as each Borrower’s attorney-in-fact, with power of substitution (with
the prior written consent of the Bank in the exercise of its sole and absolute
discretion), in the name of Company or in the name of such Borrower or otherwise
to take any and all actions with respect to the this Agreement, the other Loan
Documents, the Obligations and/or the Collateral (including, without limitation,
the proceeds thereof) as Company may so elect from time to time, including,
without limitation, actions to (i) request Credit Extensions, and direct the
Bank to disburse or credit the proceeds of any Credit Extensions directly to an
account of the applicable Borrower, any one or more of such Persons or
otherwise, which direction shall evidence the making of such Credit Extension
and shall constitute the acknowledgement by each such Person of the receipt of
the proceeds of such Credit Extension, (ii) enter into, execute, deliver, amend,
modify, restate, substitute, extend and/or renew this Agreement or the Loan
Agreement, any additional borrower joinder supplement, any other Loan Documents,
security agreements, mortgages, deposit account agreements, instruments,
certificates, waivers, letter of credit applications, releases, documents and
agreements from time to time, and (iii) endorse any check or other item of
payment in the name of such Borrower or in the name of Company. The foregoing
appointment is coupled with an interest, cannot be revoked without the prior
written consent of the Bank, and may be exercised from time to time through
Company’s duly authorized officer, officers or other Person or Persons
designated by Company to act from time to time on behalf of Company.

(e) Each Person included in the term “Borrower” hereby irrevocably authorizes
the Bank to make Credit Extensions to any one or more of such Persons, pursuant
to the provisions of this Agreement upon the written, oral or telephone request
any one or more of the Persons who is from time to time authorized to do so
under the provisions of the most recent

 

2



--------------------------------------------------------------------------------

certificate of corporate resolutions and/or incumbency of the Person included in
the term “Borrower” on file with the Bank.

(f) Absent gross negligence or willful misconduct by the Bank, the Bank assumes
no responsibility or liability for any errors, mistakes, and/or discrepancies in
the oral, telephonic, written or other transmissions of any instructions,
orders, requests and confirmations between the Bank and any Borrower in
connection with the Credit Extensions or any other transaction in connection
with the provisions of this Agreement.

3. Without implying any limitation on the joint and several nature of the
Obligations, the Bank agrees that, notwithstanding any other provision of this
Agreement, each Borrower may create reasonable inter-company indebtedness
between or among the Borrowers with respect to the allocation of the benefits
and proceeds of the Credit Extensions under this Agreement. The Borrowers agree
among themselves, and the Bank consents to that agreement, that each Borrower
shall have rights of contribution from all of the other Borrowers to the extent
such Borrower incurs Obligations in excess of the proceeds of the Credit
Extensions received by, or allocated to purposes for the direct benefit of, such
Borrower. All such indebtedness and rights shall be, and are hereby agreed by
the Borrowers to be, subordinate in priority and payment to the indefeasible
repayment in full in cash of the Obligations, and, unless the Bank agrees in
writing otherwise, shall not be exercised or repaid in whole or in part until
all of the Obligations have been indefeasibly paid in full in cash. The
Borrowers agree that all of such inter-company indebtedness and rights of
contribution are part of the Collateral and secure the Obligations. Each
Borrower hereby agrees not to claim or assert any right of counterclaim,
recoupment and offset between or among themselves arising on account of that
indebtedness and otherwise until all of the Obligations have been indefeasibly
paid in full in cash. Each Borrower shall not evidence the inter-company
indebtedness or rights of contribution by note or other instrument, and shall
not secure such indebtedness or rights of contribution with any Lien or
security. Notwithstanding anything contained in this Agreement to the contrary,
the amount covered by each Borrower under the Obligations shall be limited to an
aggregate amount (after giving effect to any collections from, rights to receive
contribution from or payments made by or on behalf of any other Borrower in
respect of the Obligations) which, together with other amounts owing by such
Borrowers to the Bank under the Obligations, is equal to the largest amount that
would not be subject to avoidance under any Insolvency Proceeding or any
applicable provisions of any applicable, comparable state or other laws. As used
in this Agreement, “Insolvency Proceeding” shall mean proceedings by or against
any Borrower under the United States Bankruptcy Code, or any other bankruptcy or
insolvency law, including assignments for the benefit of creditors,
compositions, extensions generally with its creditors, or proceedings seeking
reorganization, arrangement, or other relief.

4. (a) Each Borrower hereby represents and warrants to the Bank that each of
them will derive benefits, directly and indirectly, from each Credit Extension,
both in their separate capacity and as a member of the integrated group to which
each such Borrower belongs and because the successful operation of the
integrated group is dependent upon the continued successful performance of the
functions of the integrated group as a whole, because (i) the terms of the
consolidated financing provided under this Agreement are more favorable than
would otherwise would be obtainable by such Borrower individually, and (ii) the
additional administrative and other costs and reduced flexibility associated
with individual financing

 

3



--------------------------------------------------------------------------------

arrangements which would otherwise be required if obtainable would substantially
reduce the value to such Borrower of the financing.

(b) Each Borrower hereby represents and warrants that all of the representations
and warranties contained in the Loan Documents are true and correct on and as of
the date hereof as if made on and as of such date, provided, however, that the
representation and warranty here with respect to any representation or warranty
that refers to an earlier specific date shall be that such representation or
warranty was true and correct on and as of such earlier date, both before and
after giving effect to this Agreement, and that no Event of Default or Default
has occurred and is continuing or exists or would occur or exist after giving
effect to this Agreement.

5. (a) Each Borrower hereby unconditionally and irrevocably, guarantees to the
Bank:

(i) the due and punctual payment in full (and not merely the collectibility) by
any other Borrower of the Obligations, including unpaid and accrued interest
thereon, in each case when due and payable, all according to the terms of this
Agreement and the other Loan Documents;

(ii) the due and punctual payment in full (and not merely the collectibility) by
any other Borrower of all other sums and charges which may at any time be due
and payable in accordance with this Agreement or any of the other Loan
Documents;

(iii) the due and punctual performance by any other Borrower of all of the other
terms, covenants and conditions contained in the Loan Documents; and

(iv) the due and punctual performance by any other Borrower of all the other
Obligations of the other Borrowers.

(b) The obligations and liabilities of each Borrower as a guarantor under this
paragraph 5 shall be absolute and unconditional and joint and several,
irrespective of the genuineness, validity, priority, regularity or
enforceability of this Agreement or any of the Loan Documents or any other
circumstance which might otherwise constitute a legal or equitable discharge of
a surety or guarantor. Each Borrower in its capacity as a guarantor expressly
agrees that the Bank may, in its sole and absolute discretion, without notice to
or further assent of such Borrower and without in any way releasing, affecting
or in any way impairing the joint and several obligations and liabilities of
such Borrower as a guarantor hereunder except to the extent the Obligations have
been finally and indefeasibly paid in full in cash:

(i) waive compliance with, or any defaults under, or grant any other indulgences
under or with respect to any of the Loan Documents;

(ii) modify, amend, change or terminate any provisions of any of the Loan
Documents (provided Bank obtains the consent of the other parties to any such

 

4



--------------------------------------------------------------------------------

Loan Document if such consent is required by the terms of the applicable Loan
Documents);

(iii) grant extensions or renewals of or with respect to the Credit Extensions
or any of the Loan Documents;

(iv) effect any release, subordination, compromise or settlement in connection
with this Agreement or any of the other Loan Documents;

(v) agree to the substitution, exchange, release or other disposition of the
Collateral or any part thereof, or any other collateral for the Credit
Extensions or to the subordination of any lien or security interest therein;

(vi) make any Credit Extension for the purpose of performing any term, provision
or covenant contained in this Agreement or any of the other Loan Documents with
respect to which the Borrowers shall then be in default;

(vii) make future Credit Extensions pursuant to the Loan Agreement or any of the
other Loan Documents;

(viii) assign, pledge, hypothecate or otherwise transfer the Obligations, any of
the other Loan Documents or any interest therein, all as and to the extent
permitted by the provisions of this Agreement;

(ix) deal in all respects with any other Borrower as if this paragraph 5 were
not in effect;

(x) effect any release, compromise or settlement with any of the other
Borrowers, whether in its capacity as a Borrower or as a guarantor under this
paragraph 5 or any other guarantor; and

(xi) provide debtor-in-possession financing or allow use of cash collateral in
proceedings under any Insolvency Proceeding, it being expressly agreed by all
Borrowers that any such financing and/or use would be part of the Obligations.

(c) The obligations and liabilities of each Borrower, as guarantor under this
paragraph 5 shall be primary, direct and immediate, shall not be subject to any
counterclaim, recoupment, set off, reduction or defense based upon any claim
that such Borrower may have against any other Borrower and/or any other
guarantor and shall not be conditional or contingent upon pursuit or enforcement
by the Bank of any remedies it may have against any Borrower with respect to
this Agreement, or any of the other Loan Documents, whether pursuant to the
terms thereof or by operation of law. Without limiting the generality of the
foregoing, the Bank shall not be required to make any demand upon any Borrower,
or to sell the Collateral or otherwise pursue, enforce or exhaust its or their
remedies against any Borrower or the Collateral either before, concurrently with
or after pursuing or enforcing its rights and remedies hereunder. Any one or
more successive or concurrent actions or proceedings may be brought against each

 

5



--------------------------------------------------------------------------------

Borrower under this paragraph 5, either in the same action, if any, brought
against any Borrower or in separate actions or proceedings, as often as the Bank
may deem expedient or advisable. Without limiting the foregoing, it is
specifically understood that any modification, limitation or discharge of any of
the liabilities or obligations of any Borrower, any other guarantor or any
obligor under any of the Loan Documents, arising out of, or by virtue of, any
bankruptcy, arrangement, reorganization or similar proceeding for relief of
debtors under federal or state law initiated by or against any Borrower, in
their respective capacities as Borrowers and guarantors under this paragraph 5,
or under any of the Loan Documents shall not modify, limit, lessen, reduce,
impair, discharge, or otherwise affect the liability of each Borrower under this
paragraph 5 in any manner whatsoever, and this paragraph 5 shall remain and
continue in full force and effect. It is the intent and purpose of this
paragraph 5 that each Borrower shall and does hereby waive all rights and
benefits which might accrue to any other guarantor by reason of any such
proceeding, and the Borrowers agree that they shall be liable for the full
amount of the obligations and liabilities under this paragraph 5 regardless of,
and irrespective to, any modification, limitation or discharge of the liability
of any Borrower, any other guarantor or any obligor under any of the Loan
Documents, that may result from any such proceedings.

(d) Each Borrower, as guarantor under this paragraph 5, hereby unconditionally,
jointly and severally, irrevocably and expressly waives:

(i) presentment and demand for payment of the Obligations and protest of
non-payment;

(ii) notice of acceptance of this paragraph 5 and of presentment, demand and
protest thereof;

(iii) notice of any default hereunder or under or any of the Loan Documents and
notice of all indulgences;

(iv) notice of any increase in the amount of any portion of or all of the
indebtedness guaranteed by this paragraph 5;

(v) demand for observance, performance or enforcement of any of the terms or
provisions of this paragraph 5 or any of the other Loan Documents;

(vi) all errors and omissions (absent those caused by Bank’s gross negligence or
willful misconduct) in connection with the Bank’s administration of all
indebtedness guaranteed by this paragraph 5;

(vii) any right or claim of right to cause a marshalling of the assets of any
Borrower;

(viii) any act or omission of the Bank which changes the scope of the risk as
guarantor hereunder; and

(ix) all other notices and demands otherwise required by law which such Borrower
may lawfully waive.

 

6



--------------------------------------------------------------------------------

(e) Within ten (10) days following any request of the Bank so to do, each
Borrower will furnish the Bank and such other Persons as the Bank may direct
with a written certificate, duly acknowledged stating in detail whether or not
any credits, offsets or defenses exist with respect to this paragraph 5.

6. This Agreement shall be governed by and construed and enforced in accordance
with the laws of the State of California, without regard to principles of choice
of law.

7. This Agreement shall be deemed effective upon (a) the due execution and
delivery to Bank of this Agreement by each party hereto, (b) Bank’s receipt of
the original signatures to the completed Borrowing Resolutions duly executed by
the Additional Borrower, (c) Bank’s receipt of the original signatures to a
completed Perfection Certificate duly executed by the Additional Borrower,
(d) Bank’s receipt of the original signatures to the SVB Securities Account
Control Agreement duly executed by the Additional Borrower, (e) certified
copies, dated as of a recent date, of UCC lien searches, as Bank shall request,
(f) evidence satisfactory to Bank that the insurance policies required by
Section 6.4 of the Loan Agreement are in full force and effect, together with
appropriate evidence showing lender loss payable and/or additional insured
clauses or endorsements in favor of Bank, (g) Bank’s filing of a UCC Financing
Statement with the              to reflect a Lien on all of Additional
Borrower’s assets, and (h) payment of Bank’s legal fees and expenses in
connection with the negotiation and preparation of this Agreement.

[Signatures Appear on Following Page]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the date first written above.

 

MARIN SOFTWARE INCORPORATED By:

 

Name: Title:

 

By:

 

Name: Title: SILICON VALLEY BANK By:

 

Name: Title:



--------------------------------------------------------------------------------

FIRST AMENDMENT TO

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

THIS FIRST AMENDMENT TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT (this
“Amendment”) is entered into this 11th day of December, 2012 (the “Supplemental
Effective Date”), by and between SILICON VALLEY BANK (“Bank”), MARIN SOFTWARE
INCORPORATED, a Delaware corporation (“Marin’) whose address is 123 Mission
Street, 25th Floor, San Francisco, California 94105, and MARIN SOFTWARE LIMITED,
a company registered under the laws of England and Wales (“Marin Ltd”, and
together with Marin, individually and collectively, the “Borrower”).

RECITALS

A. Bank and Borrower have entered into that certain Amended and Restated Loan
and Security Agreement dated as of December 9, 2011 (as the same may from time
to time be further amended, modified, supplemented or restated, the “Loan
Agreement”).

B. Bank has extended credit to Borrower for the purposes permitted in the Loan
Agreement.

C. Borrower has requested that Bank amend the Loan Agreement to (i) extend the

Revolving Line Maturity Date, (ii) increase the principal amount of the
Revolving Line, (iii) make a secured equipment loan available to Borrower, and
(iv) make certain other revisions to the Loan Agreement as more fully set forth
herein.

D. Although Bank is under no obligation to do so, Bank is willing to (i) extend
the Revolving Line Maturity Date, (ii) increase the principal amount of the
Revolving Line, (iii) make a secured equipment loan available to Borrower, and
(iv) amend certain provisions of the Loan Agreement, all on the terms and
conditions set forth in this Agreement, so long as Borrower complies with the
terms, covenants and conditions set forth in this Agreement in a timely manner.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

1. Definitions. Capitalized terms used but not defined in this Amendment,
including its preamble and recitals, shall have the meanings given to them in
the Loan Agreement.

2. Amendments to Loan Agreement.

2.1. Section 2.1 (Promise to Pay). Section 2.1 of the Loan Agreement is hereby
amended by adding Section 2.1.2 in its entirety immediately after Section 2.1.1
of the Loan Agreement as follows:



--------------------------------------------------------------------------------

2.1.2 Supplemental Equipment Advances.

(a) Availability. Subject to the terms and conditions of this Agreement and the
closing of the Next Equity Round, during the Supplemental Equipment Draw Period,
Bank shall make advances (each, a “Supplemental Equipment Advance” and,
collectively, the “Supplemental Equipment Advances”) not exceeding the
Supplemental Equipment Line. Supplemental Equipment Advances may only be used to
finance Eligible Equipment purchased within ninety (90) days (determined based
upon the applicable invoice date of such Eligible Equipment) before the Funding
Date of each Supplemental Equipment Advance; provided, however, the first
Supplemental Equipment Advance may be used to finance Eligible Equipment
purchased on or after July 1, 2012. No Supplemental Equipment Advance may exceed
one hundred percent (100%) of the total invoice for Eligible Equipment
(excluding taxes, shipping, warranty charges, freight discounts and installation
expenses relating to such Eligible Equipment except to the extent such are
allowed to be financed pursuant hereto as Other Equipment). Unless otherwise
agreed to by Bank, not more than twenty-five percent (25%) of the proceeds of
the Supplemental Equipment Line shall be used to finance Other Equipment. Each
Supplemental Equipment Advance must be in a minimum amount of greater than or
equal to Two Hundred Thousand Dollars ($200,000), or, if less, the amount that
has not yet been drawn under the Equipment Line. After repayment, no
Supplemental Equipment Advance may be reborrowed

(b) Repayment. For each Supplemental Equipment Advance, Borrower shall make
(i) monthly payments of interest only commencing on the first (1st) calendar day
of the first (1st) month following the month in which the Funding Date occurs
with respect to a Supplemental Equipment Advance and continuing thereafter
during the Supplemental Equipment Interest Only Period on the first
(1st) Business Day of each successive month and (ii) thirty-three
(33) consecutive equal monthly installments of principal and accrued interest
commencing on the first (1st) calendar day of the first (1st) month after the
Supplemental Equipment Interest Only Period (the “Supplemental Equipment
Conversion Date”), which would fully amortize the outstanding Supplemental
Equipment Advances, as of the Supplemental Equipment Conversion Date, over the
Supplemental Repayment Period. Notwithstanding the foregoing, all unpaid
principal and interest on each Supplemental Equipment Advance shall be due on
the applicable Supplemental Equipment Maturity Date.

(c) Prepayment Upon an Event of Loss. Borrower shall bear the risk of any loss,
theft, destruction, or damage of or to the Financed Equipment. If, during the
term of this Agreement, any Event of Loss occurs with respect to Financed
Equipment financed by a Supplemental Equipment Advance, then, within ten
(10) days following such Event of Loss, Borrower shall (i) pay to Bank on
account of the Obligations all accrued interest to the date of the prepayment,
plus all outstanding principal owing with respect to the Financed Equipment
subject to the Event of Loss, plus the Supplemental Equipment Loan Final Payment
or (ii) if no Event of Default has occurred and is continuing, at Borrower’s
option, repair or replace any Financed Equipment subject to an Event of Loss
provided the repaired or replaced Financed Equipment is of equal or like value
to the Financed Equipment subject to an Event of Loss and provided further that
Bank has a first priority perfected security interest in such repaired or
replaced Financed Equipment. Any partial prepayment of a Supplemental Equipment
Advance paid by Borrower on account of an Event of Loss shall be applied to
prepay amounts owing for such Equipment Advance in inverse order of maturity.

 

2



--------------------------------------------------------------------------------

(d) Mandatory Prepayment Upon an Acceleration. If the Supplemental Equipment
Advances are accelerated following the occurrence of an Event of Default or
otherwise, Borrower shall immediately pay to Bank an amount equal to the sum of
(i) all outstanding principal plus accrued interest, plus (ii) the Supplemental
Equipment Loan Final Payment, plus (iii) all other sums, if any, that shall have
become due and payable, including interest at the Default Rate with respect to
any past due amounts.

(e) Permitted Prepayment of Supplemental Equipment Advances. Borrower shall have
the option to prepay all, but not less than all, of the Supplemental Equipment
Advances advanced by Bank under this Agreement, provided Borrower (i) provides
written notice to Bank of its election to prepay the Supplemental Equipment
Advances at least thirty (30) days prior to such prepayment, and (ii) pays, on
the date of such prepayment (A) all outstanding principal plus accrued interest
with respect to the Supplemental Equipment Advances only, plus (B) the
Supplemental Equipment Loan Final Payment, plus (C) all other sums, if any, that
shall have become due and payable, including interest at the Default Rate with
respect to any past due amounts. Borrower may condition such prepayment on the
funding of another financing and provide that its prepayment election shall
terminate if such funding does not occur by a specific date.

2.2. Section 2.6 (Payment of Interest on the Credit Extensions). Section 2.6(b)
of the Loan Agreement is hereby amended by deleting it in its entirety and
replacing it with the following:

(b) Equipment Advances. Subject to Section 2.6(c), the principal amount
outstanding for each (i) Equipment Advance shall accrue interest at a fixed per
annum rate equal to five and one half of one percent (5.50%) and
(ii) Supplemental Equipment Advance shall accrue interest at a fixed per annum
rate equal to three percent (3.00%), which interest shall be payable monthly in
accordance with Section 2.6(f) below.

2.3. Section 2.7 (Fees). Section 2.7 of the Loan Agreement is hereby amended by
adding Sections 2.7(f) and 2.7(g) each in its entirety immediately after
Section 2.7(e) of the Loan Agreement as follows:

(f) Increased Revolving Commitment Fee. A fully earned, non-refundable
commitment fee of Sixty-One Thousand Seven Hundred Fifty Dollars ($61,750) (the
“Increased Revolving Commitment Fee”) of which, (i) Five Thousand Five Hundred
Dollars ($5,500), shall be paid on December     , 2012, (ii) Thirty-Seven
Thousand Five Hundred Dollars ($37,500) shall be paid on April 30, 2013, and
(iii) the balance (Eighteen Thousand Seven Hundred Fifty Dollars ($18,750))
shall be paid to Bank on January 31, 2014. It being understood the Increased
Revolving Commitment Fee is in lieu of the final payment of the Revolving
Commitment Fee which was scheduled to be due on January 10, 2013; and

(g) Supplemental Equipment Loan Final Payment. A Supplemental Equipment Loan
Final Payment due on the Supplemental Equipment Maturity Date, or at the time of
a prepayment pursuant to the terms of Sections 2.1.2(c), 2.1.2(d), and 2.1.2(e).

 

3



--------------------------------------------------------------------------------

2.4. Section 3.4 (Procedures for Borrowing). Section 3.4 of the Loan Agreement
is hereby amended by adding Section 3.4(c) in its entirety immediately after
Section 3.4(b) of the Loan Agreement as follows:

(c) Supplemental Equipment Advances. Subject to the prior satisfaction of all
other applicable conditions to the making of a Supplemental Equipment Advance
set forth in this Agreement, to obtain a Supplemental Equipment Advance,
Borrower must notify Bank (which notice shall be irrevocable) by electronic mail
or facsimile no later than 12:00 p.m. Pacific time one (1) Business Day before
the proposed Funding Date. The notice shall be a Payment/Advance Form, must be
signed by a Responsible Officer or designee, and shall include a copy of the
invoice for the Equipment being financed. Borrower shall also deliver to Bank by
electronic mail or facsimile a completed Loan Supplement, executed by a
Responsible Officer or his or her designee, copies of invoices for the Financed
Equipment and such additional information as Bank may reasonably request at
least five (5) Business Days before the proposed Funding Date, At Bank’s
discretion, Bank shall have the opportunity to confirm that, upon filing the
UCC-1 financing statement covering the Equipment described on the Loan
Supplement, Bank shall have a first priority perfected security interest in such
Equipment If Borrower satisfies the conditions of each Supplemental Equipment
Advance, Bank shall disburse such Supplemental Equipment Advance by transfer to
the Designated Deposit Account.

2.5. Section 6.9 (Financial Covenants). Section 6.9 of the Loan Agreement is
hereby amended by deleting it in its entirety and replacing it with the
following:

6.9 Financial Covenants.

Maintain at all times, to be tested as of the last day of each month, unless
otherwise noted, on a consolidating basis with respect to Borrower and its
Subsidiaries:

(a) Minimum Monthly Recurring Revenue. Commencing with the month ending
September 30, 2012, and as of the last day of each month thereafter, for the
trailing three (3) month period then ended, minimum Monthly Recurring Revenue of
at least the following amounts at the following times:

 

Month Ending

   Minimum
Monthly
Recurring
Revenue  

September 30, 2012

   $ 12,807,000   

October 31, 2012

   $ 13,384,000   

November 30, 2012

   $ 13,986,000   

December 31, 2012

   $ 14,615,000   

January 31, 2013

   $ 15,300,000   

 

4



--------------------------------------------------------------------------------

Subject to the terms set forth below, February 28, 2013 and as of the last day
of each month thereafter for the immediately preceding three (3) month period
then ended An amount equal to not less than the sum of the minimum Monthly
Recurring Revenue as of the end of the last day of the month immediately
preceding the three (3) month period then ended, plus four percent (4%)

For purposes of calculating the minimum Monthly Recurring Revenue for February,
such calculation will be prorated on the basis of twenty-eight (28) calendar
days.

Notwithstanding the foregoing, commencing with the month ending January 31,
2013, Borrower’s minimum Monthly Recurring Revenue is subject to change based on
Borrower’s annual financial projections approved by Borrower’s Board of
Directors for the December 31, 2013 and December 31, 2014 fiscal years, which
shall be equal to or greater than seventy-five percent (75%) of Borrower’s
projected performance for each such month, as determined by Bank in its sole
discretion (the “2013/2014 MRR Covenant”). Borrower’s failure to reach an
agreement with Bank on the 2013/2014 MRR Covenant and to execute and deliver to
Bank an amendment to this Agreement on or by March 15, 2013 and March 15, 2014,
for the years ended December 31, 2013 and December 31, 2014, respectively, shall
constitute an immediate Event of Default under this Agreement.

(b) Liquidity Ratio. A Liquidity Ratio of at least 1.50 to 1.00.

2.6. Section 8.1 (Payment Default). Section 8.1 of the Loan Agreement is hereby
amended by deleting it in its entirety and replacing it with the following:

8.1 Payment Default.

Borrower fails to (a) make any payment of principal or interest on any Credit
Extension on its due date, or (b) pay any other Obligations within three
(3) Business Days after such Obligations are due and payable (which three
(3) day grace period shall not apply to payments due on the Revolving Line
Maturity Date, the Growth Capital Maturity Date, the Equipment Maturity Date,
the Prior Equipment Maturity Date, or the Supplemental Equipment Maturity Date).
During the cure period, the failure to cure the payment default is not an Event
of Default (but no Credit Extension will be made during the cure period).

2.7. Section 8.11 (Cross-Default with Ireland Debenture). Section 8 of the Loan
Agreement is hereby amended by adding Section 8.11 in its entirety immediately
after Section 8.10 of the Loan Agreement as follows:

8.11 Cross-Default with Ireland Debenture.

A default shall occur under the Ireland Debenture and such default is not cured
within any applicable grace period provided therein.

 

5



--------------------------------------------------------------------------------

2.8. Section 12 (Termination Prior to Revolving Line Maturity Date).
Section 12.1 of the Loan Agreement is hereby amended by deleting it in its
entirety and replacing it with the following:

12.1 Termination Prior to Revolving Line Maturity Date.

This Agreement may be terminated prior to the Revolving Line Maturity Date by
Borrower, effective three (3) Business Days after written notice of termination
is given to Bank. Notwithstanding any such termination, Bank’s lien and security
interest in the Collateral shall continue until Borrower fully satisfies its
Obligations. If such termination is at Borrower’s election or at Bank’s election
due to the occurrence and continuance of an Event of Default, Borrower shall pay
to Bank, in addition to the payment of any other expenses or fees then-owing, a
termination fee in an amount equal to One Hundred Fifty Thousand Dollars
($150,000), provided, that no termination fee shall be charged if (a) the credit
facility hereunder is replaced with a new facility from another division of Bank
or (b) within ninety (90) days of the consummation of an initial public offering
of Borrower’s common stock, (i) the Obligations have been fully paid in cash,
(ii) Bank has no commitment or binding obligation to lend any further funds to
Borrower, and (iii) all financing agreements between Bank and Borrower are
terminated.

2.9. Section 13 (Definitions).

(a) The following terms and their respective definitions set forth in
Section 13.1 of the Loan Agreement are hereby amended by deleting them in their
entirety and replacing them with the following:

“Borrowing Base” is (a) 80% of Eligible Accounts, plus (b) eighty percent
(80%) of Eligible Accounts with respect to UK Accounts and Ireland Accounts, as
determined by Bank from Borrower’s most recent Transaction Report; provided,
however, that Bank may decrease the foregoing percentage in its good faith
business judgment based on events, conditions, contingencies, or risks which, as
determined by Bank, may adversely affect Collateral.

“Credit Extension” is any Advance, Prior Growth Capital Loan, Prior Equipment
Advance, Equipment Advance, Supplemental Equipment Advance, or any other
extension of credit by Bank for Borrower’s benefit.

“Eligible Equipment” is the following to the extent it complies with all of
Borrower’s representations and warranties to Bank, is acceptable to Bank in all
respects, (i) is located at 123 Mission Street, 25th Floor, San Francisco,
California 94105 or in such other locations in the United States which Bank has
received prior written notice of such location and, at Bank’s request, a bailee
agreement executed by the bailee of such location in form and substance
satisfactory to Bank, and (ii) is subject to a first priority Lien in favor of
Bank: (a) new and used general purpose equipment, computer equipment,
manufacturing equipment, office equipment, test and laboratory equipment,
telephone systems, furnishings, subject to the limitations set forth herein, and
(b) Other Equipment.

 

6



--------------------------------------------------------------------------------

“Financed Equipment” is all present and future Eligible Equipment in which
Borrower has any interest which is financed by an Equipment Advance, a Prior
Equipment Advance, or a Supplemental Equipment Advance.

“Loan Documents” are, collectively, this Agreement, the UK Debenture, the
Ireland Debenture, the Warrant, the Perfection Certificate, the Joinder
Agreement, the Stock Pledge Agreements, any Bank Services Agreement, any
subordination agreement, any note, or notes or guaranties executed by Borrower,
and any other present or future agreement between Borrower and/or for the
benefit of Bank in connection with this Agreement, all as amended, restated, or
otherwise modified.

“Loan Supplement” is that certain form attached hereto as Exhibit E with respect
to each Prior Equipment Advance, Equipment Advance, or Supplemental Equipment
Advance.

“Net Cash Threshold” is greater than Zero Dollars ($0.00).

“Revolving Line” is an Advance or Advances in an amount equal to Fifteen Million
Dollars ($15,000,000), provided, however, that Advances supported by Accounts
which (a) are either (i) UK Accounts or (ii) Ireland Accounts shall not exceed
Seven Million Five Hundred Thousand Dollars ($7,500,000) in the aggregate at any
time outstanding and (b) are Eligible Foreign Accounts shall not exceed Three
Million Dollars ($3,000,000) in the aggregate at any time outstanding.

“Revolving Line Maturity Date” is July 31, 2014.

“UK Accounts” means Accounts that are billed and collected by the Borrower in
the United Kingdom and which (a) otherwise satisfy the definition of Eligible
Accounts and (b) contain selling terms and conditions acceptable to Bank in its
sole but reasonable discretion.

“Warrant” means, collectively, (a) that certain Warrant to Purchase Stock dated
December 9, 2011 executed by Borrower in favor of Bank, (b) the 2008 Warrant,
and (c) the 2012 Warrant.

(b) Clauses (b), (d), (e), (f), and (o) of the definition of “Eligible Accounts”
set forth in Section 13.1 of the Loan Agreement are amended in their entirety
and replaced with the following:

(b) Accounts that the Account Debtor has not paid within ninety (90) days (or
one hundred twenty (120) days for UK Accounts and Ireland Accounts) of invoice
date regardless of invoice payment period terms;

(d) Accounts owing from an Account Debtor, in which fifty percent (50%) or more
of the Accounts have not been paid within ninety (90) days (or one hundred
twenty (120) days for UK Accounts and Ireland Accounts) of invoice date;

 

7



--------------------------------------------------------------------------------

(e) Accounts owing from an Account Debtor which does not have its principal
place of business in the United. States unless such Accounts are otherwise
Eligible Foreign Accounts;

(f) Accounts billed and/or payable outside of the United States, including,
without limitation UK Accounts and Ireland Accounts, unless Bank has a first
priority, perfected security interest or other enforceable Lien in such Accounts
under all applicable laws, including foreign laws;

(o) Accounts for which the Account Debtor has not been invoiced, unless such
Accounts are earned and will be invoiced to the Account Debtor within ten
(10) Business Days after the last day of each month;

(c) The following terms and their respective definitions are hereby added in
alphabetical order to Section 13.1 of the Loan Agreement:

“2012 Warrant” is that certain Warrant to Purchase Stock dated the December 11,
2012 executed by Borrower in favor of Bank.

“Eligible Foreign Accounts” are Accounts for which the Account Debtor does not
have its principal place of business in the United States and which
(a) otherwise satisfy the definition of Eligible Accounts, (b) billed from the
United States, and (c) at no time will total Advances made against such Accounts
exceed Three Million Dollars ($3,000,000).

“Ireland Accounts” means Accounts that are billed and collected by Marin Ireland
in Ireland and which (a) otherwise satisfy the definition of Eligible Accounts
and (b) contain selling terms and conditions acceptable to Bank in its sole but
reasonable discretion.

“Ireland Debenture” means that certain Mortgage Debenture by and between Marin
Ireland and Bank, as amended, restated, or otherwise modified.

“Liquidity Ratio” means (a) the sum of (i) Borrower’s unrestricted cash, plus
(ii) net billed accounts receivable (including earned but unbilled accounts
receivable that is expected to be billed within ten (10) Business Days of month
end), divided by (b) all outstanding Obligations under the Revolving Line.

“Marin Ireland” means that certain wholly owned Subsidiary of Mann to be
organized by Marin under the laws of the Republic of Ireland.

“Next Equity Round” means the Borrower’s next bona fide round of preferred
equity financing with Borrower’s existing investors which results in Borrower
receiving net cash proceeds of at least Nineteen Million Five Hundred Thousand
Dollars ($19,500,000), and upon Bank confirming the receipt of the same.

“Supplemental Equipment Advance” is defined in Section 2.1.2(a).

 

8



--------------------------------------------------------------------------------

“Supplemental Equipment Conversion Date” is defined in Section 2.1.2(b).

“Supplemental Equipment Draw Period” is the period of time from the Supplemental
Effective Date through the earlier to occur of (a) March 31, 2013, or (b) an
Event of Default.

“Supplemental Equipment Interest Only Period” means, for each Supplemental
Equipment Advance, the period commencing on the first (1st) calendar day of the
first (1st) month immediately following the Funding Date of a Supplemental
Equipment Advance through June 30, 2013.

“Supplemental Equipment Line” is a Supplemental Equipment Advance or
Supplemental Equipment Advances in an aggregate amount of up to Three Million
Dollars ($3,000,000).

“Supplemental Equipment Loan Final Payment” is a fully earned, nonrefundable
payment (in addition to and not a substitution for the regular monthly payments
of principal and accrued interest) due on the earlier of (a) the final payment
date for the Supplemental Equipment Advances or (b) the date set forth in
Section 2.7(g), equal to One Hundred Fifty Thousand Dollars ($150,000),
provided, however, no Supplemental Equipment Loan Final Payment shall be charged
if the Borrower does not close the Next Equity Round.

“Supplemental Equipment Maturity Date” is, for each Supplemental Equipment
Advance, the thirty-ninth (39th) Payment Date for such Supplemental Equipment
Advance, but no later than March 1, 2016.

“Supplemental Repayment Period” is a period of time equal to thirty-three
(33) consecutive months commencing on the first (1st) calendar day of the first
(1st) month following the Supplemental Equipment Conversion Date.

3. Compliance Certificate. The Compliance Certificate attached to the Loan
Agreement as Exhibit B is replaced in its entirety with the Compliance
Certificate attached hereto as Exhibit B. From and after the Supplemental
Effective Date, all references in the Loan Agreement to the Compliance
Certificate shall mean the Compliance Certificate in the form attached hereto as
Exhibit B.

4. Loan Supplement. From and after the Supplemental Effective Date, Schedule 1
(Form of Loan Supplement) is hereby added to the Loan Agreement in its entirety
in the form attached hereto as Schedule 1. From and after the Supplemental
Effective Date, all references in the Loan Agreement to the Loan Supplement
shall mean the Loan Supplement in the form attached hereto as Schedule 1.

5. Additional Borrower; Irish Subsidiary. To secure the payment and performance
of the Obligations under the Loan Agreement and in consideration of the Bank
agreeing to make Advances on Accounts billed and collected out of Ireland (the
“Ireland Accounts”), Borrower shall deliver to Bank prior to the initial Advance
with respect to any Ireland Accounts the following agreements (or their Irish
equivalents, as applicable) and due

 

9



--------------------------------------------------------------------------------

diligence matters: (a) a Joinder Agreement duly executed by Borrower and that
certain wholly owned Subsidiary of Mann to be organized by Marin under the laws
of the Republic of Ireland (“Marin Ireland”), (b) a Stock Pledge Agreement duly
executed by Mann for the benefit of Bank, pursuant to which Borrower will grant,
pledge, and assign to Bank shares representing up to sixty-five percent (65%) of
the ownership interests of Marin Ireland, together with a Notice of Pledge and
Initial Transaction Statement pursuant to the Stock Pledge Agreement, (c) a
Mortgage Debenture duly executed by Marin Ireland for the benefit of Bank and
any other instruments, agreements, securities, control agreements and other
documents requested by Bank to create and perfect Bank’s first priority Lien in
the Collateral and to establish control of deposit accounts and securities
accounts of Marin Ireland, (d) Borrowing Resolutions duly executed by Marin
Ireland, (e) Perfection Certificate duly executed by Marin Ireland, (f) evidence
that the insurance required to be maintained pursuant to Section 6.7 of the Loan
Agreement is in full force and effect and that Bank has been named as lender
loss payee or additional insured, as appropriate, under the applicable insurance
policies, (g) Memorandum and Articles of Association with regard to Marin
Ireland certified by the Secretary or an officer of Marin Ireland and all
amendments thereto, (h) Certificate of Registration/Qualification to do business
certified by the appropriate Governmental Authority and each jurisdiction in
which Marin Ireland is authorized to do business, and (i) results of a UCC, tax
and judgment lien search in the District of Columbia and the jurisdictions where
assets of Marin Ireland are located, and such searches shall reveal no Liens on
any of the assets of Marin Ireland except for Permitted Liens or Liens
discharged on or prior to Marin being joined to the Loan Agreement pursuant to
documentation satisfactory to the Bank.

6. Limitation of Amendments.

6.1. The amendments set forth in Sections 2, 3, and 4 above, are effective for
the purposes set forth herein and shall be limited precisely as written and
shall not be deemed to (a) be a consent to any amendment, waiver or modification
of any other term or condition of any Loan Document, or (b) otherwise prejudice
any right or remedy which Bank may now have or may have in the future under or
in connection with any Loan Document.

6.2. This Amendment shall be construed in connection with and as part of the
Loan Documents and all terms, conditions, representations, warranties, covenants
and agreements set forth in the Loan Documents, except as herein amended, are
hereby ratified and confirmed and shall remain in full force and effect.

6.3. In addition to those Events of Default specifically enumerated in the Loan
Documents, the failure to comply with the terms of any covenant or agreement
contained herein shall constitute an Event of Default and shall entitle the Bank
to exercise all rights and remedies provided to the Bank under the terms of any
of the other Loan Documents as a result of the occurrence of the same.

7. Representations and Warranties. To induce Bank to enter into this Amendment,
Borrower hereby represents and warrants to Bank as follows:

7.1. Immediately after giving effect to this Amendment (a) the representations
and warranties contained in the Loan Documents are true, accurate and complete
in all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (b) no Event of Default has occurred and
is continuing;

 

10



--------------------------------------------------------------------------------

7.2. Borrower has the power and authority to execute and deliver this Amendment
and to perform its obligations under the Loan Agreement, as amended by this
Amendment;

7.3. The organizational documents of Borrower delivered to Bank on the
Supplemental Effective Date remain true, accurate and complete and have not been
amended, supplemented or restated and are and continue to be in full force and
effect;

7.4. The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, have been duly authorized;

7.5. The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, do not and will not contravene (a) any law or regulation
binding on or affecting Borrower, (b) any contractual restriction with a Person
binding on Borrower, (c) any order, judgment or decree of any court or other
governmental or public body or authority, or subdivision thereof, binding on
Borrower, or (d) the organizational documents of Borrower;

7.6. The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, do not require any order, consent, approval, license,
authorization or validation of, or filing, recording or registration with, or
exemption by any governmental or public body or authority, or subdivision
thereof, binding on Borrower, except as already has been obtained or made; and

7.7. This Amendment has been duly executed and delivered by Borrower and is the
binding obligation of Borrower, enforceable against Borrower in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.

8. Integration. This Amendment and the Loan Documents represent the entire
agreement about this subject matter and supersede prior negotiations or
agreements. All prior agreements, understandings, representations, warranties,
and negotiations between the parties about the subject matter of this Amendment
and the Loan Documents merge into this Amendment and the Loan Documents.

9. Counterparts. This Amendment may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.

10. Effectiveness. This Amendment shall be deemed effective upon (a) the due
execution and delivery to Bank of this Amendment by each party hereto,
(b) Borrower’s payment of the Increased Revolving Commitment Fee due on the
Supplemental Effective Date in the amount of Five Thousand Five Hundred Dollars
($5,500), (c) the due execution and delivery to Bank of the 2012 Warrant, and
(d) payment of Bank’s legal fees and expenses in connection with the negotiation
and preparation of this Amendment.

[Signatures Appear on the Following Page]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.

 

BANK: SILICON VALLEY BANK By:

/s/ Julia Bobrovich

Name: Julia Bobrovich Title: Relationship Manager BORROWER: MARIN SOFTWARE
INCORPORATED By:

/s/ John Kaelle

Name: John Kaelle Title: Chief Financial Officer MARIN SOFTWARE LIMITED By:

/s/ John Kaelle

Name: John Kaelle Title: Director

[Signature Page to First Amendment to Amended and Restated Loan and Security
Agreement]



--------------------------------------------------------------------------------

SECOND AMENDMENT TO

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

THIS SECOND AMENDMENT TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT (this
“Amendment”) is entered into this 27th day of February, 2013 (the “Supplemental
Effective Date”), by and between SILICON VALLEY BANK (“Bank”), MARIN SOFTWARE
INCORPORATED, a Delaware corporation (“Marin”) whose address is 123 Mission
Street, 25th Floor, San Francisco, California 94105, and MARIN SOFTWARE LIMITED,
a company registered under the laws of England and Wales (“Marin Ltd”, and
together with Marin, individually and collectively, the “Borrower”).

RECITALS

A. Bank and Borrower have entered into that certain Amended and Restated Loan
and Security Agreement dated as of December 9, 2011 (as the same may from time
to time be further amended, modified, supplemented or restated, the “Loan
Agreement”).

B. Bank has extended credit to Borrower for the purposes permitted in the Loan
Agreement.

C. Borrower has requested that Bank amend the Loan Agreement to make certain
other revisions to the Loan Agreement as more fully set forth herein.

D. Although Bank is under no obligation to do so, Bank is willing to amend
certain provisions of the Loan Agreement, all on the terms and conditions set
forth in this Agreement, so long as Borrower complies with the terms, covenants
and conditions set forth in this Agreement in a timely manner.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

1. Definitions. Capitalized terms used but not defined in this Amendment,
including its preamble and recitals, shall have the meanings given to them in
the Loan Agreement.

2. Amendments to Loan Agreement.

2.1 Section 6.9 (Financial Covenants). Section 6.9(a) of the Loan Agreement is
hereby amended by deleting it in its entirety and replacing it with the
following:

(a) Minimum Monthly Recurring Revenue. Commencing with the month ending
January 31, 2013, and as of the last day of each month thereafter, for the
trailing three (3) month period then ended, minimum Monthly Recurring Revenue of
at least the following amounts at the following times:



--------------------------------------------------------------------------------

Month Ending

   Minimum Monthly
Recurring Revenue  

January 31, 2013

   $ 14,000,000   

February 28, 2013

   $ 14,000,000   

March 31, 2013

   $ 14,000,000   

April 30, 2013

   $ 15,500,000   

May 31, 2013

   $ 15,500,000   

June 30, 2013

   $ 15,500,000   

July 31, 2013

   $ 17,500,000   

August 31, 2013

   $ 17,500,000   

September 30, 2013

   $ 17,500,000   

October 31, 2013

   $ 20,000,000   

November 30, 2013

   $ 20,000,000   

December 31, 2013

   $ 20,000,000   

January 31, 2014

   $ 20,000,000   

February 28, 2014

   $ 20,000,000   

March 31, 2014

   $ 20,000,000   

For purposes of calculating the minimum Monthly Recurring Revenue for February,
such calculation will be prorated on the basis of twenty-eight (28) calendar
days.

Commencing with the month ending April 30, 2014, Borrower’s minimum Monthly
Recurring Revenue is subject to change based on Borrower’s annual financial
projections approved by Borrower’s Board of Directors for the December 31, 2014
fiscal year, which shall be equal to or greater than seventy-five percent
(75%) of Borrower’s projected performance for each such month, as determined by
Bank in its sole discretion (the “2014 MRR Covenant”). Borrower’s failure to
reach an agreement with Bank on the 2014 MRR Covenant and to execute and deliver
to Bank an amendment to this Agreement on or by May 15, 2014 shall constitute an
immediate Event of Default under this Agreement.

3. Compliance Certificate. The Compliance Certificate attached to the Loan
Agreement as Exhibit B is replaced in its entirety with the Compliance
Certificate attached hereto as Exhibit B. From and after the Supplemental
Effective Date, all references in the Loan Agreement to the Compliance
Certificate shall mean the Compliance Certificate in the form attached hereto as
Exhibit B.

 

1



--------------------------------------------------------------------------------

4. Limitation of Amendments.

4.1 The amendments set forth in Sections 2 and 3, above, are effective for the
purposes set forth herein and shall be limited precisely as written and shall
not be deemed to (a) be a consent to any amendment, waiver or modification of
any other term or condition of any Loan Document, or (b) otherwise prejudice any
right or remedy which Bank may now have or may have in the future under or in
connection with any Loan Document.

4.2 This Amendment shall be construed in connection with and as part of the Loan
Documents and all terms, conditions, representations, warranties, covenants and
agreements set forth in the Loan Documents, except as herein amended, are hereby
ratified and confirmed and shall remain in full force and effect.

4.3 In addition to those Events of Default specifically enumerated in the Loan
Documents, the failure to comply with the terms of any covenant or agreement
contained herein shall constitute an Event of Default and shall entitle the Bank
to exercise all rights and remedies provided to the Bank under the terms of any
of the other Loan Documents as a result of the occurrence of the same.

5. Representations and Warranties. To induce Bank to enter into this Amendment,
Borrower hereby represents and warrants to Bank as follows:

5.1 Immediately after giving effect to this Amendment (a) the representations
and warranties contained in the Loan Documents are true, accurate and complete
in all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (b) no Event of Default has occurred and
is continuing;

5.2 Borrower has the power and authority to execute and deliver this Amendment
and to perform its obligations under the Loan Agreement, as amended by this
Amendment;

5.3 The organizational documents of Borrower delivered to Bank on the
Supplemental Effective Date remain true, accurate and complete and have not been
amended, supplemented or restated and are and continue to be in full force and
effect;

5.4 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, have been duly authorized;

5.5 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not and will not contravene (a) any law or regulation binding on
or affecting Borrower, (b) any contractual restriction with a Person binding on
Borrower, (c) any order, judgment or decree of any court or other governmental
or public body or authority, or subdivision thereof, binding on Borrower, or
(d) the organizational documents of Borrower;

 

2



--------------------------------------------------------------------------------

5.6 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not require any order, consent, approval, license, authorization
or validation of, or filing, recording or registration with, or exemption by any
governmental or public body or authority, or subdivision thereof, binding on
Borrower, except as already has been obtained or made; and

5.7 This Amendment has been duly executed and delivered by Borrower and is the
binding obligation of Borrower, enforceable against Borrower in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.

6. Integration. This Amendment and the Loan Documents represent the entire
agreement about this subject matter and supersede prior negotiations or
agreements. All prior agreements, understandings, representations, warranties,
and negotiations between the parties about the subject matter of this Amendment
and the Loan Documents merge into this Amendment and the Loan Documents.

7. Counterparts. This Amendment may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.

8. Effectiveness. This Amendment shall be deemed effective upon (a) the due
execution and delivery to Bank of this Amendment by each party hereto and
(b) payment of Bank’s legal fees and expenses in connection with the negotiation
and preparation of this Amendment.

[Signatures Appear on the Following Page]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.

 

BANK SILICON VALLEY BANK By: /s/ Ryan Edwards

Name: Ryan Edwards

Title: VP

BORROWER MARIN SOFTWARE INCORPORATED By: /s/ John Kaelle

Name: John Kaelle

Title: Chief Financial Officer

MARIN SOFTWARE LIMITED By: /s/ John Kaelle

Name: John Kaelle

Title: Director

[Signature Page to Second Amendment to Amended and Restated Loan and Security
Agreement]



--------------------------------------------------------------------------------

EXHIBIT B

COMPLIANCE CERTIFICATE

 

TO:    SILICON VALLEY BANK    Date:                      FROM:   

MARIN SOFTWARE INCORPORATED

MARIN SOFTWARE LIMITED

  

The undersigned authorized officers of MARIN SOFTWARE INCORPORATED AND MARIN
SOFTWARE LIMITED (collectively, the “Borrower”) certifies that under the terms
and conditions of the Amended and Restated Loan and Security Agreement between
Borrower and Bank (the “Agreement”), (1) Borrower is in complete compliance for
the period ending                      with all required covenants except as
noted below, (2) there are no Events of Default, (3) all representations and
warranties in the Agreement are true and correct in all material respects on
this date except as noted below; provided, however, that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof; and
provided, further that those representations and warranties expressly referring
to a specific date shall be true, accurate and complete in all material respects
as of such date, (4) Borrower, and each of its Subsidiaries, has timely filed
all required tax returns and reports, and Borrower has timely paid all foreign,
federal, state and local taxes, assessments, deposits and contributions owed by
Borrower except as otherwise permitted pursuant to the terms of Section 5.9 of
the Agreement, and (5) no Liens have been levied or claims made against Borrower
or any of its Subsidiaries relating to unpaid employee payroll or benefits of
which Borrower has not previously provided written notification to Bank.
Attached are the required documents supporting the certification. The
undersigned certifies that these are prepared in accordance with GAAP
consistently applied from one period to the next except as explained in an
accompanying letter or footnotes. The undersigned acknowledges that no
borrowings may be requested at any time or date of determination that Borrower
is not in compliance with any of the terms of the Agreement, and that compliance
is determined not just at the date this certificate is delivered. Capitalized
terms used but not otherwise defined herein shall have the meanings given them
in the Agreement.

Please indicate compliance status by circling Yes/No under “Complies” column.

 

Reporting Covenant

  

Required

  

Complies

Monthly financial statements with Compliance Certificate    Monthly within 30
days    Yes No Annual financial statement (CPA Audited) + CC    FYE within 180
days    Yes No Borrowing Base Certificate A/R & A/P Agings    Monthly within 30
days    Yes No Deferred Revenue Reports    Monthly within 30 days    Yes No
Transaction Reports    Weekly; or monthly within 30 days, if Streamline
Eligible,    Recurring monthly revenue roll forward reports and SaaS Metrics
(incl. monthly recurring revenue and churn reports)    Monthly within 30 days   
Yes No Board Projections    Within 7 days of Board approval    Yes No

 

     Required    Actual   

Complies

Maintain on a Monthly Basis:          Minimum Monthly Recurring Revenue for the
trailing three (3) month period then ended of at least the following amounts:   
      January 31, 2013    $14,000,000    $                Yes   No February 28,
2013    $14,000,000    $                Yes   No March 31, 2013    $14,000,000
   $                Yes   No April 30, 2013    $15,500,000    $               
Yes   No



--------------------------------------------------------------------------------

May 31, 2013

$ 15,500,000    $                 Yes   No

June 30, 2013

$ 15,500,000    $                 Yes   No

July 31, 2013

$ 17,500,000    $                 Yes   No

August 31, 2013

$ 17,500,000    $                 Yes   No

September 30, 2013

$ 17,500,000    $                 Yes   No

October 31, 2013

$ 20,000,000    $                 Yes   No

November 30, 2013

$ 20,000,000    $                 Yes   No

December 31, 2013

$ 20,000,000    $                 Yes   No

January 31, 2014

$ 20,000,000    $                 Yes   No

February 28, 2014

$ 20,000,000    $                 Yes   No

March 31, 2014

$ 20,000,000    $                 Yes   No

A Liquidity Ratio of at least:

  1.50 to 1.00              :            Yes   No

The following financial covenant analysis and information set forth in Schedule
1 attached hereto are true and accurate as of the date of this Certificate.

The following are the exceptions with respect to the certification above and
these exceptions also are intended to update the Perfection Certificate: (If no
exceptions exist, state “No exceptions to note.”)

 

MARIN SOFTWARE INCORPORATED BANK USE ONLY By:

 

Received by:

 

Name:

Title:

AUTHORIZED SIGNER Date:

 

MARIN SOFTWARE LIMITED Verified:

 

AUTHORIZED SIGNER By:

 

Date:

 

Name: Compliance Status:     Yes   No Title:



--------------------------------------------------------------------------------

Schedule 1 to Compliance Certificate

Financial Covenants of Borrower

In the event of a conflict between this Schedule and the Loan Agreement, the
terms of the Loan Agreement shall govern.

Dated:                     

 

I Minimum Monthly Recurring Revenue (Section 6.9(a))

Required: Commencing with the month ending January 31, 2013, and as of the last
day of each month thereafter, for the trailing three (3) month period then
ended, minimum Monthly Recurring Revenue of at least the following amounts at
the following times:

 

Month Ending

   Minimum Monthly
Recurring Revenue  

January 31, 2013

   $ 14,000,000   

February 28, 2013

   $ 14,000,000   

March 31, 2013

   $ 14,000,000   

April 30, 2013

   $ 15,500,000   

May 31, 2013

   $ 15,500,000   

June 30, 2013

   $ 15,500,000   

July 31, 2013

   $ 17,500,000   

August 31, 2013

   $ 17,500,000   

September 30, 2013

   $ 17,500,000   

October 31, 2013

   $ 20,000,000   

November 30, 2013

   $ 20,000,000   

December 31, 2013

   $ 20,000,000   

January 31, 2014

   $ 20,000,000   

February 28, 2014

   $ 20,000,000   

March 31, 2014

   $ 20,000,000   

For purposes of calculating the minimum Monthly Recurring Revenue for February,
such calculation will be prorated on the basis of twenty-eight (28) calendar
days.

Actual:

 

A.

  Aggregate value of all Billed Accounts of Borrower for such period taken as a
single accounting period under GAAP    $                

B.

  Aggregate value of all monthly services performed by the on all service
contracts for billed Accounts    $                

C.

  Aggregate value of the number of customer Accounts that are closed, cancelled,
or otherwise terminated    $                

 



--------------------------------------------------------------------------------

D. Aggregate value of all one-time credits applied to any of Borrower’s Accounts
$                 E. Monthly Recurring Revenue (sum of line A, plus line B,
minus line C, minus line D) $                

Is line E equal to or greater than the required amount?

 

            No, not in compliance             Yes, in compliance

 

II Liquidity Ratio(Section 6.9(b))

Required: A Liquidity Ratio of at least 1.50 to 1.00

Actual:

 

A. Aggregate value of Borrower’s unrestricted cash $                 B.
Aggregate value of net billed accounts receivable (including earned but unbilled
accounts receivable that is expected to be billed within five (5) days of month
end) $                 C. Line A plus Line B $                 D. Aggregate
value of Obligations under the Revolving Line $                 E. Liquidity
Ratio (line C divided by line D)

Is line E equal to or greater than 1.25:1:00?

 

            No, not in compliance             Yes, in compliance



--------------------------------------------------------------------------------

THIRD AMENDMENT TO

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

THIS THIRD AMENDMENT TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT (this
“Amendment”) is entered into this 30th day of September 2013 (the “Supplemental
Effective Date”), by and between SILICON VALLEY BANK (“Bank”), MARIN SOFTWARE
INCORPORATED, a Delaware corporation (“Marin”) whose address is 123 Mission
Street, 25th Floor, San Francisco, California 94105, MARIN SOFTWARE LIMITED, a
company registered under the laws of England and Wales (“Marin Ltd”), and MARIN
SOFTWARE LIMITED, a company incorporated in Ireland (“Marin Ireland”; and
together with Marin and Marin Ltd, individually and collectively, the
“Borrower”).

RECITALS

A. Bank and Borrower have entered into that certain Amended and Restated Loan
and Security Agreement dated as of December 9, 2011 (as the same may from time
to time be further amended, modified, supplemented or restated, the “Loan
Agreement”).

B. Bank has extended credit to Borrower for the purposes permitted in the Loan
Agreement.

C. Borrower has requested that Bank amend the Loan Agreement to extend the
Revolving Line Maturity Date and make certain other revisions to the Loan
Agreement as more fully set forth herein.

D. Although Bank is under no obligation to do so, Bank is willing to extend the
Revolving Line Maturity Date and amend certain provisions of the Loan Agreement,
all on the terms and conditions set forth in this Agreement, so long as Borrower
complies with the terms, covenants and conditions set forth in this Agreement in
a timely manner.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

1. Definitions. Capitalized terms used but not defined in this Amendment,
including its preamble and recitals, shall have the meanings given to them in
the Loan Agreement.

2. Amendments to Loan Agreement.

2.1 Section 2.1.1 (Revolving Advances). Section 2.1.1(a) of the Loan Agreement
is hereby amended by deleting it in its entirety and replacing it with the
following:

(a) Availability. Subject to the terms and conditions of this Agreement and to
deduction of Reserves, Bank shall make Advances not exceeding the Availability



--------------------------------------------------------------------------------

Amount. Each LIBOR Advance, if any, must be in an aggregate principal amount of
not less than One Million Dollars ($1,000,000) or a whole multiple of One
Million Dollars ($1,000,000) in excess thereof. Amounts borrowed hereunder may
be repaid and, prior to the Revolving Line Maturity Date, reborrowed, subject to
the applicable terms and conditions precedent herein.

2.2 Section 2.6 (Payment of Interest on the Credit Extensions). Section 2.6 of
the Loan Agreement is hereby amended by deleting it in its entirety and
replacing it with the following:

2.6 Payment of Interest on the Credit Extensions.

(a) Interest; Payment. Subject to Section 2.6(f), each Advance shall bear
interest on the outstanding principal amount thereof from the date when made,
continued or converted until paid in full at a rate per annum equal to (i) for
Prime Rate Advances, the Prime Rate plus the applicable Prime Rate Margin, and
(ii) for LIBOR Advances, the LIBOR Rate plus the applicable LIBOR Rate Margin.
On and after the expiration of any Interest Period applicable to any LIBOR
Advance outstanding on the date of occurrence of an Event of Default or
acceleration of the Obligations, the amount of such LIBOR Advance shall, during
the continuance of such Event of Default or after acceleration, bear interest at
a rate per annum equal to the Prime Rate plus five percent (5.00%). Pursuant to
the terms hereof, interest on each Advance shall be paid in arrears on each
Interest Payment Date. Interest shall also be paid on the date of any prepayment
of any Advance pursuant to this Agreement for the portion of any Advance so
prepaid and upon payment (including prepayment) in full thereof. All accrued but
unpaid interest on the Advances shall be due and payable on the Revolving Line
Maturity Date.

(b) Equipment Advances. Subject to Section 2.6(f), the principal amount
outstanding for each (i) Equipment Advance shall accrue interest at a fixed per
annum rate equal to five and one half of one percent (5.50%) and
(ii) Supplemental Equipment Advance shall accrue interest at a fixed per annum
rate equal to three percent (3.00%), which interest shall be payable monthly in
accordance with Section 2.6(g) below.

(c) Prime Rate Advances. Each change in the interest rate of the Prime Rate
Advances based on changes in the Prime Rate shall be effective on the effective
date of such change and to the extent of such change.

(d) LIBOR Advances. The interest rate applicable to each LIBOR Advance shall be
determined in accordance with Section 3.5(a) hereunder. Subject to Sections 3.6
and 3.7, such rate shall apply during the entire Interest Period applicable to
such LIBOR Advance, and interest calculated thereon shall be payable on the
Interest Payment Date applicable to such LIBOR Advance.

(e) Computation of Interest. Any interest hereunder will accrue from day to day
and is calculated on the basis of the actual number of days elapsed and a year
of 360 days in the case of any Credit Extension outstanding in any Currency
other than

 

2



--------------------------------------------------------------------------------

Pounds Sterling, and a year of 365 days in respect of any Credit Extension
outstanding in Pounds Sterling. In computing interest on any Credit Extension,
the date of the making of such Credit Extension shall be included and the date
of payment shall be excluded; provided, however, that if any Credit Extension is
repaid on the same day on which it is made, such day shall be included in
computing interest on such Credit Extension.

(f) Default Rate. Immediately upon the occurrence and during the continuance of
an Event of Default, Obligations shall bear interest at a rate per annum which
is five percentage points (5.0%) above the rate that is otherwise applicable
thereto (the “Default Rate”). Fees and expenses which are required to be paid by
Borrower pursuant to the Loan Documents (including, without limitation, Bank
Expenses) but are not paid when due shall bear interest until paid at a rate
equal to the highest rate applicable to the Obligations. Payment or acceptance
of the increased interest rate provided in this Section 2.6(f) is not a
permitted alternative to timely payment and shall not constitute a waiver of any
Event of Default or otherwise prejudice or limit any rights or remedies of Bank.

(g) Payment; Interest Computation. Interest with respect to Equipment Advances
is payable monthly on the last calendar day of each month and shall be computed
on the basis of a 360-day year for the actual number of days elapsed. In
computing interest, (i) all payments received after 12:00 p.m. Pacific time on
any day shall be deemed received at the opening of business on the next Business
Day, and (ii) the date of the making of any Credit Extension shall be included
and the date of payment shall be excluded; provided, however, that if any Credit
Extension is repaid on the same day on which it is made, such day shall be
included in computing interest on such Credit Extension.

2.3 Section 2.7 (Fees). Section 2.7 of the Loan Agreement is hereby amended by
adding Sections 2.7(h) in its entirety immediately after Section 2.7(g) of the
Loan Agreement as follows:

(h) 2013 Revolving Commitment Fee. A fully earned, non-refundable commitment fee
of Thirty-Seven Thousand Seven Hundred Fifty Dollars ($37,500) (the “2013
Revolving Commitment Fee”) shall be paid to Bank on July 31, 2014.

2.4 Section 3.4 (Procedures for Borrowing). Section 3.4(a) of the Loan Agreement
is hereby amended by deleting it in its entirety and replacing it with the
following:

3.4 Procedures for Borrowing.

(a) Advances.

(i) Subject to the prior satisfaction of all other applicable conditions to the
making of an Advance set forth in this Agreement, an Advance shall be made upon
Borrower’s irrevocable written notice delivered to Bank by electronic mail in
the form of a Notice of Borrowing executed by an Authorized Signer or without
instructions if any Advances is necessary to meet Obligations which have become
due. Such Notice of

 

3



--------------------------------------------------------------------------------

Borrowing must be received by Bank prior to 12:00 p.m. Pacific time, (i) at
least three (3) Business Days prior to the requested Funding Date, in the case
of any LIBOR Advance, and (ii) on the requested Funding Date, in the case of a
Prime Rate Advance, specifying: (1) the amount of the Advance; (2) the Currency
in which such Advance shall be denominated; (3) the requested Funding Date;
(4) whether the Advance is to be comprised of LIBOR Advances or Prime Rate
Advances; and (5) the duration of the Interest Period applicable to any such
LIBOR Advances included in such notice; provided that if the Notice of Borrowing
shall fail to specify the duration of the Interest Period for any Advance
comprised of LIBOR Advances, such Interest Period shall be one (1) month. In
addition to such Notice of Borrowing, Borrower must promptly deliver to Bank by
electronic mail a completed Transaction Report executed by an Authorized Signer
together with such other reports and information, including without limitation,
sales journals, cash receipts journals, accounts receivable aging reports, as
Bank may request in its sole discretion.

(ii) On the Funding Date, Bank shall credit proceeds of an Advance to the
Designated Deposit Account denominated in the same Currency as the Currency
requested with respect to the Advance and, subsequently, shall transfer such
proceeds by wire transfer to such other account as Borrower may instruct in the
Notice of Borrowing. No Advances shall be deemed made to Borrower, and no
interest shall accrue on any such Advance, until the related funds have been
deposited in the applicable Designated Deposit Account.

2.5 Section 3 (Conditions of Loans). Section 3 of the Loan Agreement is hereby
amended by adding Sections 3.5, 3.6 and 3.7 in their entirety immediately after
Section 3.4 of the Loan Agreement as follows:

3.5 Conversion and Continuation Elections.

(a) So long as (i) no Event of Default exists; (ii) Borrower shall not have sent
any notice of termination of this Agreement; and (iii) Borrower shall have
complied with such customary procedures as Bank has established from time to
time for Borrower’s requests for LIBOR Advances, Borrower may, upon irrevocable
written notice to Bank:

(1) elect to convert on any Business Day, Prime Rate Advances into LIBOR
Advances;

(2) elect to continue on any Interest Payment Date any LIBOR Advances maturing
on such Interest Payment Date; or

(3) elect to convert on any Interest Payment Date any LIBOR Advances maturing on
such Interest Payment Date into Prime Rate Advances.

(b) Borrower shall deliver a Notice of Conversion/Continuation by electronic
mail to be received by Bank prior to 12:00 p.m. Pacific time (i) at least three
(3) Business Days in advance of the Conversion Date or Continuation Date, if any
Advances are to be converted into or continued as LIBOR Advances; and (ii) on
the Conversion Date, if any Advances are to be converted into Prime Rate
Advances, in each case specifying the:

 

4



--------------------------------------------------------------------------------

(1) proposed Conversion Date or Continuation Date;

(2) aggregate amount of the Advances to be converted or continued;

(3) nature of the proposed conversion or continuation; and

(4) if the resulting Advance is to be a LIBOR Advance, the duration of the
requested Interest Period.

(c) If upon the expiration of any Interest Period applicable to any LIBOR
Advances, Borrower shall have timely failed to select a new Interest Period to
be applicable to such LIBOR Advances or request to convert a LIBOR Advance into
a Prime Rate Advance, Borrower shall be deemed to have elected for any such
Dollar Advances, to convert such LIBOR Advances into Prime Rate Advances.

(d) Any LIBOR Advances shall, at Bank’s option, convert into Prime Rate Advances
in the event that (i) an Event of Default exists, or (ii) the aggregate
principal amount of the Prime Rate Advances which have been previously converted
to LIBOR Advances, or the aggregate principal amount of existing LIBOR Advances
continued, as the case may be, at the beginning of an Interest Period shall at
any time during such Interest Period exceeds the lesser of the Revolving Line or
the Borrowing Base. Borrower agrees to pay Bank, upon demand by Bank (or Bank
may, at its option, debit the Designated Deposit Account or any other account
Borrower maintains with Bank) any amounts required to compensate Bank for any
loss (including loss of anticipated profits), cost, or expense to the extent
actually incurred by Bank, as a result of the conversion of LIBOR Advances to
Prime Rate Advances pursuant to this Section 3.5(d).

(e) Notwithstanding anything to the contrary contained herein, Bank shall not be
required to purchase Dollar deposits in the London interbank market or other
applicable LIBOR market to fund any LIBOR Advances, but the provisions hereof
shall be deemed to apply as if Bank had purchased such deposits to fund the
LIBOR Advances.

3.6 Special Provisions Governing LIBOR Advances. Notwithstanding any other
provision of this Agreement to the contrary, the following provisions shall
govern with respect to LIBOR Advances as to the matters covered:

(a) Determination of Applicable Interest Rate. As soon as practicable on each
Interest Rate Determination Date, Bank shall determine (which determination
shall, absent manifest error in calculation, be final, conclusive and binding
upon all parties) the interest rate that shall apply to the LIBOR Advances for
which an interest rate is then being determined for the applicable Interest
Period and shall promptly give notice thereof (in writing or by telephone
confirmed in writing) to Borrower.

(b) Inability to Determine Applicable Interest Rate. In the event that Bank
shall have determined (which determination shall be final and conclusive and
binding upon all parties hereto), on any Interest Rate Determination Date with
respect to any LIBOR Advance, that by reason of circumstances affecting the
London interbank market adequate and fair means do not exist for ascertaining
the interest rate applicable to such

 

5



--------------------------------------------------------------------------------

LIBOR Advance on the basis provided for in the definition of LIBOR, Bank shall
on such date give notice (by facsimile or by telephone confirmed in writing) to
Borrower of such determination, whereupon (i) no Advances may be made as, or
converted to, LIBOR Advances until such time as Bank notifies Borrower that the
circumstances giving rise to such notice no longer exist, and (ii) any Notice of
Borrowing or Notice of Conversion/Continuation given by Borrower with respect to
LIBOR Advances in respect of which such determination was made shall be deemed
to be rescinded by Borrower.

(c) Compensation for Breakage or Non-Commencement of Interest Periods. If
(i) for any reason, other than a default by Bank or any failure of Bank to fund
LIBOR Advances due to impracticability or illegality under Sections 3.7(c) and
3.7(d) of this Agreement, a borrowing or a conversion to or continuation of any
LIBOR Advance does not occur on a date specified in a Notice of Borrowing or a
Notice of Conversion/Continuation, as the case may be, or (ii) any complete or
partial principal payment or reduction of a LIBOR Advance, or any conversion of
any LIBOR Advance, occurs on a date prior to the last day of an Interest Period
applicable to that LIBOR Advance, including due to voluntary or mandatory
prepayment or acceleration, then, in each case, Borrower shall compensate Bank,
upon written request by Bank, for all losses and expenses to the extent actually
incurred by Bank in an amount equal to the excess, if any, of:

(A) the amount of interest that would have accrued on the amount (1) not
borrowed, converted or continued as provided in clause (i) above, or (2) paid,
reduced or converted as provided in clause (ii) above, for the period from
(y) the date of such failure to borrow, convert or continue as provided in
clause (i) above, or the date of such payment, reduction or conversion as
provided in clause (ii) above, as the case may be, to (z) in the case of a
failure to borrow, convert or continue as provided in clause (i) above, the last
day of the Interest Period that would have commenced on the date of such
borrowing, conversion or continuing but for such failure, and in the case of a
payment, reduction or conversion prior to the last day of an Interest Period
applicable to a LIBOR Advance as provided in clause (ii) above, the last day of
such Interest Period, in each case at the applicable rate of interest or other
return for such LIBOR Advance(s) provided for herein (excluding, however, the
LIBOR Rate Margin included therein, if any), over

(B) the interest which would have accrued to Bank on the applicable amount
provided in clause (A) above through the purchase of a Eurodollar deposit
bearing interest at the rate obtained pursuant to the definition of LIBOR Rate
on the date of such failure to borrow, convert or continue as provided in clause
(i) above, or the date of such payment, reduction or conversion as provided in
clause (ii) above, as the case may be, for a period equal to the remaining
period of such applicable Interest Period provided in clause (A) above.

Bank’s request shall set forth the manner and method of computing such
compensation and such determination as to such compensation shall be conclusive
absent manifest error.

 

6



--------------------------------------------------------------------------------

(d) Assumptions Concerning Funding of LIBOR Advances. Calculation of all amounts
payable to Bank under this Section 3.6 and under Section 3.7 shall be made as
though Bank had actually funded each relevant LIBOR Advance through the purchase
of a Eurodollar deposit bearing interest at the rate obtained pursuant to the
definition of LIBOR Rate in an amount equal to the amount of such LIBOR Advance
and having a maturity comparable to the relevant Interest Period; provided,
however, that Bank may fund each of its LIBOR Advances in any manner it sees fit
and the foregoing assumptions shall be utilized only for the purposes of
calculating amounts payable under this Section 3.6 and under Section 3.7.

(e) LIBOR Advances After Default. After the occurrence and during the
continuance of an Event of Default, (i) Borrower may not elect to have an
Advance be made or continued as, or converted to, a LIBOR Advance after the
expiration of any Interest Period then in effect for such Advance and
(ii) subject to the provisions of Section 3.6(c), any Notice of
Conversion/Continuation given by Borrower with respect to a requested
conversion/continuation that has not yet occurred shall, at Bank’s option, be
deemed to be rescinded by Borrower and be deemed a request to convert or
continue Advances referred to therein as Prime Rate Advances.

3.7 Additional Requirements/Provisions Regarding LIBOR Advances.

(a) Borrower shall pay Bank, upon demand by Bank, from time to time such amounts
as Bank may determine to be necessary to compensate it for any costs incurred by
Bank that Bank determines are attributable to its making or maintaining of any
amount receivable by Bank hereunder in respect of any LIBOR Advances relating
thereto (such increases in costs and reductions in amounts receivable being
herein called “Additional Costs”), in each case resulting from any Regulatory
Change which:

(i) changes the basis of taxation of any amounts payable to Bank under this
Agreement in respect of any LIBOR Advances (other than changes which affect
taxes measured by or imposed on the overall net income of Bank by the
jurisdiction in which Bank has its principal office);

(ii) imposes or modifies any reserve, special deposit or similar requirements
relating to any extensions of credit or other assets of, or any deposits with,
or other liabilities of Bank (including any LIBOR Advances or any deposits
referred to in the definition of LIBOR); or

(iii) imposes any other condition affecting this Agreement (or any of such
extensions of credit or liabilities).

Bank will notify Borrower of any event occurring after the Effective Date which
will entitle Bank to compensation pursuant to this Section 3.7(a) as promptly as
practicable after it obtains knowledge thereof and determines to request such
compensation. Bank will furnish Borrower with a statement setting forth the
basis and amount of each request by Bank for compensation under this
Section 3.7(a). Determinations and allocations by Bank for purposes of this
Section 3.7(a) of the effect

 

7



--------------------------------------------------------------------------------

of any Regulatory Change on its costs of maintaining its obligations to make
LIBOR Advances, of making or maintaining LIBOR Advances, or on amounts
receivable by it in respect of LIBOR Advances, and of the additional amounts
required to compensate Bank in respect of any Additional Costs, shall be
conclusive absent manifest error.

(b) If Bank shall determine that the adoption or implementation of any
applicable law, rule, regulation, or treaty regarding capital adequacy, or any
change therein, or any change in the interpretation or administration thereof by
any governmental authority, central bank, or comparable agency charged with the
interpretation or administration thereof, or compliance by Bank (or its
applicable lending office) with any request or directive regarding capital
adequacy (whether or not having the force of law) of any such authority, central
bank, or comparable agency, has or would have the effect of reducing the rate of
return on capital of Bank or any person or entity controlling Bank (a “Parent”)
as a consequence of its obligations hereunder to a level below that which Bank
(or its Parent) could have achieved but for such adoption, change, or compliance
(taking into consideration policies with respect to capital adequacy) by an
amount deemed by Bank to be material, then from time to time, within five
(5) days after demand by Bank, Borrower shall pay to Bank such additional amount
or amounts as will compensate Bank for such reduction. A statement of Bank
claiming compensation under this Section 3.7(b) and setting forth the additional
amount or amounts to be paid to it hereunder shall be conclusive absent manifest
error.

Notwithstanding anything to the contrary in this Section 3.7, Borrower shall not
be required to compensate Bank pursuant to this Section 3.7(b) for any amounts
incurred more than sixth (6) months prior to the date that Bank notifies
Borrower of Bank’s intention to claim compensation therefor; provided that if
the circumstances giving rise to such claim have a retroactive effect, then such
sixth-month period shall be extended to include the period of such retroactive
effect. The obligations of the Borrower arising pursuant to this Section 3.7(b)
shall survive the Revolving Line Maturity Date, the termination of this
Agreement and the repayment of all Obligations.

(c) If, at any time, Bank, in its sole and absolute discretion, determines that
(i) the amount of LIBOR Advances for periods equal to the corresponding Interest
Periods are not available to Bank in the offshore currency interbank markets, or
(ii) LIBOR does not accurately reflect the cost to Bank of lending the LIBOR
Advances, then Bank shall promptly give notice thereof to Borrower. Upon the
giving of such notice, Bank’s obligation to make the LIBOR Advances shall
terminate; provided, however, LIBOR Advances shall not terminate if Bank and
Borrower agree in writing to a different interest rate applicable to LIBOR
Advances.

(d) If it shall become unlawful for Bank to continue to fund or maintain any
LIBOR Advances, or to perform its obligations hereunder, upon demand by Bank,
Borrower shall prepay the LIBOR Advances in full with accrued interest thereon
and all other amounts payable by Borrower hereunder (including, without
limitation, any amount payable in connection with such prepayment pursuant to
Section 3.6(c)(ii)). Notwithstanding the foregoing, to the extent a
determination by Bank as described above relates to a LIBOR Advance then being
requested by Borrower pursuant to a Notice of

 

8



--------------------------------------------------------------------------------

Borrowing or a Notice of Conversion/Continuation, Borrower shall have the
option, subject to the provisions of Section 3.6(c)(ii), to (i) rescind such
Notice of Borrowing or Notice of Conversion/Continuation by giving notice (by
facsimile or by telephone confirmed in writing) to Bank of such rescission on
the date on which Bank gives notice of its determination as described above, or
(ii) modify such Notice of Borrowing or Notice of Conversion/Continuation to
obtain a Prime Rate Advance or to have outstanding Advances converted into or
continued as Prime Rate Advances by giving notice (by facsimile or by telephone
confirmed in writing) to Bank of such modification on the date on which Bank
gives notice of its determination as described above.

2.6 Section 6.2 (Financial Statements, Reports, Certificates). Section 6.2 of
the Loan Agreement is hereby amended by deleting it in its entirety and
replacing it with the following:

6.2 Financial Statements, Reports, Certificates.

Provide Bank with the following:

(a) a Transaction Report (and any schedules related thereto), in the event that
Borrower’s Net Cash is less than Fifty Million Dollars (the “Net Cash
Threshold”) and provided no Event of Default has occurred and is continuing, no
later than thirty (30) days after the end of each month;

(b) in the event that Borrower’s Net Cash is (i) greater than the Net Cash
Threshold and there are outstanding Obligations, within five (5) days of filing
its Form 10-Q with the SEC, but no later than fifty (50) days after the end of
each fiscal quarter, and (ii) less than the Net Cash Threshold and there are
outstanding Obligations, no later than thirty (30) days after the end of each
month, (A) accounts receivable agings, aged by invoice date, for the applicable
period, (B) accounts payable agings for the applicable period, aged by invoice
date, and outstanding or held check registers, if any, (C) reconciliations of
accounts receivable agings for the applicable period (aged by invoice date),
transaction reports and general ledger, and (D) Borrower’s Deferred Revenue
report in form satisfactory to Bank in its sole discretion, but reasonable
discretion; provided, however, notwithstanding the foregoing requirements of
this Section 6.2(b), in the event Borrower’s Net Cash is (i) greater than the
Net Cash Threshold and there are no outstanding Obligations, and (ii) less than
the Net Cash Threshold and there are no outstanding Obligations, Borrower will
not be required to provide the reports in clauses (A) through (D) of this
Section and no Advances shall be made under this Agreement until such time as
Borrower shall provide to Bank the reports in clauses (A) through (D) not less
than thirty (30) days prior to the request for an Advance;

(c) as soon as available, but no later than thirty (30) days after the last day
of each month, a company prepared consolidated and consolidating balance sheet
and income statement covering Borrower’s consolidated and consolidating
operations for such month certified by a Responsible Officer and in a form
acceptable to Bank (the “Monthly Financial Statements”);

 

9



--------------------------------------------------------------------------------

(d) within thirty (30) days after the last day of each month and together with
the Monthly Financial Statements, a duly completed Compliance Certificate signed
by a Responsible Officer, certifying that as of the end of such month, Borrower
was in full compliance with all of the terms and conditions of this Agreement,
and setting forth calculations showing compliance with the financial covenants
set forth in this Agreement and such other information as Bank shall reasonably
request, including, without limitation, a statement that at the end of such
month there were no held checks;

(e) [Reserved];

(f) as soon as available, but no later than forty-five (45) days after the end
of each fiscal year approval by the Board of Directors, (A) a business forecast
for the following fiscal year (including quarterly projected balance sheets,
income statements, and cash flow statements) for the following fiscal year and
(B) Board approved financial projections for the following fiscal year,
commensurate in form and substance with those provided to Borrower’s venture
capital investors;

(g) As soon as available, within five (5) days of filing its Form 10-K with the
SEC, but no later than ninety (90) days after the last day of Borrower’s fiscal
year, audited consolidated financial statements prepared under GAAP,
consistently applied, together with an unqualified opinion on the financial
statements from an independent certified public accounting firm acceptable to
Bank in its reasonable discretion;

(h) as soon as available, within five (5) days of filing its Form 10-Q with the
SEC, and in any event within fifty (50) days after the end of each fiscal
quarter of Borrower, company prepared consolidated balance sheet and income
statement covering Borrower’s and each of its Subsidiary’s operations for such
quarter certified by a Responsible Officer and in a form acceptable to Bank (the
“Quarterly Financial Statements”);

(i) within five (5) days of filing, copies of all periodic and other reports,
proxy statements and other materials filed by Borrower with the SEC, any
Governmental Authority succeeding to any or all of the functions of the SEC or
with any national securities exchange, or distributed to its shareholders, as
the case may be. Documents required to be delivered pursuant to the terms hereof
(to the extent any such documents are included in materials otherwise filed with
the SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date on which Borrower posts such documents, or
provides a link thereto, on Borrower’s website on the Internet at Borrower’s
website address;

(j) within five (5) days of delivery, copies of all statements, reports and
notices made available to Borrower’s security holders or to any holders of
Subordinated Debt;

 

10



--------------------------------------------------------------------------------

(k) prompt report of any legal actions pending or threatened in writing against
Borrower or any of its Subsidiaries that could result in damages or costs to
Borrower or any of its Subsidiaries of, individually or in the aggregate, Two
Hundred Fifty Thousand Dollars ($250,000) or more; and

(l) other financial information reasonably requested by Bank.

2.7 Section 6.3 (Accounts Receivable). Section 6.3(c) of the Loan Agreement is
hereby amended by deleting it in its entirety and replacing it with the
following:

(c) Collection of Accounts. Borrower shall have the right to collect all
Accounts, unless and until an Event of Default has occurred and is continuing.
Bank shall require that all proceeds of Accounts from Account Debtors which have
their principal place of business in the United States be deposited by Borrower
into a lockbox account, or such other “blocked account” as specified by Bank,
pursuant to a blocked account agreement in such form as Bank may specify in its
good faith business judgment. Whether or not an Event of Default has occurred
and is continuing, Borrower shall immediately deliver all payments on and
proceeds of such Accounts to an account maintained with Bank to be applied
(i) prior to an Event of Default, pursuant to the terms of Section 2.8(b)
hereof, and (ii) after the occurrence and during the continuance of an Event of
Default, pursuant to the terms of Section 9.4 hereof. Provided no Event of
Default has occurred and is continuing and Borrower maintains a static loan
balance under the Revolving Line, funds in the blocked account will be remitted
to Borrower’s Designated Deposit Account.

2.8 Section 6.9 (Financial Covenants). Section 6.9 of the Loan Agreement is
hereby amended by deleting it in its entirety and replacing it with the
following:

6.9 Financial Covenants.

Maintain at all times, to be tested as of the last day of each quarter, unless
otherwise noted, on a consolidating basis with respect to Borrower and its
Subsidiaries

(a) Minimum Quarterly Recurring Revenue. Commencing with the quarter ending
June 30, 2013, and as of the last day of each quarter thereafter, for the
trailing three (3) month period then ended, minimum Quarterly Recurring Revenue
of at least (i) Fifteen Million Dollars ($15,000,000) at all times that
Borrower’s unrestricted cash on balance sheet exceeds Fifty Million Dollars
($50,000,000) or (ii) the following amounts at the following times at all times
that Borrower’s unrestricted cash on balance sheet is less than Fifty Million
Dollars ($50,000,000):

 

Quarter Ending

   Minimum Quarterly
Recurring Revenue  

June 30, 2013

   $ 15,500,000   

September 30, 2013

   $ 17,500,000   

December 31, 2013

   $ 19,500,000   

March 31, 2014

   $ 19,500,000   

 

11



--------------------------------------------------------------------------------

Commencing with the quarter ending June 30, 2014, Borrower’s minimum Quarterly
Recurring Revenue is subject to change based on Borrower’s annual financial
projections approved by Borrower’s Board of Directors for the December 31, 2014
fiscal year and delivered to Bank no later than February 14, 2014, which shall
be equal to or greater than seventy-five percent (75%) of Borrower’s projected
performance for each such quarter, as determined by Bank in its sole discretion
(the “2014 MRR Covenant”). Borrower’s failure to reach an agreement with Bank on
the 2014 MRR Covenant and to execute and deliver to Bank an amendment to this
Agreement on or by May 15, 2014 shall constitute an immediate Event of Default
under this Agreement.

(b) Adjusted Quick Ratio. Maintain at all times, to be tested as of the last day
of each month on a consolidating basis with respect to Borrower and its
Subsidiaries an Adjusted Quick Ratio of at least 1.50 to 1.00 at all times that
Borrower’s unrestricted cash on balance sheet is less than Fifty Million Dollars
($50,000,000).

2.1 Section 12 (Termination Prior to Revolving Line Maturity Date). Section 12.1
of the Loan Agreement is hereby amended by deleting it in its entirety and
replacing it with the following:

12.1 Termination Prior to Revolving Line Maturity Date.

This Agreement may be terminated prior to the Revolving Line Maturity Date by
Borrower, effective three (3) Business Days after written notice of termination
is given to Bank. Notwithstanding any such termination, Bank’s lien and security
interest in the Collateral shall continue until Borrower fully satisfies its
Obligations. If such termination is at Borrower’s election or at Bank’s election
due to the occurrence and continuance of an Event of Default, Borrower shall pay
to Bank, in addition to the payment of any other expenses or fees then-owing, a
termination fee in an amount equal to (i) One Hundred Fifty Thousand Dollars
($150,000) if such termination occurs prior to July 31, 2014 and
(ii) Seventy-Five Thousand Dollars ($75,000) if such termination occurs on or
after July 31, 2014, provided, that no termination fee shall be charged if the
credit facility hereunder is replaced with a new facility from another division
of Bank.

2.2 Section 13 (Definitions).

(a) The following terms and their respective definitions set forth in
Section 13.1 of the Loan Agreement are hereby amended by deleting them in their
entirety and replacing them with the following:

“Authorized Signer” is any individual listed in Borrower’s Borrowing Resolution
who is authorized to execute the Loan Documents, including any Notice of
Borrowing or other Advance request, on behalf of Borrower.

 

12



--------------------------------------------------------------------------------

“Business Day” is any day that is not a Saturday, Sunday or other day on which
banking institutions in the State of California are authorized or required by
law or other governmental action to close, except that if any determination of a
“Business Day” shall relate to a LIBOR Advance, the term “Business Day” shall
also mean a day on which dealings are carried on in the London interbank market.

“Closed Accounts” are, during any calendar quarter, the number of customer
Accounts that are closed, cancelled, or otherwise terminated.

“Prime Rate” is the rate of interest per annum from time to time published in
the money rates section of The Wall Street Journal or any successor publication
thereto as the “prime rate” then in effect; provided that if such rate of
interest, as set forth from time to time in the money rates section of The Wall
Street Journal, becomes unavailable for any reason as determined by Bank, the
“Prime Rate” shall mean the rate of interest per annum announced by Bank as its
prime rate in effect at its principal office in the State of California (such
Bank announced Prime Rate not being intended to be the lowest rate of interest
charged by Bank in connection with extensions of credit to debtors).

“Revolving Line” is an Advance or Advances in an amount equal to Fifteen Million
Dollars ($15,000,000).

“Revolving Line Maturity Date” is July 31, 2015.

(b) The following terms and their respective definitions are hereby added in
alphabetical order to Section 13.1 of the Loan Agreement:

“Adjusted Quick Ratio” means, as of the date of determination, a ratio of Quick
Assets to Current Liabilities.

“Continuation Date” means any date on which Borrower continues a LIBOR Advance
into another Interest Period.

“Conversion Date” means any date on which Borrower converts a Prime Rate Advance
to a LIBOR Advance or a LIBOR Advance to a Prime Rate Advance.

“Currency” is coined money and such other banknotes or other paper money as are
authorized by law and circulate as a medium of exchange.

“Current Liabilities” are all obligations and liabilities of Borrower to Bank,
plus, without duplication, the aggregate amount of Borrower’s Total Liabilities
that mature within one (1) year (excluding all Deferred Revenue).

“Interest Payment Date” means, with respect to any LIBOR Advance, the last day
of each Interest Period applicable to such LIBOR Advance and, with respect to
Prime Rate Advances, the last day of each month (or, if that day of the month
does not fall on a Business Day, then on the first Business Day following such
date), and each date a Prime Rate Advance is converted into a LIBOR Advance to
the extent of the amount converted to a LIBOR Advance.

 

13



--------------------------------------------------------------------------------

“Interest Period” means, as to any LIBOR Advance, the period commencing on the
date of such LIBOR Advance, or on the conversion/continuation date on which the
LIBOR Advance is converted into or continued as a LIBOR Advance, and ending on
the date that is one, two, or three months thereafter, in each case as Borrower
may elect in the applicable Notice of Borrowing or Notice of
Conversion/Continuation; provided, however, that (a) no Interest Period with
respect to any LIBOR Advance shall end later than the Revolving Line Maturity
Date, (b) the last day of an Interest Period shall be determined in accordance
with the practices of the LIBOR interbank market as from time to time in effect,
(c) if any Interest Period would otherwise end on a day that is not a Business
Day, that Interest Period shall be extended to the following Business Day
unless, in the case of a LIBOR Advance, the result of such extension would be to
carry such Interest Period into another calendar month, in which event such
Interest Period shall end on the preceding Business Day, (d) any Interest Period
pertaining to a LIBOR Advance that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period, and
(e) interest shall accrue from and include the first Business Day of an Interest
Period but exclude the last Business Day of such Interest Period.

“Interest Rate Determination Date” means each date for calculating the LIBOR for
purposes of determining the interest rate in respect of an Interest Period. The
Interest Rate Determination Date shall be the second Business Day prior to the
first day of the related Interest Period for a LIBOR Advance.

“LIBOR” means, for any Interest Rate Determination Date with respect to an
Interest Period for any Advance to be made, continued as or converted into a
LIBOR Advance, the rate of interest per annum determined by Bank to be the per
annum rate of interest at which deposits in Dollars are offered to Bank in the
London interbank market (rounded upward, if necessary, to the nearest 0.0001%)
in which Bank customarily participates at 11:00 a.m. (local time in such
interbank market) two (2) Business Days prior to the first day of such Interest
Period for a period approximately equal to such Interest Period and in an amount
approximately equal to the amount of such Advance.

“LIBOR Advance” means an Advance that bears interest based at the LIBOR Rate.

“LIBOR Rate” means, for each Interest Period in respect of LIBOR Advances
comprising part of the same Advances, an interest rate per annum (rounded
upward, if necessary, to the nearest 0.0001%) equal to LIBOR for such Interest
Period divided by one (1) minus the Reserve Requirement for such Interest
Period.

“LIBOR Rate Margin” is three hundred (300) basis points.

“Net Cash Threshold” is defined in Section 6.2(a).

 

14



--------------------------------------------------------------------------------

“Notice of Borrowing” means a notice given by Borrower to Bank in accordance
with Section 3.4(a), substantially in the form of Exhibit G, with appropriate
insertions.

“Notice of Conversion/Continuation” means a notice given by Borrower to Bank in
accordance with Section 3.5, substantially in the form of Exhibit H, with
appropriate insertions.

“Prime Rate Advance” means an Advance that bears interest based at the Prime
Rate.

“Prime Rate Margin” is one quarter of one percent (.25%).

“Quarterly Recurring Revenue” means, for any period as at any date of
determination, the sum of the aggregate value of all (a) billed Accounts of
Borrower for such period taken as a single accounting period under GAAP, plus
(b) quarterly services performed by the Borrower on all service contracts for
billed Accounts, as reported by Borrower in its Quarterly Financial Statements
delivered to the Bank pursuant to Section 6.2(h), minus (c) Closed Accounts,
minus (d) one-time credits applied to any of Borrower’s Accounts.

“Quick Assets” is, on any date, Borrower’s and its Subsidiaries’ consolidated,
unrestricted cash and Cash Equivalents, net billed accounts receivable
(including earned but unbilled accounts that are expected to be billed within
five (5) days of month-end) and short and long-term investments determined
according to GAAP.

“Regulatory Change” means, with respect to Bank, any change on or after the date
of this Agreement in United States federal, state, or foreign laws or
regulations, including Regulation D, or the adoption or making on or after such
date of any interpretations, directives, or requests applying to a class of
lenders including Bank, of or under any United States federal or state, or any
foreign laws or regulations (whether or not having the force of law) by any
court or governmental or monetary authority charged with the interpretation or
administration thereof.

“Reserve Requirement” means, for any Interest Period, the average maximum rate
at which reserves (including any marginal, supplemental, or emergency reserves)
are required to be maintained during such Interest Period under Regulation D
against “Eurocurrency liabilities” (as such term is used in Regulation D) by
member banks of the Federal Reserve System. Without limiting the effect of the
foregoing, the Reserve Requirement shall reflect any other reserves required to
be maintained by Bank by reason of any Regulatory Change against (a) any
category of liabilities which includes deposits by reference to which the LIBOR
Rate is to be determined as provided in the definition of LIBOR or (b) any
category of extensions of credit or other assets which include Advances.

“Total Liabilities” is on any day, obligations that should, under GAAP, be
classified as liabilities on Borrower’s and its Subsidiaries’ consolidated
balance sheets, including all Indebtedness and all Subordinated Debt, but
excluding all Deferred Revenue.

 

15



--------------------------------------------------------------------------------

3. Compliance Certificate. The Compliance Certificate attached to the Loan
Agreement as Exhibit B is replaced in its entirety with the Compliance
Certificate attached hereto as Exhibit B. From and after the Supplemental
Effective Date, all references in the Loan Agreement to the Compliance
Certificate shall mean the Compliance Certificate in the form attached hereto as
Exhibit B.

4. Notice of Borrowing. From and after the Supplemental Effective Date,
Exhibit G (Form of Notice of Borrowing) is hereby added to the Loan Agreement in
its entirety in the form attached hereto as Exhibit G. From and after the
Supplemental Effective Date, all references in the Loan Agreement to the Notice
of Borrowing shall mean the Loan Supplement in the form attached hereto as
Exhibit G.

5. Notice of Conversion/Continuation. From and after the Supplemental Effective
Date, Exhibit H (Form of Notice of Conversion/Continuation) is hereby added to
the Loan Agreement in its entirety in the form attached hereto as Exhibit H.
From and after the Supplemental Effective Date, all references in the Loan
Agreement to the Notice of Conversion/Continuation shall mean the Loan
Supplement in the form attached hereto as Exhibit H.

6. Limitation of Amendments.

6.1 The amendments set forth in Sections 2, 3, 4, and 5 above, are effective for
the purposes set forth herein and shall be limited precisely as written and
shall not be deemed to (a) be a consent to any amendment, waiver or modification
of any other term or condition of any Loan Document, or (b) otherwise prejudice
any right or remedy which Bank may now have or may have in the future under or
in connection with any Loan Document.

6.2 This Amendment shall be construed in connection with and as part of the Loan
Documents and all terms, conditions, representations, warranties, covenants and
agreements set forth in the Loan Documents, except as herein amended, are hereby
ratified and confirmed and shall remain in full force and effect.

6.3 In addition to those Events of Default specifically enumerated in the Loan
Documents, the failure to comply with the terms of any covenant or agreement
contained herein shall constitute an Event of Default and shall entitle the Bank
to exercise all rights and remedies provided to the Bank under the terms of any
of the other Loan Documents as a result of the occurrence of the same.

7. Representations and Warranties. To induce Bank to enter into this Amendment,
Borrower hereby represents and warrants to Bank as follows:

7.1 Immediately after giving effect to this Amendment (a) the representations
and warranties contained in the Loan Documents are true, accurate and complete
in all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (b) no Event of Default has occurred and
is continuing;

 

16



--------------------------------------------------------------------------------

7.2 Borrower has the power and authority to execute and deliver this Amendment
and to perform its obligations under the Loan Agreement, as amended by this
Amendment;

7.3 The organizational documents of Borrower delivered to Bank on the
Supplemental Effective Date remain true, accurate and complete and have not been
amended, supplemented or restated and are and continue to be in full force and
effect;

7.4 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, have been duly authorized;

7.5 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not and will not contravene (a) any law or regulation binding on
or affecting Borrower, (b) any contractual restriction with a Person binding on
Borrower, (c) any order, judgment or decree of any court or other governmental
or public body or authority, or subdivision thereof, binding on Borrower, or
(d) the organizational documents of Borrower;

7.6 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not require any order, consent, approval, license, authorization
or validation of, or filing, recording or registration with, or exemption by any
governmental or public body or authority, or subdivision thereof, binding on
Borrower, except as already has been obtained or made; and

7.7 This Amendment has been duly executed and delivered by Borrower and is the
binding obligation of Borrower, enforceable against Borrower in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.

8. Integration. This Amendment and the Loan Documents represent the entire
agreement about this subject matter and supersede prior negotiations or
agreements. All prior agreements, understandings, representations, warranties,
and negotiations between the parties about the subject matter of this Amendment
and the Loan Documents merge into this Amendment and the Loan Documents.

9. Counterparts. This Amendment may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.

 

17



--------------------------------------------------------------------------------

10. Effectiveness. This Amendment shall be deemed effective upon (a) the due
execution and delivery to Bank of this Amendment by each party hereto and
(b) payment of Bank’s legal fees and expenses in connection with the negotiation
and preparation of this Amendment.

[Signatures Appear on the Following Page]

 

18



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.

 

BANK SILICON VALLEY BANK By: /s/ Ryan Edwards Title: Vice President BORROWER
MARIN SOFTWARE INCORPORATED By: /s/ Christopher Lien Title: CEO MARIN SOFTWARE
LIMITED By: /s/ Christopher Lien Title: Director MARIN SOFTWARE LIMITED By: /s/
John Kaelle Title: Director